Exhibit 10.1

 

 

 

SECURITIES PURCHASE AGREEMENT

BY AND BETWEEN

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

AND

ROUST TRADING LTD.

Dated as of April 23, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1.

   Certain Defined Terms      2   

ARTICLE II PURCHASE AND SALE OF SECURITIES

     8   

Section 2.1.

   Purchase of Initial Shares and New Debt      8   

Section 2.2.

   Initial Closing      9   

Section 2.3.

   Purchase of Rollover Notes      9   

Section 2.4.

   Second Closing      10   

Section 2.5.

   Issue of Backstop Notes      10   

Section 2.6.

   Backstop Closing      12   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     13   

Section 3.1.

   Incorporation      13   

Section 3.2.

   Authority      14   

Section 3.3.

   Litigation      15   

Section 3.4.

   Capitalization      15   

Section 3.5.

   Authorization      16   

Section 3.6.

   Financial Statements      16   

Section 3.7.

   No Changes      17   

Section 3.8.

   Investment Company      17   

Section 3.9.

   SEC Documents      17   

Section 3.10.

   No Integrated Offering      18   

Section 3.11.

   Intellectual Property      18   

Section 3.12.

   Taxes      19   

Section 3.13.

   Seniority of Indebtedness      19   

Section 3.14.

   No Brokers      19   

Section 3.15.

   No Other Representations or Warranties      19   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     20   

Section 4.1.

   Authorization      20   

Section 4.2.

   Ownership of Convertible Notes      20   

Section 4.3.

   Ownership of Purchaser Securities      20   

Section 4.4.

   Purchase Entirely for Own Account      20   

Section 4.5.

   Financial Capability      21   

Section 4.6.

   Investor Status; Etc.      21   

Section 4.7.

   Shares Not Registered      21   

Section 4.8.

   No Conflict      21   

Section 4.9.

   Consents      22   

Section 4.10.

   No Public Offering      22   

Section 4.11.

   Short Positions; Certain Trading Limitations      22   

Section 4.12.

   Purchaser Control of Affiliates      22   

Section 4.13.

   Investment Company      22   

Section 4.14.

   No Other Representations or Warranties      23   

ARTICLE V CONDITIONS PRECEDENT

     23   

 

i



--------------------------------------------------------------------------------

Section 5.1.

   Conditions to the Obligation of the Purchaser to Consummate the Initial
Closing      23   

Section 5.2.

   Conditions to the Obligation of the Company to Consummate the Initial Closing
     24   

Section 5.3.

   Conditions to the Obligation of the Purchaser to Consummate the Second
Closing      25   

Section 5.4.

   Conditions to the Obligation of the Company to Consummate the Second Closing
     26   

ARTICLE VI TRANSFER, LEGENDS

     27   

Section 6.1.

   Securities Law Transfer Restrictions      27   

Section 6.2.

   Legends      28   

ARTICLE VII TERMINATION

     28   

Section 7.1.

   Termination      28   

Section 7.2.

   Effect of Termination      29   

ARTICLE VIII COVENANTS

     31   

Section 8.1.

   Preparation and Mailing of Proxy Statement      31   

Section 8.2.

   Stockholders Meeting; Recommendation      32   

Section 8.3.

   Consents and Approvals      32   

Section 8.4.

   Alternative Proposals      33   

Section 8.5.

   Reservation of Common Stock      35   

Section 8.6.

   Reporting Status; Listing of Common Stock      35   

Section 8.7.

   Use of Proceeds      36   

Section 8.8.

   Funding Backstop Notes and Use of Proceeds      36   

Section 8.9.

   Purchaser Lock-Up      37   

Section 8.10.

   Purchase of 2016 Senior Secured Notes      37   

Section 8.11.

   Purchase and Sale and Put Obligations      38   

Section 8.12.

   Limitations on Transfer of New Debt, Rollover and Backstop Note      41   

Section 8.13.

   Put Right With Respect to Initial Shares      41   

Section 8.14.

   Purchase of Additional Convertible Notes      42   

Section 8.15.

   Additional Provisions Relating to the New Debt, Rollover Notes and Backstop
Notes      42   

ARTICLE IX MISCELLANEOUS PROVISIONS

     46   

Section 9.1.

   Public Statements or Releases      46   

Section 9.2.

   Non-Survival of Representations and Warranties      47   

Section 9.3.

   Further Assurances      47   

Section 9.4.

   Rights Cumulative      47   

Section 9.5.

   Rules of Construction      47   

Section 9.6.

   Notices      47   

Section 9.7.

   Captions      49   

Section 9.8.

   Severability      49   

ARTICLE X GOVERNING LAW AND OTHER PROVISIONS

     49   

Section 10.1.

   Governing Law; Consent to jurisdiction; Waiver of Jury Trial; Injunctive
Relief      49   

 

ii



--------------------------------------------------------------------------------

Section 10.2.

   Amendments      52   

Section 10.3.

   Waiver      52   

Section 10.4.

   Expenses      52   

Section 10.5.

   Assignment      53   

Section 10.6.

   Counterpart      53   

Section 10.7.

   Entire Agreement      53   

Section 10.8.

   Costs of Enforcement      53   

Section 10.9.

   Mutual Drafting      53   

 

iii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of April 23,
2012 (the “Effective Date”) by and between (i) Central European Distribution
Corporation (the “Company”), and (ii) Roust Trading Ltd. (the “Purchaser”).

WHEREAS, the Company intends to issue and sell, and the Purchaser or an
Affiliate thereof intends to purchase from the Company as an investment in the
Company, for an aggregate purchase price of $100,000,000, (i) 5,714,286 shares
(the “Initial Shares”) of common stock, $0.01 par value per share, of the
Company (the “Common Stock”), at a subscription price of $5.25 per share in
cash, and (ii) a debt instrument in substantially the form attached as Exhibit
A, as such form is revised to document a debt instrument eligible to be cleared
through the Depositary Trust Company, Euroclear S.A./N.V. or Clearstream
Banking, société anonyme (the “New Debt”), with a face value of $70,000,000;

WHEREAS, subject to the Company Stockholder Approval and certain other
conditions, the Purchaser or an Affiliate of the Purchaser will purchase from
the Company an additional 13,333,333 shares plus a number of shares determined
by dividing the accrued but unpaid interest on the New Debt at the Second
Closing by $5.25 (the “Exchange Shares” and, together with the Initial Shares,
the “Shares”) of Common Stock, reflecting a purchase price of $5.25 per share,
the proceeds of which will be used by the Company to repurchase and cancel the
New Debt; and

WHEREAS, on the date hereof, the parties hereto are entering into a Registration
Rights Agreement that is effective upon the Initial Closing, under which the
Company provides certain registration rights under the Securities Act, the Rules
and Regulations promulgated thereunder and applicable state securities laws; and

WHEREAS, at the Second Closing, subject to the terms and conditions set forth in
this Agreement, the Purchaser or an Affiliate thereof will purchase from the
Company a debt instrument to be issued by the Company in substantially the form
attached as Exhibit B (as such form is revised to document a debt instrument
eligible to be cleared through the Depositary Trust Company, Euroclear S.A./N.V.
or Clearstream Banking, société anonyme) with a face value of $102,554,000 (the
“Rollover Notes”), and the cash proceeds of such purchase will be used by the
Company to repurchase the Company’s 3.00% Convertible Senior Notes due 2013 (the
“Convertible Notes”) held by the Purchaser or any of its Affiliates with a face
value of $102,554,000, at a price equal to such face value amount, plus accrued
but unpaid interest thereon; and

WHEREAS, after the Second Closing, and subject to the terms and conditions set
forth in this Agreement, the Company shall have the right, at the Backstop
Closing, to put a debt security to be issued by the Company to the Purchaser in
substantially the form attached as Exhibit C (the “Backstop Notes”) at par in
exchange for up to $107,500,000; and

WHEREAS, on the date hereof, the Purchaser and the Company will enter into a
governance agreement relating to certain significant actions by the Company and
certain other matters in the form attached as Exhibit D (the “Governance
Agreement”); and

WHEREAS, on the date hereof, the Purchaser and its Affiliates who own Common
Stock, and each member of the Company Board, are entering into irrevocable
voting agreements (effective upon the Initial Closing) whereby such persons (in
their capacity as holders of Common Stock) are committing to vote in favor of
the matters listed for stockholder approval in Section 8.2 below.

 

1



--------------------------------------------------------------------------------

WHEREAS, the Purchaser wishes to purchase, or cause an Affiliate thereof to
purchase, the Initial Shares, the New Debt and the Rollover Notes and the
Backstop Notes, on the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms

For purposes of this Agreement, the following terms shall have the following
respective meanings:

“2016 Senior Secured Notes” means any notes issued under the 2016 Senior Secured
Notes Indenture.

“2016 Senior Secured Notes Indenture” means the indenture with respect to the
$380,000,000 of 9.125% Senior Secured Notes due 2016 and the €380,000,000 of
8.875% Senior Secured Notes due 2016 issued by CEDC Finance Corporation
International, Inc. dated as of December 2, 2009, as amended by the first
supplemental indenture dated December 29, 2009 and the second supplemental
indenture dated December 8, 2010.

“Acquisition Proposal” has the meaning set forth in Section 8.4 below.

“Affiliate” of a person means (i) any corporation or other business entity
Controlled by, Controlling or under common Control with such person and (ii) any
other person proposed by the Purchaser to be deemed to be an Affiliate hereunder
to which the Company consents in writing, in each of clause (i) and (ii) above,
where such Affiliate agrees to be bound by the provisions of this Agreement by
executing and agreeing to an assumption agreement reasonably acceptable to the
parties hereto.

“Agreement” has the meaning set forth in the preamble above.

“Aggregate Purchase Price” has the meaning set forth in Section 2.1 below.

“Backstop Closing” has the meaning set forth in Section 2.6 below.

“Backstop Closing Certificate” has the meaning set forth in Section 2.5 below.

“Backstop Closing Date” has the meaning set forth in Section 2.6 below.

“Backstop Conditions Precedent” means the conditions to consummate the Backstop
Closing listed in Section 5.5 below.

 

2



--------------------------------------------------------------------------------

“Backstop Escrow Account” means the account maintained by the Backstop Escrow
Agent pursuant to the Backstop Escrow Agreement.

“Backstop Escrow Agent” means Bank of New York Mellon.

“Backstop Escrow Agreement” means an escrow agreement by and among the Backstop
Escrow Agent, the Company and the Purchaser, in substantially the form attached
as Exhibit E hereto, that the Purchaser and the Company will execute on the date
of, and subject to, the Second Closing.

“Backstop Escrow Release Date” means the date on which the escrow property
deposited with the Backstop Escrow Agent is released in the manner described in
Section I.3(a) and I.3(c) of the Backstop Escrow Agreement.

“Backstop Maximum Amount” means the lesser of (a) $107,500,000 and (b) the
aggregate principal amount of Convertible Notes outstanding on the Backstop
Escrow Release Date.

“Backstop Notes” has the meaning set forth in the recitals above.

“Backstop Notice” has the meaning set forth in Section 2.5 below.

“Balance Sheet” has the meaning set forth in Section 3.9(c) below.

“Beneficial Owner” or “Beneficially Own” has the meaning given in Rule 13d-3
under the Exchange Act and a Person’s beneficial ownership of securities of any
Person will be calculated in accordance with the provisions of that rule, except
that for purposes of determining beneficial ownership, no Person will be deemed
to beneficially own any security solely as a result of that Person’s execution
of this Agreement or the Governance Agreement.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in New York City, USA,
Warsaw, Poland, or Moscow, Russia, are authorized or required by Law or other
governmental action to close.

“Bylaws” has the meaning set forth in Section 3.1 below.

“Certificate of Incorporation” has the meaning set forth in Section 3.1 below.

“Change in Recommendation Notice” has the meaning set forth in Section 8.4(c)
below.

“Change in Recommendation” has the meaning set forth in Section 8.2 below.

“Common Stock” has the meaning set forth in the recitals above.

“Company” has the meaning set forth in the preamble above.

“Company Board” has the meaning set forth in Section 3.5 below.

“Company Recommendation” has the meaning set forth in Section 8.2 below.

 

3



--------------------------------------------------------------------------------

“Company Stockholder Approval” means the approval by the affirmative vote of the
holders of a majority of shares of Common Stock present or represented by proxy
at the Stockholders Meeting (other than the Initial Shares, which shares of
Common Stock shall not be entitled to vote on such matter and not be considered
present or represented by proxy at the Stockholders Meeting for the purposes of
such vote) of the issuance of the Exchange Shares and any other shares of Common
Stock potentially issuable pursuant to this Agreement or the other Operative
Agreements as required by NASDAQ Rules.

“Contract” has the meaning set forth in Section 3.2 below.

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Convertible Notes” has the meaning set forth in the recitals above.

“Covered Securities” has the meaning set forth in Section 3.6 below.

“Debt Amount” means the sum of the aggregate principal amount of the New Debt,
Rollover Notes and Backstop Notes; provided, that to the extent that any such
debt instrument is not outstanding at the time of the relevant calculation of
the Debt Amount, such debt instrument shall not be included in the calculation
of Debt Amount.

“Debt Securities Lock-Up End Date” has the meaning set forth in Section 8.12(b)
below.

“Disclosure Schedule” has the meaning set forth in the preamble to Article III
below.

“Disposition” has the meaning set forth in Section 4.10 below.

“Effective Date” has the meaning set forth in the preamble above.

“End Date” has the meaning set forth in Section 7.1(e) below.

“Equity Securities” means any class of capital stock of, or other profit or
voting interests in, the Company and all securities convertible into or rights
to purchase the foregoing, including any Equity Security Equivalent and any and
all other equity securities of the Company or securities convertible into or
exchangeable for such securities or issued as a distribution with respect to or
in exchange for such securities.

“Equity Security Equivalent” means any option, warrant, right or similar
security or right exercisable into, exchangeable for, or convertible to Equity
Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

“Exchange Shares” has the meaning set forth in the recitals above.

 

4



--------------------------------------------------------------------------------

“Expenses” means the costs and expenses of a party in connection with this
Agreement and the transactions contemplated hereby, including all out-of-pocket
expenses (including, all fees and expenses of counsel, accountants, investment
bankers, experts and consultants to a party hereto and its Affiliates) incurred
by a party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby.

“Fiscal Agency Agreement” means a fiscal agency agreement to be entered into
between the Company and the fiscal agent for the New Debt, the Rollover Notes
and the Backstop Notes on or prior to the Initial Closing Date, in form and
substance reasonably satisfactory to the Company and the Purchaser (it being
agreed that the fiscal agent for the New Debt, the Rollover Notes and the
Backstop Notes will be Bank of New York Mellon, Citibank Agency and Trust,
Deutsche Bank AG, London Branch or another internationally recognized financial
institution chosen by the Company that is reasonably acceptable to the
Purchaser).

“Financial Statements” has the meaning set forth in Section 3.7 below.

“GAAP” has the meaning set forth in Section 3.7 below.

“Governance Agreement” has the meaning set forth in the recitals above.

“Government Entity” has the meaning set forth in Section 3.2 below.

“Indebtedness” means without duplication, (i) all outstanding debt (including
short-term and long-term debt but not including trade payables in respect of
goods or services purchased in the ordinary course of business) for borrowed
money; (ii) all obligations evidenced by a note, bond, debenture or similar
instrument; (iii) all capital lease obligations (as determined under GAAP);
(iv) the deferred purchase price of property or services due more than six
months after such property is acquired or services fully rendered, except trade
payables in respect of goods or services purchased in the ordinary course of
business; (v) obligations in respect of letters of credit, banker’s acceptances,
bank guarantees and similar instruments (other than those issued in respect of
(A) taxes owed to Governmental Entities or (B) arrangements with suppliers of
the Company or any of its Subsidiaries, in the case of each of clause (A) and
(B), in the ordinary course of business); (vi) the net obligations under
interest rate protection agreements, swap agreements and call agreements;
(vii) guarantees of Indebtedness of the type described in clauses (i) through
(vi) (other than guarantees in respect of (A) taxes owed to Governmental
Entities or (B) arrangements with suppliers of the Company or any of its
Subsidiaries, in the case of each of clause (A) and (B), in the ordinary course
of business) and (viii) all obligations in respect of unpaid interest owing on
or in respect of any such Indebtedness described in clauses (i) and (ii) above.

“Initial Closing” has the meaning set forth in Section 2.2 below.

“Initial Closing Date” has the meaning set forth in Section 2.2 below.

“Initial Conditions Precedent” means the conditions to consummate the Initial
Closing listed in Section 5.1 and Section 5.2 below.

“Initial Shares” has the meaning set forth in the recitals above.

“Interest Reduction Amount” has the meaning set forth in Section 8.11(d) below.

“Intervening Event” means a material event or circumstance affecting the
business, results of operations or financial condition or prospects of the
Company and its Subsidiaries taken as a whole that was not known to the Company
Board on the date of this Agreement (or if known, the consequences of which were
not known to or reasonably foreseeable by the Company Board as of the date
hereof), which event or circumstance, or any material consequences thereof,
becomes known to the Company Board prior to the time at which the Company
receives the Company Stockholder Approval; provided, that (i) in no event shall
the receipt, existence or terms of an Acquisition Proposal or any matter
relating thereto or consequence thereof constitute an Intervening Event and
(ii) in no event shall the Company meeting or exceeding any internal or
published estimates, projections forecasts or predictions relating to revenues,
earning or profits for any period constitute an Intervening Event.

 

5



--------------------------------------------------------------------------------

“Irreparable Breach” has the meaning set forth in Section 10.1(c) below.

“JAMS Rules” has the meaning set forth in Section 10.1(d) below.

“Knowledge of the Company” or any other similar term or knowledge qualifier
means the actual knowledge of the CEO, CFO and General Counsel of the Company
after due inquiry.

“Law” has the meaning set forth in Section 3.2 below.

“Lien” has the meaning set forth in Section 3.2 below.

“Material Adverse Effect” has the meaning set forth in Section 3.1 below.

“NASDAQ” means the NASDAQ Stock Market.

“NASDAQ Rules” means the NASDAQ Listing Rules.

“New Debt” has the meaning set forth in the recitals above.

“Operative Agreements” means the agreements with respect to the New Debt, the
Rollover Notes and the Backstop Notes, the Registration Rights Agreement and the
Governance Agreement, together with this Agreement.

“person” or “Person” means an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Exchange Act), trust, association or
entity or Government Entity.

“Placement Agent” has the meaning set forth in Section 4.9 below.

“Polish FSA” means the Polish Financial Supervision Authority (Komisja Nadzoru
Finansowego).

“Polish Public Offering Act” means the Polish Act of 29 July 2005 on Public
Offering, Conditions Governing the Introduction of Financial Instruments to
Organized Trading, and Public Companies.

“Polish Securities Trading Act” means the Polish Act of 29 July 2005 on
Securities Trading.

“Proxy Statement” has the meaning set forth in Section 8.1(a) below.

“Purchaser Intervening Event” means a material event or circumstance adversely
affecting the likelihood that the Purchaser will have the financial ability to
fund amounts required by it to be funded at the Backstop Closing pursuant to
this Agreement, that was not known to the Company Board on the date of this
Agreement (or if known, the consequences of which were not known to or
reasonably foreseeable by the Company Board as of the date of this Agreement),
which event or circumstance, or any material consequences thereof, becomes known
to the Company Board prior to the time at which the Company receives the Company
Stockholder Approval.

 

6



--------------------------------------------------------------------------------

“Purchaser Material Adverse Effect” has the meaning set forth in Section 4.8
below.

“Purchaser” has the meaning set forth in the preamble above.

“Purchaser Securities” has the meaning set forth in Section 4.3 below.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Second Closing Date, between the Company and the
Purchaser, in the form attached hereto as Exhibit F.

“Representatives” has the meaning set forth in Section 8.4(a) below.

“ROFO Agreement” has the meaning set forth in Section 3.2 above.

“Rollover Notes” has the meaning set forth in the recitals above.

“Rules and Regulations” means the rules and regulations of the SEC.

“SEC” means the Securities and Exchange Commission.

“SEC Documents” means (i) the Company’s Annual Report on Form 10-K for the year
ended December 31, 2011, (ii) each current report on Form 8-K (excluding the
information deemed to be furnished and not filed therewith) filed by the Company
with the SEC during the period commencing on January 1, 2012 and ending on the
date of this Agreement and (iii) all Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q and Current Reports on Form 8-K and definitive proxy
statements filed by the Company with the SEC during the period commencing on the
date of this Agreement and ending on the Second Closing Date.

“Second Closing” has the meaning set forth in Section 2.4 below.

“Second Closing Date” has the meaning set forth in Section 2.4 below.

“Second Closing Conditions Precedent” means the conditions to consummate the
Second Closing listed in Section 5.3 and Section 5.4 below.

“Section 2.5 Dispute” has the meaning set forth in Section 10.1(d) below.

“Securities” means the Initial Shares, the New Debt, the Exchange Shares, the
Rollover Notes, the Backstop Notes and any shares of Common Stock issued as a
result of the payment of interest under the Rollover Notes or the Backstop Notes
in shares of Common Stock (as provided for therein) or pursuant to the put/call
arrangement described in Section 8.11 below.

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

 

7



--------------------------------------------------------------------------------

“Shares” has the meaning set forth in the recitals above.

“Stockholders Meeting” has the meaning set forth in Section 8.2 below.

“Subsidiary” of any entity means any other entity in which such first entity
owns or Controls, directly or indirectly, an amount of the voting securities,
other voting interests or voting partnership interests sufficient to elect at
least a majority of such other entity’s board of directors or other governing
body (or, if there are no such voting interests, 50% or more of the equity
interests of such other entity).

“Superior Proposal” has the meaning set forth in Section 8.4(b) below.

“Transfer” (and the correlative term “Transferred”) means to directly or
indirectly transfer, sell, encumber, hypothecate, assign or otherwise dispose of
a specified debt instrument or instruments to any Person that is not the
Purchaser or an Affiliate of the Purchaser; provided, that in no event shall a
Transfer occur as a result of (i) the Company or any of its Subsidiaries
repaying, prepaying, repurchasing or taking any similar action with respect to
the New Debt, Rollover Notes or Backstop Notes or (ii) the Purchaser or any of
its Affiliates exercising any rights of participation under the Governance
Agreement by paying for any equity security thereunder by redeeming or
exchanging New Debt, Rollover Notes or Backstop Notes.

“Ukraine Antitrust Approval” means a decision approving the acquisition of
Common Stock (including the Exchange Shares) pursuant to this Agreement and the
other Operative Agreements, granted to the Purchaser or its relevant Affiliate
by the Anti-monopoly Committee of Ukraine.

“WSE” means the Warsaw Stock Exchange.

“WSE Rules” means the rules of the WSE.

ARTICLE II

PURCHASE AND SALE OF SECURITIES

Section 2.1. Purchase of Initial Shares and New Debt

Upon the terms of this Agreement and subject to the satisfaction or waiver of
the Initial Conditions Precedent, on the Initial Closing Date (a) the Company
shall issue and sell to the Purchaser, and the Purchaser shall subscribe to and
purchase from the Company, the Initial Shares in exchange for $30,000,000,
payable in cash in United States Dollars, and (b) the Company shall issue and
sell to the Purchaser, and the Purchaser shall purchase from the Company, the
New Debt with a face value of $70,000,000 and having the terms set forth in the
New Debt, in exchange for $70,000,000, payable in cash in United States Dollars
(the sum of the $30,000,000 invested by the Purchaser in exchange for the
Initial Shares and the $70,000,000 invested by the Purchaser in exchange for the
New Debt, the “Aggregate Purchase Price”).

 

8



--------------------------------------------------------------------------------

Section 2.2. Initial Closing

The closing of the transactions contemplated under Section 2.1 above (the
“Initial Closing”) shall take place at the offices of Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, 40 Bank St, Canary Wharf, London, England, counsel to
the Company, on the second Business Day after satisfaction or waiver of the
Initial Conditions Precedent (other than those that are by their nature to be
satisfied at the Initial Closing, but subject to the satisfaction or waiver of
such conditions at the Initial Closing) or at such other location, date and time
as may be agreed upon between the Purchaser and the Company (the “Initial
Closing Date”). At the Initial Closing, the Company shall deliver to the
Purchaser, in book-entry form, the Initial Shares and evidence reasonably
satisfactory to the Purchaser that a global note, with a face value of
$70,000,000, in registered form representing the New Debt has been delivered to
the Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking,
société anonyme, each to be registered in the name of the Purchaser, or in such
nominee’s or nominees’ name(s) as designated by the Purchaser in writing,
against payment of the Aggregate Purchase Price by wire transfer of immediately
available funds to such account or accounts as the Company shall designate in
writing to the Purchaser no later than two Business Days prior to the Initial
Closing Date. In addition, subject to the performance of the obligations of the
Company and the Purchaser in Section 2.1 and Section 2.2 of this Agreement, the
parties hereto shall approve, execute and deliver, or cause to be approved,
executed and delivered, in each case on behalf of itself or its Affiliates party
thereto (and with respect to the irrevocable voting agreements referenced below,
the Company will procure the executed versions from each of the parties thereto
other than the Purchaser), as applicable, on the date hereof the following
documents:

(a) the Governance Agreement;

(b) the Registration Rights Agreement;

(c) irrevocable voting agreements executed by each member of the Company Board
and the Purchaser and its Affiliates who hold Common Stock to vote in favor of
the matters listed for approval in Section 8.2; and

(d) a certificate of the Company’s Secretary certifying as to resolutions passed
by the Company Board effectively:

(i) approving the entry into this Agreement and the execution and consummation
of the transactions described herein and satisfying the business combination
provisions of Section 203 of the Delaware General Corporation Law; and

(ii) approving any acquisition of Common Stock pursuant to this Agreement and
any other Operative Agreement by the Purchaser (and any of its permitted assigns
hereunder and thereunder) in order not to cause the Purchaser and its permitted
assigns hereunder and thereunder to constitute an “Acquiring Person” under the
Rights Agreement by and between the Company and American Stock Transfer & Trust
Company, LLC, dated September 6, 2011, or any other “poison pill” or similar
arrangement.

Section 2.3. Purchase of Rollover Notes

Upon the terms of this Agreement and subject to the satisfaction or waiver of
the Second Closing Conditions Precedent, on the Second Closing Date the
Purchaser shall purchase from the Company, and the Company shall issue to the
Purchaser, Rollover Notes with a face value of $102,554,000 that are eligible to
be cleared through the Depositary Trust Company, Euroclear S.A./N.V. or
Clearstream Banking, société anonyme, in exchange for $102,554,000, payable by
the Purchaser or an Affiliate thereof in cash in United States Dollars to the
Company. The cash proceeds of such issuance shall be used as set forth in
Section 2.4 below.

 

9



--------------------------------------------------------------------------------

Section 2.4. Second Closing

The closing of the transactions contemplated under Section 2.3 above (the
“Second Closing”) shall take place at the offices of Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, 40 Bank St, Canary Wharf, London, England, counsel to
the Company, on the second Business Day after satisfaction or waiver of the
Second Closing Conditions Precedent (other than those that are by their nature
to be satisfied at the Second Closing, but subject to the satisfaction or waiver
of such conditions at the Second Closing) or at such other location, date and
time as may be agreed upon between the Purchaser and the Company (the “Second
Closing Date”). At the Second Closing, (i) the Company shall deliver to the
Purchaser evidence reasonably satisfactory to the Purchaser that a global note,
with a face value of $102,554,000, in registered form representing such Rollover
Notes has been delivered to the Depositary Trust Company, Euroclear S.A./N.V. or
Clearstream Banking, société anonyme, each to be registered in the name of the
Purchaser, or in such nominee’s or nominees’ name(s) as designated by the
Purchaser in writing, against payment of $102,554,000, payable in cash in United
States Dollars by or on behalf of the Purchaser, by wire transfer of immediately
available funds to such account or accounts as the Company shall designate in
writing to the Purchaser no later than two Business Days prior to the Second
Closing Date and (ii) the Company shall use such cash proceeds as set forth in
Section 8.7(b). In addition, subject to the performance of the obligations of
the Company and the Purchaser in Section 2.3 and Section 2.4 of this Agreement,
the parties hereto shall approve, execute and deliver, or cause to be approved,
executed and delivered, in each case on behalf of itself or its Affiliates party
thereto, as applicable, on the Second Closing Date, the Backstop Escrow
Agreement.

Section 2.5. Issue of Backstop Notes

(a) Upon the terms of this Agreement and subject to the satisfaction or waiver
of the Backstop Conditions Precedent (other than those that are by their nature
to be satisfied at a Backstop Closing, but subject to the satisfaction or waiver
of such conditions at such Backstop Closing), the Company shall have the right,
at its sole discretion, to put to the Purchaser, and the Purchaser shall be
obligated to purchase, on the Backstop Escrow Release Date, an amount of
Backstop Notes not to exceed the Backstop Maximum Amount, by delivering a
written notice to the Purchaser at any time on or before February 11, 2013, such
amount of Backstop Notes as the Company may notify the Purchaser (such notice,
and including any analogous notice delivered pursuant to another subsection of
this Section 2.5, a “Backstop Notice”), provided, however, that the Purchaser
shall not be obligated to purchase an aggregate principal amount of Backstop
Notes in excess of the Backstop Maximum Amount. Any Backstop Notice delivered to
the Purchaser pursuant to this Section 2.5 shall include (i) notice by the
Company to the Purchaser of the satisfaction or waiver of the Backstop
Conditions Precedent (other than those that are by their nature to be satisfied
at a Backstop Closing, but subject to the satisfaction or waiver of such
conditions at the Backstop Closing), (ii) the aggregate principal amount of
Backstop Notes to be purchased by the Purchaser (not to exceed the Backstop
Maximum Amount) and (iii) the aggregate principal amount of Convertible Notes
outstanding as of the date of such Backstop Notice. On January 15, 2013, the
Purchaser shall provide to the Company written notice of the aggregate principal
amount of Convertible Notes then held by the Purchaser and its Affiliates.
Following receipt of the Backstop Notice and subject to the satisfaction or
waiver of the Backstop Conditions Precedent (other than those that are by their
nature to be satisfied at a Backstop Closing, but subject to the satisfaction or
waiver of such conditions at such Backstop Closing), on February 15, 2013, the
Purchaser shall fund the Backstop Escrow Account, and the Company shall deliver
the Backstop Notes to the Backstop Escrow Agent as set forth in Section 2.6
below.

 

10



--------------------------------------------------------------------------------

(b) If at any time from the Second Closing Date through December 10, 2012, any
senior executive of the Purchaser or any of its Affiliates (taken as a whole) or
any senior executive of the Company become actually aware or are informed of any
failure by the Company to meet any Backstop Conditions Precedent set forth in
Section 5.5(b) or (c) below, such party shall inform the other party of such
failure on a reasonably prompt basis after acquiring such knowledge. On
December 3, 2012, the Company shall deliver a certificate to the Purchaser,
signed by an executive officer of the Company, to the effect that the Backstop
Conditions Precedent set forth in Section 5.5(b) and (c) below have either been
satisfied or specifying those that are not then satisfied, in each instance as
at December 3, 2012 (the “Backstop Closing Certificate”). If, by December 10,
2012, the Purchaser has not delivered a written objection to the Company as to
the truth or accuracy of the statements made by the Company in the Backstop
Closing Certificate, the Purchaser may not thereafter make any claim or bring
any proceeding whether in law, equity or otherwise, or otherwise object to its
obligation to fund the Backstop Escrow Account pursuant to this Agreement as a
result of a failure of the Company to satisfy any of the Backstop Conditions
Precedent set forth in Section 5.5(b) and (c) below.

(c) If, on or prior to December 10, 2012, the Purchaser delivers a written
objection to the Company as to the truth or accuracy of the statements made by
the Company in the Backstop Closing Certificate (or has otherwise alleged that a
condition to the Backstop Closing is not then satisfied), thereafter proceedings
are initiated to resolve any dispute arising therefrom in accordance with
Section 10.1(d), and such proceeding shall have been resolved by the arbitrator
appointed pursuant to Section 10.1(d) in favor of the Company, notwithstanding
Section 2.5(a) above, the Company shall have the right, at its sole discretion
and subject to the satisfaction of the Backstop Conditions Precedent at such
time (other than those Backstop Conditions Precedent set forth in Section 5.5(b)
and (c) below and other than those that are by their nature to be satisfied at a
Backstop Closing, but subject to the satisfaction or waiver of such conditions
at such Backstop Closing), to put to the Purchaser, by delivering a Backstop
Notice to the Purchaser at any time on or before January 28, 2013 such amount of
Backstop Notes as the Company may notify the Purchaser in the Backstop Notice,
provided, however, that the Purchaser shall not be obligated to purchase an
aggregate principal amount of Backstop Notes in excess of the Backstop Maximum
Amount. Following receipt of the Backstop Notice delivered in accordance with
this Section 2.5(c) and subject to the satisfaction of the Backstop Conditions
Precedent at such time (other than those Backstop Conditions Precedent set forth
in Section 5.5(b) and (c) below and other than those that are by their nature to
be satisfied at a Backstop Closing, but subject to the satisfaction or waiver of
such conditions at such Backstop Closing), on January 31, 2013, the Purchaser
shall fund the Escrow Account, and the Company deliver the Backstop Notes to the
Escrow Agent as set forth in Section 2.6 below.

(d) If, on or prior to December 10, 2012, the Purchaser delivers a written
objection to the Company as to the truth or accuracy of the statements made by
the Company in the Backstop Closing Certificate (or has otherwise alleged that a
Backstop Condition Precedent is not then satisfied), thereafter proceedings are
initiated to resolve any dispute arising therefrom in accordance with
Section 10.1(d) below, and such proceeding shall not have been resolved by the
arbitrator appointed pursuant to Section 10.1(d) below on or prior to
January 25, 2013, notwithstanding Section 2.5(a) above, the Purchaser shall have
the option, to be exercised in its sole discretion, to deliver written notice to
the Company on or prior to January 31, 2013 of its election to fund the Backstop
Escrow Account with an amount in cash equal to the Backstop Maximum Amount less
the aggregate principal amount of Convertible Notes outstanding on January 15,
2013 that are held by the Purchaser or an Affiliate of the Purchaser. In the
event that the Backstop Escrow Account is funded pursuant to this
Section 2.5(d), (i) Section 2.5(e) below shall not apply and (ii) upon final
resolution of such dispute the funds held in the Backstop Escrow Account shall
be released in accordance with the terms of the Backstop Escrow Agreement.

 

11



--------------------------------------------------------------------------------

(e) If, on or prior to December 10, 2012, the Purchaser delivers a written
objection to the Company as to the truth or accuracy of the statements made by
the Company in the Backstop Closing Certificate (or has otherwise alleged that a
Backstop Condition Precedent is not then satisfied), thereafter proceedings are
initiated to resolve any dispute arising therefrom in accordance with
Section 10.1(d) below, and such proceeding shall not have been resolved by the
arbitrator appointed pursuant to Section 10.1(d) by January 25, 2013, and the
Purchaser does not exercise its rights under Section 2.5(d) above, then
notwithstanding the provisions of Section 2.5(a) of the Governance Agreement,
the Company may issue equity or any other equity ownership interests (including
but not limited to equity-linked securities) in an amount up to the aggregate
principal amount of then outstanding Convertible Notes, provided that any
proceeds from such issue are used to repay the Convertible Notes. If any such
issuance of equity or any other equity ownership interests (including but not
limited to equity-linked securities) shall require the approval of the
shareholders of the Company, the Purchaser and its Affiliates shall vote in
favor of such issuance.

(f) If, on or before December 10, 2012, the Purchaser delivers a written
objection to the Company as to the truth or accuracy of the statements made by
the Company in the Backstop Closing Certificate, thereafter proceedings are
initiated to resolve any dispute arising therefrom in accordance with
Section 10.1(d), and such proceeding shall have been resolved by the arbitrator
appointed pursuant to Section 10.1(d) in favor of the Purchaser, then the
Purchaser shall be irrevocably excused from all obligations pursuant to Sections
2.5 and 2.6.

Section 2.6. Backstop Closing

Subject to the satisfaction or waiver of the Backstop Conditions Precedent
(other than those that are by their nature to be satisfied at a Backstop
Closing, but subject to the satisfaction or waiver of such conditions at such
Backstop Closing), the closing of the transactions contemplated under
Section 2.5 (a “Backstop Closing”) shall take place at the offices of Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank St, Canary Wharf, London, England,
counsel to the Company, on the applicable date specified in Section 2.5 above,
or at such other location, date and time as may be agreed upon between the
Purchaser and the Company (each a “Backstop Closing Date”). At any Backstop
Closing:

(a) The Company shall deliver to the Backstop Escrow Agent, to be held in escrow
pursuant to the Backstop Escrow Agreement, a global note in registered form
representing the Backstop Notes, with a face value equal to the aggregate
principal amount of Backstop Notes so notified for issue in the relevant
Backstop Notice less the aggregate principal amount of any Convertible Notes set
forth in the notice of ownership provided by the Purchaser to the Company
pursuant to Section 2.5, that are eligible to be cleared through the Depositary
Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société anonyme and a
letter of instruction relating to delivery of the Backstop Notes on the Backstop
Escrow Release Date in form and substance reasonably acceptable to the
Purchaser, in each case, bearing the original signature of the Company, and the
Purchaser shall fund, by wire transfer of immediately available funds, to the
Backstop Escrow Account an amount, in United States Dollars, equal to the
aggregate principal amount of Backstop Notes so notified for issue in the
relevant Backstop Notice less the aggregate principal amount of any Convertible
Notes set forth in the notice of ownership provided by the Purchaser to the
Company pursuant to Section 2.5, to be held by the Backstop Escrow Agent
pursuant to the terms of the Backstop Escrow Agreement. On the Backstop Escrow
Release Date, the Backstop Notes will be deemed to be issued to the Purchaser
against the release of funds from the Backstop Escrow Account in accordance with
the Backstop Escrow Agreement.

 

12



--------------------------------------------------------------------------------

(b) If the Purchaser or any of its Affiliates holds Convertible Notes on a
Backstop Closing Date, then the Purchaser shall purchase from the Company, and
the Company shall issue to the Purchaser, Rollover Notes with a face value equal
to the face value of such Convertible Notes that are eligible to be cleared
through the Depositary Trust Company, Euroclear S.A./N.V. or Clearstream
Banking, société anonyme, in exchange for a cash amount equal to such face
value, payable by the Purchaser. On the Backstop Closing Date, the Company shall
deliver to the Purchaser evidence reasonably satisfactory to the Purchaser that
a global note, with a face value equal to the face amount of the Convertible
Notes then owned by the Purchaser or any of its Affiliates, in registered form
representing such Rollover Notes has been delivered to the Depositary Trust
Company, Euroclear S.A./N.V. or Clearstream Banking, société anonyme, each to be
registered in the name of the Purchaser, or in such nominee’s or nominees’
name(s) as designated by the Purchaser in writing, against payment of an amount
equal to the face amount of the Convertible Notes then owned by the Purchaser or
any of its Affiliates, by or on behalf of the Purchaser by wire transfer of
immediately available funds, to such account or accounts as the Company shall
designate in writing to the Purchaser no later than two Business Days prior to
the Backstop Closing Date. The Company shall use such cash proceeds as set forth
in Section 8.7(c).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Disclosure Schedule (the “Disclosure Schedule”)
delivered to the Purchaser on the Effective Date (it being agreed that
disclosure of any item on the Disclosure Schedule shall be deemed disclosure
with respect to any other Section of this Agreement to which the relevance of
such item is reasonably apparent from the face of such disclosure), the Company
hereby represents and warrants to the Purchaser as follows:

Section 3.1. Incorporation

(a) The Company has been duly incorporated and is a validly existing corporation
in good standing under the laws of Delaware with full power and authority
(corporate and other) to own, lease and operate, as the case may be, its
properties and conduct its business as now conducted; and (b) the Company and
each of its Subsidiaries are duly qualified to transact business and are each in
good standing in each jurisdiction in which the nature of the business conducted
by it, or its ownership or leasing of property, or its employment of employees
or consultants therein, makes such qualification necessary, except, with respect
to clause (b), where the failure to be so qualified or be in good standing has
not had and would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on or change in the condition (financial or
otherwise) of the business, properties or results of operations of the Company
and its Subsidiaries, taken as a whole (a “Material Adverse Effect”). The
Company has not received notification, written or otherwise, that any proceeding
has been instituted in any such jurisdiction, revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification, and to the Knowledge of the Company, no proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.
The Company and each of its Subsidiaries are in possession of and operating in
material compliance with all authorizations, licenses, certificates, consents,
orders and permits from state, federal and other regulatory authorities that are
material to the conduct of their respective businesses, all of which are valid
and in full force and effect. Complete and correct copies of the certificate of
incorporation (the “Certificate of Incorporation”) and bylaws (the “Bylaws”) of
the Company as in effect on the Effective Date have been filed by the Company
with the SEC.

 

13



--------------------------------------------------------------------------------

Section 3.2. Authority

The Company has all requisite corporate power and authority to enter into this
Agreement, each other Operative Agreement and the Right of First Offer Agreement
executed by the Company on the Effective Date (the “ROFO Agreement”) and to
perform the transactions contemplated hereby and thereby. When executed and
delivered, each of the Operative Agreements and the ROFO Agreement will
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms. The execution, delivery and
performance of this Agreement, each other Operative Agreement and the ROFO
Agreement and the consummation of the transactions herein and therein
contemplated will not result in (a) any violation of the Certificate of
Incorporation or Bylaws, (b) the creation of any pledge, lien, encumbrance,
mortgage, hypothecation, charge, security interest, easement, title defect,
conditional sale or other title retention agreement, judgment, interest,
equitable interest, setoff or claim of any kind or nature, whether arising by
agreement, Law or otherwise (“Lien”), upon any assets or property of the Company
or any of its Subsidiaries pursuant to the terms or provisions of, or will not
conflict with, result in the breach or violation of, or constitute a breach or
violation of any of the terms and provisions of, or constitute a default under,
any contract, agreement, license, understanding, indenture, mortgage, deed of
trust, loan agreement, joint venture, lease (including without limitation any
sale and leaseback arrangement), franchise, permit or other instrument or bond,
debenture, note or other evidence of Indebtedness, to which the Company or any
of its Subsidiaries is a party or by or to which it or its properties (including
without limitation all intangible property of the Company) or assets are or, to
the Knowledge of the Company, may be bound or subject (each, a “Contract”) which
breach, violation or default would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, or (c) the violation of any law,
order, ruling, rule, regulation, writ, assessment, injunction, judgment or
decree of any government or governmental court, agency or body, domestic or
foreign, having jurisdiction over the Company or any of its Subsidiaries, or
over any of their respective properties (including without limitation all
intangible property of the Company or any of its Subsidiaries) or Contracts
(“Government Entity”) or by or to which they or such of its properties or
Contracts are or, to the Knowledge of the Company, may be bound or subject
(each, a “Law”) which violation would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Other than the
Ukraine Antitrust Approval, no consent, approval, authorization or order of or
qualification with any Government Entity, or, as of the date hereof, under the
NASDAQ Rules and/or the WSE Rules is required for the execution, delivery and
performance of this Agreement or the other Operative Agreements and the
consummation by the Company of the transactions herein and therein contemplated,
except the Company Stockholder Approval.

 

14



--------------------------------------------------------------------------------

Section 3.3. Litigation

Except as disclosed in the SEC Documents filed prior to the date hereof, there
are no actions, suits, claims, investigations or proceedings pending or, to the
Knowledge of the Company, threatened to which the Company or any of its
Subsidiaries or, to the Knowledge of the Company, to which any of their
respective directors or officers is a party, or to which any of their respective
material properties (including without limitation all intangible property of the
Company) or any Contract may be subject, at law or in equity, before or by any
Government Entity any of which, individually or in the aggregate, would
reasonably be expected to prevent or to materially impede or delay the
consummation of the transactions contemplated by this Agreement or which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.4. Capitalization

All outstanding shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and have not been issued
in violation of any preemptive rights or other rights to subscribe for or
purchase securities. The authorized capital stock of the Company consists of
(a) 120,000,000 shares of Common Stock, of which, as of April 18, 2012,
73,127,917 shares were outstanding, and (b) 1,000,000 shares of preferred stock,
of which no shares are outstanding on the date hereof. Except for options to
purchase Common Stock issued under the Company’s 2007 Stock Incentive Plan
disclosed in the SEC Documents filed prior to the date hereof and the Company’s
stockholder rights plan, there are no existing options, warrants, calls,
preemptive (or similar) rights, subscriptions or other rights, agreements,
arrangements or commitments of any character obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, any shares of the
capital stock of the Company or other equity interests in the Company or any
securities convertible into or exchangeable for such shares of capital stock or
other equity interests, and there are no outstanding contractual obligations of
the Company to repurchase, redeem or otherwise acquire any shares of its capital
stock or other equity interests. 1,397,333 shares of Common Stock are reserved
as of the date hereof for issuance pursuant to the Company’s 2007 Stock
Incentive Plan and the warrants disclosed in the SEC Documents filed prior to
the date hereof. There are no voting agreements or other similar arrangements
with respect to the Common Stock to which the Company is a party and, to the
Knowledge of the Company, there are no voting agreements or similar arrangements
relating to the Common Stock (other than the agreements referred to in
Section 2.2(c)). The description of the Company’s stock option plans, employee
stock purchase plans or similar arrangements, and the options or other rights
granted and exercised thereunder, set forth in the SEC Documents filed prior to
the date hereof accurately and fairly presents, in all material respects, the
information required to be shown with respect to such plans, arrangements,
options and rights. Except as described in the SEC Documents filed prior to the
date hereof, no person has the right to require the Company to register any
securities of the Company under the Securities Act, whether on a demand basis or
in connection with the registration of securities of the Company for its own
account or for the account of any other person. The issuance and sale of the
Initial Shares, the New Debt and any shares of Common Stock issued to finance
the payment of interest under the Rollover Notes or the Backstop Notes, and the
exchange of the Exchange Shares hereunder will not obligate the Company to issue
shares of Common Stock or other securities to any other person (other than the
Purchaser or an Affiliate of the Purchaser) and will not result in the
adjustment of the exercise, conversion, exchange or reset price of any
outstanding security. Except as disclosed in the SEC Documents filed prior to
date hereof, and for capital stock or voting securities of the Company’s
subsidiaries that is owned by the Company or a Subsidiary thereof, there are no
outstanding (i) shares of capital stock or voting securities of any Subsidiary
of the Company, (ii) securities of any Subsidiary of the Company convertible
into or exchangeable for shares of capital stock or voting securities of any
Subsidiary of the Company or (iii) options or other rights to acquire from any
Subsidiary of the Company, or any other obligation of any Subsidiary of the
Company to issue, any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of any Subsidiary of
the Company.

 

15



--------------------------------------------------------------------------------

Section 3.5. Authorization

The Initial Shares and the New Debt have been duly and validly authorized for
issuance and sale to the Purchaser pursuant to this Agreement and, when the
Initial Shares are issued and delivered by the Company against payment therefor
in accordance with the terms of this Agreement, the Initial Shares will be duly
and validly issued and fully paid and nonassessable, and will be sold free and
clear of any Lien. The Exchange Shares have been duly and validly authorized and
reserved for issuance and, upon the exchange of the New Debt in accordance with
its terms and the terms of this Agreement, including receipt of the Company
Stockholder Approval, the Exchange Shares will be validly issued, fully paid and
nonassessable and will be sold free and clear of any Lien. No further approval
or authorization of any stockholder, the board of directors of the Company (the
“Company Board”) or others is required for the issuance and sale or transfer of
the Securities, except for the Company Stockholder Approval. The Company and the
Company Board have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or other “poison pill” arrangement
(including without limitation under the Rights Agreement, dated September 6,
2011, by and between the Company and American Stock Transfer & Trust Company,
LLC), control share acquisition, business combination or other similar
anti-takeover provision under the laws of the state of its incorporation, the
Company’s organizational documents and any other agreement to which the Company
is bound, which is or could become applicable to the Purchaser as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Purchaser’s respective
ownership of Securities issued hereunder.

Section 3.6. Financial Statements

Other than as may be set forth in SEC Documents filed prior to the date hereof,
the consolidated financial statements of the Company and its Subsidiaries
contained in the SEC Documents, together with the related schedules and notes
(the “Financial Statements”): (a) present fairly, in all material respects, the
financial position of the Company and its Subsidiaries as of the dates indicated
and the consolidated results of operations and cash flows of the Company and its
Subsidiaries for the periods specified; (b) have been prepared in material
compliance with requirements of the Securities Act, the Exchange Act and the
Rules and Regulations and in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis during
the periods presented and present fairly, in all material respects, the
information required to be stated therein; and (c) describe accurately, in all
material respects, the controlling principles used to form the basis for their
presentation. There are no financial statements (historical or pro forma) and/or
related schedules and notes that are required to be included in the SEC
Documents filed prior to the date hereof, that are not included as required by
the Securities Act, the Exchange Act and/or the Rules and Regulations.

 

16



--------------------------------------------------------------------------------

Section 3.7. No Changes

Subsequent to December 31, 2011, except as otherwise described in the SEC
Documents filed prior to the date hereof, there has not been (a) any change,
development or event that, individually or in the aggregate, has resulted or
would reasonably be expected to result in a Material Adverse Effect, (b) any
transaction that is material to the Company or any of its Subsidiaries taken as
a whole, (c) any obligation, direct or contingent incurred by the Company and
its Subsidiaries that is material to the Company or any of its Subsidiaries
taken as a whole, (d) any change in the capital stock or outstanding
Indebtedness of the Company and its Subsidiaries that is material to the Company
and its Subsidiaries, taken as a whole, (e) any dividend or distribution of any
kind declared, paid or made on the capital stock of the Company, (f) any loss or
damage (whether or not insured) that has been sustained or will have been
sustained that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (g) any waiver by the Company or any of
its Subsidiaries of a material right or of a material debt owed to it, (h) any
sale, assignment or transfer of any intangible property of the Company or any of
its Subsidiaries that is material to the Company or any of its Subsidiaries
taken as a whole or (i) any arrangement or commitment by the Company or any of
its Subsidiaries to do any of the acts described in subjections (a) through
(h) above.

Section 3.8. Investment Company

The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds therefrom, will not be an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

Section 3.9. SEC Documents

(a) The Company has filed in a timely manner all documents that the Company was
required to file under the Exchange Act during the 12 months preceding the date
of this Agreement. As of their respective filing dates, all documents that the
Company filed under the Exchange Act during the 12 months preceding the date of
this Agreement, when taken together with any subsequent amendments filed
thereto, complied or, when filed, will comply in all material respects with the
requirements of the Exchange Act or the Securities Act, as applicable, and none
of such SEC Documents contained or, when filed, will contain any untrue
statement of a material fact or omitted or, when filed, will omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were or
will be made, not misleading.

(b) As of the date of this Agreement, there are no outstanding or unresolved
comments in comment letters received from the SEC or its staff. As of the date
of this Agreement, none of the Company’s Subsidiaries is subject to the
reporting requirements of Section 13(a) or 15(d) under the Exchange Act.

(c) Neither the Company nor any of its Subsidiaries has any liabilities of any
nature (whether accrued, absolute, contingent or otherwise) except liabilities
(i) disclosed in the financial statements of the Company and its Subsidiaries as
of December 31, 2011 (the “Balance Sheet Date”) included in the SEC Documents
filed prior to the date hereof, (ii) incurred after Balance Sheet Date in the
ordinary course of business, (iii) as contemplated by an Operative Agreement or
otherwise in connection with the transactions contemplated hereby or thereby or
(iv) as would not reasonably be expected to have a Material Adverse Effect.
There are no material unconsolidated Subsidiaries of the Company or any material
off-balance sheet arrangements of any type (including any off-balance sheet
arrangement required to be disclosed pursuant to Item 303(a)(4) of Regulation
S-K promulgated under the Securities Act) that have not been so described in the
SEC Documents filed prior to the date hereof nor any obligations to enter into
any such arrangements.

 

17



--------------------------------------------------------------------------------

(d) The Companies and its Subsidiaries are, and since January 1, 2009, have
been, in compliance with all, and have not breached or violated any, Laws
applicable to the Company and its Subsidiaries, except as would not reasonably
be expected to have a Material Adverse Effect.

(e) The Company has implemented disclosure controls and procedures (as defined
in Rule 13a-15(e) of the Exchange Act) that are reasonably designed to ensure
that material information relating to the Company, including its Subsidiaries,
required to be included in reports filed under the Exchange Act is made known to
the chief executive officer and chief financial officer of the Company by others
within those entities. Except as otherwise described in the SEC Documents filed
prior to the date hereof, the Company and its Subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the SEC’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. Except as otherwise described in the SEC Documents filed prior to
the date hereof, neither the Company nor, to the Knowledge of the Company, the
Company’s independent registered public accounting firm, has identified or been
made aware of “significant deficiencies” or “material weaknesses” (as defined by
the Public Company Accounting Oversight Board) in the design or operation of the
Company’s or any of its Subsidiary’s internal controls and procedures that could
reasonably adversely affect the Company’s or any of its Subsidiaries’ ability to
record, process, summarize and report financial data, in each case which has not
been subsequently remediated. There is no fraud that involves the Company’s or
any of its Subsidiaries’ management or other employees who have a significant
role in the preparation of financial statements or the internal control over
financial reporting utilized by the Company and its Subsidiaries.

Section 3.10. No Integrated Offering

Neither the Company, nor any of its Affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances within
the prior six months that would require registration under the Securities Act of
the issuance of the Securities to the Purchaser.

Section 3.11. Intellectual Property

The Company and its Subsidiaries own or possess adequate rights to use all
material patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses; and the conduct of their respective
businesses do not conflict in any material respect with any such rights of
others, and the Company and its Subsidiaries have not received any notice of any
claim of infringement of or conflict with any such rights of others, except as
disclosed in the SEC Documents filed prior to the date hereof or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

18



--------------------------------------------------------------------------------

Section 3.12. Taxes

The Company and its Subsidiaries have paid all Russian, Ukrainian, Polish and
U.S. federal, state and local taxes, as well as other foreign taxes, and filed
all tax returns required to be paid or filed through the date hereof, except for
any taxes that are being disputed in good faith and for which adequate reserves
have been set aside, and except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.13. Seniority of Indebtedness

The obligations of the Company under the New Debt, the Rollover Notes and the
Backstop Notes rank at least pari passu in right of payment with the Convertible
Notes and the 2016 Senior Secured Notes.

Section 3.14. No Brokers

Except for Jefferies & Company Inc., the Company has not dealt with any broker,
finder or placement agent in connection with the transactions contemplated by
this Agreement, and, except for certain fees and expenses payable by the Company
to Jeffries & Company Inc., the Company has not incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement,
any other Operative Agreement or any transaction contemplated hereby or thereby.

Section 3.15. No Other Representations or Warranties

Except for the representations and warranties expressly contained in this
Article III and in the Operative Agreements, the Purchaser acknowledges that
neither the Company nor any of its Subsidiaries makes any other express or
implied representation or warranty with respect to the Company, any of its
Subsidiaries or their respective businesses or any other matter or with respect
to any other information provided or made available to the Purchaser or its
Affiliates or Representatives, and that all such representations and warranties,
other than the representations and warranties of the Company and its
Subsidiaries expressly contained in this Article III or in the Operative
Agreements, are expressly disclaimed. Neither the Company, nor any of its
Subsidiaries nor any other Person will have or be subject to any liability or
indemnification obligation to the Purchaser or any other Person relating to or
resulting from the distribution to the Purchaser or its Affiliates or
Representatives, or use by any of them of, any such information except that the
foregoing limitations shall not (a) apply to the Company or any of its
Subsidiaries to the extent they make the specific representations and warranties
set forth in this Article III or in the other Operative Agreements, but always
subject to the limitations and restrictions contained herein and therein, or
(b) preclude the Purchaser from any remedy for fraud or constitute an admission
by the Purchaser that any element of a claim for fraud cannot be established.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Company as follows:

Section 4.1. Authorization

The Purchaser has all requisite power and authority to enter into this Agreement
and the other Operative Agreements to which it is party and to perform the
transactions contemplated hereby and thereby. When executed and delivered, each
of the Operative Agreements to which the Purchaser is party will constitute the
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms.

Section 4.2. Ownership of Convertible Notes

The Purchaser or an Affiliate of the Purchaser has good and marketable ownership
rights in the Convertible Notes to be exchanged for Rollover Notes free and
clear of any option, call, swap, margin or other rights, agreements,
arrangements or commitments of any character obligating the Purchaser to
transfer, sell or otherwise dispose of any such Convertible Notes or granting
any third party any rights over such Convertible Notes.

Section 4.3. Ownership of Purchaser Securities

Except for the Purchaser Securities, the Operative Agreements and the ROFO
Agreement, the Purchaser does not, and its Affiliates (other than the other
Purchaser) do not, own or otherwise have the right to acquire, receive, pledge,
option, call, subscribe for or exercise any preemptive or other rights with
respect to, and the Purchaser and its Affiliates are not party to or otherwise
obligated under, any binding agreements, arrangements or commitments of any
character to purchase or otherwise acquire or cause to be purchased any capital
stock of the Company or other equity interests in the Company or any securities
convertible into or exchangeable for such shares of capital stock or other
equity interests or any note or other debt instrument representing an obligation
of the Company. For purposes of this Section 4.3, “Purchaser Securities” shall
include: (a) 7,206,125 shares of Common Stock; and (b) Convertible Notes with a
face value of $102,554,000. The Purchaser and its Affiliates do not own any 2016
Senior Secured Notes. Other than as set forth in Schedule II, the Purchaser and
its Affiliates are not party to or otherwise obligated under any binding voting
agreements or other similar arrangements with respect to the Common Stock.

Section 4.4. Purchase Entirely for Own Account

The Purchaser and its applicable Affiliates are acquiring the Securities being
purchased by it hereunder for its own account, and not for resale or with a view
to distribution thereof in violation of the Securities Act. The Purchaser and
its applicable Affiliates have not entered into an agreement or understanding
with the Company to resell or distribute such Securities without prejudice,
however, to the Purchaser’s and its Affiliates’ right, subject to the provisions
of this Agreement, at all times to sell or otherwise dispose of all or any part
of such Securities pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration and in compliance
with applicable securities Laws.

 

20



--------------------------------------------------------------------------------

Section 4.5. Financial Capability

The Purchaser has and will have available funds necessary to consummate the
Initial Closing and the Purchaser has and will have available funds necessary to
fund the Backstop Notes, in each case on the terms and conditions contemplated
by this Agreement.

Section 4.6. Investor Status; Etc

The Purchaser certifies and represents to the Company that it is now, and at the
time the Purchaser or any of its Affiliates acquires any of the Securities, the
Purchaser or such Affiliate, as applicable, will be, an “Accredited Investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act. The
Purchaser’s and its Affiliates’ financial condition is such that it is able to
bear the risk of holding the Securities for an indefinite period of time and the
risk of loss of its entire investment. The Purchaser has received, reviewed and
considered all information it deems necessary in making an informed decision to
make an investment in the Securities and has been afforded the opportunity to
ask questions of and receive answers from the management of the Company
concerning this investment and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company. The Purchaser is acquiring the Securities for its own account
for the purpose of investment and not with a view to, or for sale in connection
with, any distribution thereof in violation of the Securities Act.

Section 4.7. Shares Not Registered

The Purchaser understands that the Securities have not been registered under the
Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that the
Securities must continue to be held by the Purchaser or an Affiliate of the
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration.

Section 4.8. No Conflict

The execution, delivery and performance of this Agreement and the other
Operative Agreements to which the Purchaser is a party by the Purchaser and the
consummation of the transactions contemplated hereby and thereby will not
conflict with or result in any violation of or default by the Purchaser (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of, any obligation or to a loss of a
material benefit under (a) any provision of the organizational documents of the
Purchaser, (b) to the knowledge of the Purchaser, any material agreement or
instrument, permit, franchise or license or (c) any Law applicable to the
Purchaser or its respective properties or assets except, in the case of the
foregoing clauses (b) and (c), such conflicts, violations or defaults which
would not materially impede or delay or would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
Purchaser’s ability to consummate the transactions contemplated by this
Agreement (a “Purchaser Material Adverse Effect”).

 

21



--------------------------------------------------------------------------------

Section 4.9. Consents

Other than the Ukraine Antitrust Approval, all consents, approvals, orders and
authorizations required on the part of the Purchaser in connection with the
execution, delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained, or will be obtained, and
will be effective as of the Initial Closing, except where the failure to obtain
such consents, approvals, orders or authorizations would not reasonably be
expected to have a Purchaser Material Adverse Effect.

Section 4.10. No Public Offering

The Purchaser has not received any information relating to the Securities or the
Company, and is not purchasing the Securities as a result of, any form of
general solicitation or general advertising, including but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
pursuant to any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

Section 4.11. Short Positions; Certain Trading Limitations

The Purchaser will not, at any time, use any of the Securities acquired pursuant
to this Agreement to cover any short position in the Common Stock if doing so
would be in violation of applicable securities laws. The Purchaser
(a) represents that on and from the time the Purchaser first became aware of the
offering of the Shares until the date and time hereof neither it nor anyone
acting on its behalf has engaged in and (b) covenants that for the period
commencing on the date and time hereof and ending on the earlier to occur of
(i) the Company’s issuance of a press release disclosing the transactions
contemplated hereby and (ii) the Company’s filing of a Current Report on Form
8-K disclosing the transactions contemplated hereby, neither it nor anyone
acting on its behalf will, engage in any hedging or other transaction which is
designed to or could reasonably be expected to lead to or result in, or be
characterized as, a sale, an offer to sell, a solicitation of offers to buy,
disposition of, loan, pledge or grant of any right with respect to
(collectively, a “Disposition”) the Common Stock of the Company by the Purchaser
or any person or entity. Such prohibited hedging or other transaction would
include without limitation effecting any short sale (whether or not such sale or
position is “against the box”) or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to the Common
Stock of the Company or with respect to any security (other than a broad-based
market basket or index) that includes, relates to or derives any significant
part of its value from the Common Stock of the Company. Notwithstanding the
foregoing, nothing set forth above would prohibit the location and/or
reservation of borrowable shares of Common Stock.

Section 4.12. Purchaser Control of Affiliates

The Purchaser Controls and, either directly or indirectly, owns Russian Standard
Corporation, Roust Trading (Cyprus) Limited (UK Branch) and Russian Standard
Bank.

Section 4.13. Investment Company

The Purchaser and any direct or indirect parent entity or controlling person of
the Purchaser are not and, after giving effect to the offering and sale of the
Securities, will not be an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

22



--------------------------------------------------------------------------------

Section 4.14. No Other Representations or Warranties

Except for the representations and warranties expressly contained in this
Article IV or made by the Purchaser in another Operative Agreement, the Company
acknowledges that neither the Purchaser nor any of its Affiliates makes any
other express or implied representation or warranty with respect to the
Purchaser, any of its Affiliates or any other matter or with respect to any
other information provided or made available to the Company or its Subsidiaries
or Representatives, and that all such representations and warranties, other than
the representations and warranties of the Purchaser and its Affiliates expressly
contained in this Article IV or made by the Purchaser in another Operative
Agreement, are expressly disclaimed. Neither the Purchaser, nor any of its
Affiliates nor any other Person will have or be subject to any liability or
indemnification obligation to the Company or any other Person relating to or
resulting from the distribution to the Company or its Subsidiaries or
Representatives, or use by any of them of, any such information except that the
foregoing limitations shall not (a) apply to the Purchaser or any of its
Affiliates to the extent they make the specific representations and warranties
set forth in this Article IV or in the other Operative Agreements, but always
subject to the limitations and restrictions contained herein and therein, or
(b) preclude the Company from seeking any remedy for fraud or constitute an
admission by the Company that any element of a claim for fraud cannot be
established.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.1. Conditions to the Obligation of the Purchaser to Consummate the
Initial Closing

The obligation of the Purchaser to consummate the Initial Closing is subject to
the satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects at the Initial Closing as if
made at the Initial Closing (except to the extent that such representation and
warranty speaks as of a particular date in which case such representation and
warranty shall be true and correct as of such date).

(b) The Company shall have performed in all material respects all covenants and
agreements herein required to be performed or observed by the Company on or
prior to the Initial Closing Date.

(c) 15 days shall have passed since the Company filed with NASDAQ a true and
complete Notification Form: Listing of Additional Shares covering all applicable
Securities, and NASDAQ shall not have objected to the transactions contemplated
by this Agreement or any other Operative Agreement.

(d) No proceeding challenging any Operative Agreement or any of the transactions
contemplated hereby or thereby and seeking to prohibit, alter or prevent the
Initial Closing, the Second Closing or the Backstop Closing, shall have been
instituted by any Government Entity and shall be pending.

 

23



--------------------------------------------------------------------------------

(e) None of the transactions contemplated by this Agreement or any other
Operative Agreement shall be prohibited by any Law.

(f) The Purchaser shall have received a certificate signed on behalf of the
Company by an executive officer of the Company certifying that the conditions
set forth in Section 5.1(a) and (b) have been satisfied.

(g) No stop order or suspension of trading shall have been imposed by NASDAQ,
the SEC or any other Government Entity, and no suspension or exclusion from
trading shall have been imposed by the WSE or the Polish FSA, in each case with
respect to public trading in the Common Stock, and shall be continuing as of the
Initial Closing Date.

(h) The Purchaser shall have received a certificate from the chief financial
officer of the Company, dated as of the Initial Closing Date and substantially
in the form of Annex A hereto, certifying as to the solvency of the Company and
its Subsidiaries, on a consolidated basis after giving effect to the
transactions comprising the Initial Closing.

(i) No event of default has occurred under any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any Indebtedness for money borrowed of the Company and/or
any of its Subsidiaries, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which an event of default has occurred, aggregates $30 million or more.

(j) The Company shall have enabled the New Debt to be cleared through the
Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société
anonyme.

Section 5.2. Conditions to the Obligation of the Company to Consummate the
Initial Closing

The obligation of the Company to consummate the Initial Closing is subject to
the satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct at the Initial Closing as if made at the
Initial Closing (except to the extent that such representation and warranty
speaks as of a particular date, in which case such representation and warranty
shall be true and correct as of that date).

(b) The Purchaser shall have performed in all material respects all covenants
and agreements herein required to be performed or observed by the Purchaser on
or prior to the Initial Closing Date.

(c) No proceeding challenging any Operative Agreement or any of the transactions
contemplated hereby or thereby and seeking to prohibit, alter or prevent the
Initial Closing shall have been instituted by any Government Entity and shall be
pending.

(d) None of the transactions contemplated by this Agreement or any other
Operative Agreement shall be prohibited by any Law.

 

24



--------------------------------------------------------------------------------

(e) The Company shall have received a certificate signed on behalf of the
Purchaser by an executive officer of the Purchaser certifying that the
conditions set forth in Section 5.2(a) and Section 5.2(b) have been satisfied.

(f) 15 days shall have passed since the Company filed with NASDAQ a true and
complete Notification Form: Listing of Additional Shares covering all applicable
Securities, and NASDAQ shall not have objected to the transactions contemplated
by this Agreement or any other Operative Agreement.

Section 5.3. Conditions to the Obligation of the Purchaser to Consummate the
Second Closing

The obligation of the Purchaser to consummate the Second Closing is subject to
the satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Company set forth in Section 3.1,
Section 3.2 and Section 3.5 shall be true and correct in all respects at the
Second Closing as if made at the Second Closing.

(b) At the Initial Closing no representation or warranty given in satisfaction
of Section 5.1(a) was false or incorrect as of the date it was given.

(c) The Company shall have performed in all material respects the covenants and
agreements contained in Section 8.1 and Section 8.7 herein and required by
Section 2.1 and Section 2.5 of the Governance Agreement to be performed or
observed by the Company on or prior to the Second Closing.

(d) The Company shall have obtained the Company Stockholder Approval.

(e) The Initial Closing shall have occurred.

(f) No proceeding challenging any Operative Agreement or any of the transactions
contemplated hereby or thereby and seeking to prohibit, alter or prevent the
Second Closing, shall have been instituted by any Government Entity and shall be
pending.

(g) None of the transactions contemplated by this Agreement or any other
Operative Agreement shall be prohibited by any Law.

(h) The Purchaser shall have received a certificate signed on behalf of the
Company by an executive officer of the Company certifying that the conditions
set forth in Section 5.3(a), (b) and (c) have been satisfied.

(i) No stop order or suspension of trading shall have been imposed by NASDAQ,
the SEC or any other Government Entity, and no suspension or exclusion from
trading shall have been imposed by the WSE or the Polish FSA, in each case with
respect to public trading in the Common Stock and shall be continuing as of the
Second Closing Date.

(j) No event of default has occurred under any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any Indebtedness for money borrowed of the Company and/or
any of its Subsidiaries, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which an event of default has occurred, aggregates $30 million or more.

 

25



--------------------------------------------------------------------------------

(k) The Company shall have enabled the Rollover Notes to be cleared through the
Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société
anonyme.

Section 5.4. Conditions to the Obligation of the Company to Consummate the
Second Closing

The obligation of the Company to consummate the Second Closing is subject to the
satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Purchaser set forth in Section 4.1
and Section 4.8 shall be true and correct at the Second Closing as if made at
the Second Closing.

(b) The Purchaser shall have performed in all material respects all covenants
and agreements contained in Section 8.1 Section 8.9, Section 8.10 and
Section 8.14 herein to be performed or observed by the Purchaser on or prior to
the Second Closing.

(c) No proceeding challenging any Operative Agreement or any of the transactions
contemplated hereby or thereby and seeking to prohibit, alter or prevent the
Second Closing, shall have been instituted by any Government Entity and shall be
pending.

(d) The issuance of the Exchange Shares and the exchange of the Convertible
Notes by the Purchaser shall not be prohibited by any Law.

(e) The Company shall have received a certificate signed on behalf of the
Purchaser by an executive officer of the Purchaser certifying that the
conditions set forth in Sections 5.4(a) and (b) have been satisfied.

Section 5.5. Conditions to the Obligation of the Purchaser to Consummate a
Backstop Closing

The obligation of the Purchaser to consummate a Backstop Closing is subject to
the satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Company set forth in Section 3.1,
Section 3.2 and Section 3.5 shall be true and correct in all respects at the
Backstop Closing as if made at the Backstop Closing.

(b) At the Initial Closing no representation or warranty given in satisfaction
of Section 5.1(a) was false or incorrect as of the date it was given.

(c) The Company shall have performed in all material respects the covenants and
agreements contained in Section 8.7 herein and required by the Section 2.1, 2.4
and 2.5 of the Governance Agreement to be performed or observed by the Company
on or prior to the Backstop Closing.

(d) Each of the Initial Closing and the Second Closing shall have occurred.

 

26



--------------------------------------------------------------------------------

(e) The Purchaser shall have received a certificate signed on behalf of the
Company by an executive officer of the Company certifying that the conditions
set forth in Section 5.5(a) have been satisfied.

(f) No event of default has occurred under any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any Indebtedness for money borrowed of the Company and/or
any of its Subsidiaries, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which an event of default has occurred, aggregates $30 million or more.

(g) There shall not have occurred a Change of Control (as defined in the Senior
Secured Notes Indenture) of the Company.

(h) The issuance of the Backstop Notes and the intended use of the proceeds from
the issuance of the Backstop Notes to repay outstanding Convertible Notes shall
not be prohibited by any Law.

(i) The Company shall have enabled the Backstop Notes to be cleared through the
Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société
anonyme.

(j) A Backstop Closing shall have occurred on or before March 15, 2013.

ARTICLE VI

TRANSFER, LEGENDS

Section 6.1. Securities Law Transfer Restrictions

(a) The Purchaser understands that the Securities have not been registered under
the Securities Act or any U.S. state securities laws, and the Purchaser agrees
that it will not dispose of the Securities unless (a) the resale of the
Securities is registered under the Securities Act or (b) such registration is
not required under the Securities Act or any applicable U.S. state securities
law due to the applicability of an exemption therefrom. In that connection, the
Purchaser is aware of Rule 144 under the Securities Act and the requirements to
qualify thereunder.

(b) The Purchaser acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of Securities, in any jurisdiction outside of the
United States where action for that purpose is required.

 

27



--------------------------------------------------------------------------------

Section 6.2. Legends

(a) Each certificate representing any of the Securities shall be endorsed with
the legends set forth below (and any Securities issued in noncertificated form
shall be subject to appropriate stop transfer instructions), and the Purchaser
covenants that, except to the extent such restrictions are waived by the
Company, it shall not transfer the Securities (whether or not represented by any
such certificate) without complying with the restrictions on transfer described
in this Agreement and the legends endorsed on such certificate, if any:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED,
PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER SAID ACT AND, IF REQUESTED BY THE COMPANY IN CONNECTION WITH
SUCH A DISPOSITION PURSUANT TO AN EXEMPTION, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT.”

(b) The restrictions imposed by Section 6.2(a) above will cease and terminate as
to any particular Security (i) when in the opinion of counsel reasonably
acceptable to the Company such legend is no longer required in order to ensure
compliance by the Company with the Securities Act or (ii) when such Security
shall have been effectively registered under the Securities Act or transferred
pursuant to Rule 144 under the Securities Act. Whenever such restrictions will
cease and terminate as to any Securities, the holder thereof shall be entitled
to receive from the Company, without expense, new certificates not bearing the
legend set forth in Section 6.2(a) above.

(c) Each certificate representing any of the New Debt, Rollover Notes or
Backstop Notes shall be endorsed with legends substantially in the form set
forth on the form of such note annexed hereto, and the Purchaser covenants that,
except to the extent such restrictions are waived by the Company, it shall not
transfer the New Debt, Rollover Notes or Backstop Notes without complying with
the legends set forth thereon.

ARTICLE VII

TERMINATION

Section 7.1. Termination

This Agreement may be terminated and the transactions contemplated hereunder
abandoned only as follows:

(a) by the Purchaser or the Company if the Initial Closing shall not have been
consummated by June 1, 2012; provided, that the right to terminate the Agreement
pursuant to this Section 7.1(a) shall not be available to any party whose breach
or failure to perform any of its obligations under this Agreement has caused the
failure of any Initial Condition Precedent set forth in Section 5.1, with
respect to a termination by the Company, or Section 5.2, with respect to a
termination by the Purchaser, to be satisfied; or

(b) at any time by mutual agreement of the Company and the Purchaser; or

(c) by the Company in order to concurrently enter into an acquisition agreement
or similar agreement with respect to any Superior Proposal, provided that
(i) the Company has complied with the terms of Section 8.4, (ii) the Company’s
stockholders shall have failed to provide the Company Stockholder Approval at
the Stockholders Meeting and (iii) the Company shall have paid the fee payable
pursuant to Section 7.2(b) below; or

 

28



--------------------------------------------------------------------------------

(d) by the Purchaser if the Company Stockholder Approval has not been obtained
and (i) the Company shall have failed to include the Company Recommendation in
the Proxy Statement, (ii) the Company Board shall have made a Change in
Recommendation in accordance with Section 8.2 and Section 8.4 (other than in
response to a Purchaser Intervening Event where the Purchaser Intervening Event
is the primary reason for the Change in Recommendation and the Company Board
certifies in writing to the Purchaser that a Purchaser Intervening Event has
occurred and the nature of the Purchaser Intervening Event), (iii) an
Alternative Proposal has been publicly announced and the Company Board shall
have failed to publicly reaffirm its recommendation of this Agreement and the
transactions contemplated hereby not later than five Business Days prior to the
date of the Stockholders Meeting or (iv) the Company breaches its covenants or
agreements set forth in Section 8.2, Section 8.4 or Section 8.6 and such breach
is not cured, if capable of cure, within 10 Business Days after written notice
of such breach by the Purchaser to the Company; provided, that the Purchaser
will only be able to terminate this Agreement pursuant to this Section 7.1(d) if
the Purchaser is not then in breach of its representations, warranties,
covenants or agreements in a manner that would cause the conditions set forth in
(y) Sections 5.2(a) or 5.2(b), with respect to a termination prior to the
Initial Closing or (z) Section 5.4(a) or 5.4(b), with respect to a termination
after the Initial Closing and prior to the Second Closing, in the case of each
of clauses (y) and (z) above, not to be satisfied;

(e) by the Purchaser or the Company if the Second Closing shall not have been
consummated by September 30, 2012 (the “End Date”); provided, that the right to
terminate the Agreement pursuant to this Section 7.1(e) shall not be available
to any party whose breach or failure to perform any of its obligations under
this Agreement has caused the failure of any Second Closing Condition Precedent
set forth in Section 5.3, with respect to a termination by the Company, or
Section 5.4, with respect to a termination by the Purchaser, to be satisfied;
or;

(f) by the Purchaser if the stockholders of the Company fail to provide the
Company Stockholder Approval at the Stockholders Meeting (or any adjournment
thereof).

Section 7.2. Effect of Termination

(a) Except as set forth in Section 7.2(b) below, any termination pursuant to
this Article VII shall be without liability on the part of any party; provided
that each party hereto shall remain liable for any breach of this Agreement
prior to its termination notwithstanding any termination of this Agreement.
Notwithstanding any termination of this agreement pursuant to this Article VII,
this Section 7.2 shall survive any such termination and Section 8.13,
Section 8.15, Section 9.6 and Section 10.1 through Section 10.9 of this
Agreement will not terminate and will survive any termination of this Agreement.

 

29



--------------------------------------------------------------------------------

(b) In the event this Agreement is terminated by the Company pursuant to
Section 7.1(c) or the Purchaser pursuant to Section 7.1(d), then either
concurrently with such termination (in the case of a termination pursuant to
Section 7.1(c)) or within two Business Days after such termination (in the case
of a termination pursuant to Section 7.1(d)) the Company will pay the Purchaser
a fee equal to $12,000,000 in cash by wire transfer to an account designated by
the Purchaser. The amounts referenced in this Section 7.2(b) and the expenses
and interest referred to Section 7.2(c) below shall be deemed to be liquidated
damages for any and all losses or damages suffered or incurred by the Purchaser,
any of its Affiliates or any other person in connection with this Agreement (and
the termination hereof), the transactions contemplated hereby (and the
abandonment thereof) or any matter forming the basis for such termination, and
after payment of such fee and any amounts required to be paid pursuant to
Section 7.2(c) below neither the Purchaser, any of its Affiliates nor any other
person shall be entitled to bring or maintain any claim, action or proceeding
against the Company or any of its Affiliates arising out of or in connection
with this Agreement, any of the transactions contemplated hereby or any matters
forming the basis for such termination; provided, however, that nothing in this
Section 7.2(b) shall limit the rights of the Purchaser under Section 10.1(c) and
Section 10.8.

(c) Each of the parties hereto acknowledge that the agreements contained in
Section 7.2(b) above are an integral part of the transactions contemplated by
this Agreement and that without these agreements the Purchaser would not enter
into this Agreement. Accordingly, if the Company fails to timely pay any amount
due pursuant to Section 7.2(b) above, and, in order to obtain the payment, the
Purchaser commence a lawsuit that results in a judgment against the Company for
the payment set forth in this Section 7.2(b) above, the Company shall pay the
Purchaser’s reasonable and documented costs and expenses (including reasonable
and documented attorneys’ fees) in connection with such lawsuit, together with
interest on such amount at the prime rate as published in the Wall Street
Journal in effect on the date such payment was required to be made through the
date such payment was actually received.

(d) Notwithstanding anything to the contrary in this Agreement but subject to
Section 10.1(c) below and Section 10.8 below, the Purchaser’s right to receive
payment from the Company of the amount referred to in Section 7.2(b) above, the
expenses and interest referred to Section 7.2(c) above, the remedies available
under the terms of the New Debt and the terms of Section 8.15(a) hereof, and the
rights of the Purchaser under Section 8.13 shall be the sole and exclusive
remedy of the Purchaser against the Company and its Subsidiaries and any of
their respective former, current or future officers, directors, partners,
stockholders, managers, members or Affiliates (collectively, “Company Related
Parties”) in connection with a termination of this Agreement pursuant to
Section 7.1(c) above or Section 7.1(d) above, and upon payment of such
amount(s), none of the Company Related Parties shall have any further liability
or obligation relating to or arising out of this Agreement or the transactions
contemplated by this Agreement.

 

30



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

Section 8.1. Preparation and Mailing of Proxy Statement

(a) As promptly as reasonably practicable following the Effective Date but in no
event later than ten (10) Business Days thereafter, the Company shall prepare
and file with the SEC proxy materials that shall constitute the proxy statement
relating to the Company Stockholder Approval to be sought at the Stockholders
Meeting (such proxy statement, and any amendments or supplements thereto, the
“Proxy Statement”). Other than seeking (i) the Company Stockholder Approval,
(ii) approval by the affirmative vote of the holders of a majority of shares of
the Company’s then outstanding Common Stock to amend the Certificate of
Incorporation to increase the size of the Company Board to ten (10) directors,
(iii) the election of directors to the Company Board, (iv) the ratification of
the choice of the Company’s accountants, (v) an increase in the authorized share
capital of the Company of 40,000,000 shares of Common Stock and (vi) the
approval of the Company’s employee stock incentive plan, the Proxy Statement
shall not seek the approval of stockholders of the Company with respect to any
other matter, and the Company shall not solicit proxies for the authority to act
on any other matter that may be taken up at the Stockholders Meeting. Prior to
filing the Proxy Statement, the Company will provide drafts thereof to the
Purchaser, will give the Purchaser a reasonable time to review and comment
thereon and will consider in good faith any comments made by the Purchaser. The
Proxy Statement shall comply as to form in all material respects with the
applicable provisions of the Securities Act and the Exchange Act and the rules
and regulations thereunder and shall not, on the date it is first mailed to
stockholders of the Company and at the time of the Stockholders Meeting, contain
any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they are made, not misleading.
The parties hereto shall reasonably cooperate with each other and provide to
each other all information necessary in order to prepare the Proxy Statement,
and shall provide promptly to the other parties any information such party may
obtain that would reasonably be expected to necessitate amending the Proxy
Statement.

(b) The Company shall, as promptly as practicable after receipt thereof (and in
any event within two (2) Business Days), provide the Purchaser copies of any
written comments and advise the Purchaser of any oral comments with respect to
the Proxy Statement received from the SEC.

(c) The Company shall cause the Proxy Statement to be mailed to its stockholders
at the earliest practicable time after the SEC informs the Company that it will
not review, or completes its review thereof, or ten days pass without notice
from the SEC that it will review the Proxy Statement. The Company shall take any
action (other than qualifying to do business in any jurisdiction in which it is
not now so qualified or to file a general consent to service of process)
required to be taken under any applicable U.S. state securities laws in
connection with the transactions contemplated hereby and the Company shall
furnish all information concerning it and the holders of its capital stock as
may be reasonably requested in connection with any such action.

(d) If at any time prior to the Second Closing Date, (i) any event or change
occurs with respect to the parties hereto or any of their respective Affiliates,
officers or directors, which is required, in either party’s reasonable judgment,
to be set forth in an amendment of, or supplement to, the Proxy Statement or
(ii) any information relating to the parties hereto, or any of their respective
Affiliates, officers or directors, should be discovered by a party which should
be set forth in an amendment of, or supplement to, the Proxy Statement so that
such document would not include any misstatement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the Company shall
file as promptly as practicable with the SEC an amendment of or supplement to
the Proxy Statement and, as required by Law, disseminate the information
contained in such amendment or supplement to the stockholders of the Company;
provided, that prior to filing any such amendment or supplement, the Company
will provide drafts thereof to the Purchaser, will give the Purchaser a
reasonable time to review and comment thereon and will consider in good faith
any comments made by the Purchaser.

 

31



--------------------------------------------------------------------------------

Section 8.2. Stockholders Meeting; Recommendation

The Company shall duly take all lawful action to call, give notice of, convene
and hold a meeting of the stockholders of the Company (the “Stockholders
Meeting”) on a date as promptly as practicable (and in any event within five
Business Days) after the SEC informs the Company that it will not review, or
completes its review of the Proxy Statement, or ten days pass without notice
from the SEC that it will review the Proxy Statement, solely for the purpose of
obtaining the Company Stockholder Approval and the other matters specified in
Section 8.1(a) above, and subject to and until a Change in Recommendation made
in accordance with this Section 8.2 and Section 8.4 the Company shall take all
lawful action to solicit the Company Stockholder Approval. The Company shall not
permit a meeting of its stockholders to occur, or permit its stockholders to
vote on any matter, until the Stockholders Meeting called to approve the matters
set forth in the Proxy Statement delivered pursuant to Section 8.1 has occurred.
The Company Board shall recommend the issuance of Exchange Shares and the other
transactions as contemplated by this Agreement and the other Operative
Agreements (the “Company Recommendation”), provided that if the Company Board
determines at any time prior to the Stockholders Meeting in good faith after
consultation with its financial advisers and outside legal counsel and in
response to an Intervening Event that the Company Recommendation would be
inconsistent with its fiduciary duties under applicable Law it shall be under no
obligation to make such Company Recommendation and, after complying with the
procedures set forth in Section 8.4(c) and after the expiration of the Purchaser
Review Period, may change, alter or rescind any Company Recommendation (each, a
“Change in Recommendation”) that has otherwise been made; and provided further,
that no change in Company Recommendation or failure to make the Company
Recommendation shall affect the obligation of the Company to hold the
Stockholders Meeting in the manner set forth in this Section 8.2.

Section 8.3. Consents and Approvals

(a) Subject to the terms and conditions of this Agreement, each of the parties
will use all reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable under
applicable Law to consummate the transactions contemplated by this Agreement,
including preparing and filing as promptly as practicable all documentation to
effect all necessary filings, notices, petitions, statements, registrations,
submissions of information, applications and other documents necessary to
consummate the transactions contemplated by this Agreement, including, without
limitation, (i) filings, if any, required under any antitrust Laws of any
applicable jurisdiction (including, without limitation, the Ukraine Antitrust
Approval), as agreed by the parties hereto, (ii) any filings required under the
Securities Act, the Exchange Act, any applicable U.S. state or securities or
“blue sky” laws and the securities laws of any foreign country, or under any
other Law relating to the transactions contemplated by this Agreement and
(iii) any filings required under the NASDAQ Listing Rules. Each party hereto
will cause all documents that it is responsible for filing with any Government
Entity under this Section 8.3 to comply in all material respects with all
applicable Laws. Each party hereto shall promptly supply the other with any
information which may be required in order to effectuate any filings or
application pursuant to this Section 8.3.

 

32



--------------------------------------------------------------------------------

(b) Upon the terms and subject to the conditions set forth herein, each of the
parties hereto agrees to use all reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement, including using all reasonable
efforts to accomplish the following: (i) the taking of all reasonable acts
necessary to cause the conditions precedent of the Purchaser (with respect to
the Company) or the Company (with respect to the Purchaser) set forth in Article
V to be satisfied, (ii) the obtaining of all necessary actions or nonactions,
waivers, consents, approvals, orders and authorizations from Government Entities
and the making of all necessary registrations, declarations and filings
(including registrations, declarations and filings with Government Entities, if
any) and the taking of all reasonable steps as may be necessary to avoid any
suit, claim, action, investigation or proceeding by any Government Entity,
(iii) the obtaining of all necessary consents, approvals or waivers from third
parties and (iv) the execution or delivery of any additional instruments
necessary to consummate the transactions and to fully carry out the purposes of
this Agreement. In connection with and without limiting the foregoing, the
Company and the Company Board shall, if any takeover statute or similar Law is
or becomes applicable to this Agreement or any of the transactions contemplated
by this Agreement, use all reasonable efforts to ensure that the transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated by this Agreement and otherwise to minimize the effect of
such Law on this Agreement and the transactions contemplated hereby.

(c) The Company shall use its reasonable best efforts to cause each of the New
Debt, the Rollover Notes and the Backstop Notes to be cleared through the
Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société
anonyme with as few changes as possible from the form of such instruments
attached as Exhibits to this Agreement. The Company shall use its reasonable
best efforts to deliver all such certificates, instruments, agreements,
disclosure materials and such other documents or materials as such clearing
system may require. Prior to filing such certificates, instruments, agreements,
disclosure materials and such other documents or materials, the Company will
provide drafts thereof to the Purchaser, will give the Purchaser a reasonable
time to review and comment thereon and will consider in good faith any comments
made by the Purchaser.

Section 8.4. Alternative Proposals

(a) Subject to the provisions of this Section 8.4, at all times during the
period commencing with Effective Date and continuing until the earlier to occur
of the termination of this Agreement and the Second Closing Date, the Company
shall not, and shall cause its officers and directors not to, and shall use its
reasonable best efforts to cause its and its Subsidiaries’ employees, investment
bankers, attorneys and other advisors or representatives (collectively with
officers and directors of the Company, “Representatives”) not to, (i) solicit,
initiate, encourage, or induce any inquiry with respect to, or the making,
submission or announcement of, any proposal or offer which would reasonably be
expected to lead to a merger, acquisition, consolidation, tender offer, exchange
offer or similar transaction involving, or any proposal or offer to purchase or
acquire in any manner (A) assets representing 10% or more of the assets of the
Company and its Subsidiaries, taken as a whole, (B) an equity interest in 10% or
more of the Equity Securities or (C) any other transaction that is or would be
an alternative to the transactions contemplated by this Agreement (any such
proposal or offer being hereinafter referred to as an “Acquisition Proposal”),
(ii) enter into, participate, continue or otherwise engage in discussions or
negotiations with, or provide any non-public information to any Person (other
than the Purchaser, its Affiliates and its respective representatives) with
respect to any inquiries regarding, or the making of, an Acquisition Proposal or
that would otherwise reasonably be expected to lead to any Acquisition Proposal,
(iii) approve, endorse or recommend any Acquisition Proposal or (iv) enter into
or approve any letter of intent, agreement in principle, acquisition agreement
or similar agreement relating to an Acquisition Proposal. The Company shall
immediately terminate, and shall cause its Representatives to immediately
terminate, all discussions or negotiations, if any, that are ongoing as of the
date hereof with any third party with respect to an Acquisition Proposal.

 

33



--------------------------------------------------------------------------------

(b) Subject to the provisions of this Section 8.4, the Company may (A) provide
information in response to a request by a Person who has made a bona fide
written Acquisition Proposal that was not initiated or solicited in violation of
Section 8.4(a) if the Company receives from the Person so requesting the
information an executed confidentiality agreement that is customary for
transactions of the type of the Acquisition Proposal; and/or (B) engage in
discussions or negotiations with any Person who has made a bona fide written
Acquisition Proposal that was not initiated or solicited in violation of
Section 8.4(a), if, in the case of each of clauses (A) and (B), the Company
Board determines in good faith after consultation with its financial advisors
and outside legal counsel that failure to take this action would be inconsistent
with its fiduciary duties under applicable Law and if the Company Board
determines in good faith that the Acquisition Proposal either constitutes a
Superior Proposal or is reasonably likely to lead to a Superior Proposal. As
used in this Agreement, “Superior Proposal” means a bona fide Acquisition
Proposal that the Company Board determines in good faith (after consultation
with its financial advisor and outside legal counsel) is reasonably expected to
be consummated in accordance with its terms, taking into account all legal,
financial and regulatory aspects of the proposal and the Person making the
Acquisition Proposal, and if consummated, would result in a transaction that is
more favorable to the stockholders of the Company from a financial point of view
than the transactions contemplated by this Agreement (after taking into account
any revisions to the terms of the transactions contemplated by this Agreement
and the other Operative Agreements agreed to by the Purchaser pursuant to
Section 8.4(c)), where the Company Board has concluded, in good faith after
consultation with its financial advisors and outside legal counsel, that the
failure of the Company Board to identify such proposal as a Superior Proposal
would be inconsistent with its fiduciary duties under applicable Law; provided,
that for purposes of the definition of “Superior Proposal,” references to 10% in
the definition of Acquisition Proposal shall be deemed to be references to
“28%.”

(c) The Company shall notify the Purchaser orally and in writing promptly, and
in any event within three (3) Business Days, after receipt of any Acquisition
Proposal. The written notice shall include the identity of the third party
making such Acquisition Proposal, the material terms of the Acquisition Proposal
and copies of any written communications and documents setting forth the
material terms of such Acquisition Proposal received by the Company from the
third party making such Acquisition Proposal or its Representatives or
Affiliates, and the Company shall keep the Purchaser reasonably informed of any
material changes with respect to such Acquisition Proposal on a prompt basis
(and in any event within 24 hours). The Company shall promptly notify the
Purchaser orally and in writing upon determination by the Company Board, after
consultation with its financial advisors and outside legal counsel, that an
Acquisition Proposal is a Superior Proposal. The Company shall not effect a
change in the Company Recommendation (whether relating to a Superior Proposal or
otherwise) until after the fifth Business Day following the Purchaser’s receipt
of written notice (a “Change in Recommendation Notice”) from the Company
(i) with respect to a change in the Company Recommendation as a result of the
Superior Proposal, advising the Purchaser that the Company Board has received a
Superior Proposal, specifying the terms and conditions of the Superior Proposal
and stating that the Company Board intends to effect a Change in Recommendation
and (ii) with respect to a change in the Company Recommendation not relating to
a Superior Proposal, specifying in reasonable detail the Intervening Event
precipitating the Change in Recommendation and the reason for such change in
Company Recommendation. The Company agrees that after providing the Purchaser a
Change in Recommendation Notice, during the five-Business Day period specified
in the preceding sentence (such period, the “Purchaser Review Period”), the
Purchaser will be permitted to propose to the Company revisions to the terms of
the transactions contemplated by this Agreement and the other Operative
Agreements, and the Company and its Representatives will, if requested by the
Purchaser, negotiate in good faith with the Purchaser and its Representatives
regarding any revisions to the terms of the transactions contemplated by this
Agreement and the other Operative Agreements proposed by the Purchaser.

 

34



--------------------------------------------------------------------------------

(d) Nothing contained in this Section 8.4 shall prohibit the Company or the
Company Board from taking and disclosing to the Company’s stockholders a
position with respect to a tender offer by a third party pursuant to Rules 14d-9
and 14e-2(a) promulgated under the Exchange Act or from making such disclosure
to the Company’s stockholders which, in the judgment of the Company Board after
receiving advice of outside legal counsel, is reasonably likely to be required
under applicable Law.

(e) The Purchaser agrees that the provisions of Section 2.5 of the Governance
Agreement shall not restrict the Company Board’s consideration of any matter
pursuant to this Section 8.4; provided, however, that the Company may not
consummate a transaction prohibited by Section 2.5 of the Governance Agreement
without the prior written consent of the Purchaser.

Section 8.5. Reservation of Common Stock

As of the Effective Date, the Company has reserved and the Company shall
continue to reserve and keep available at all times, free of preemptive rights,
a sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Initial Shares pursuant to this Agreement and Exchange Shares
pursuant to any exchange of the New Debt.

Section 8.6. Reporting Status; Listing of Common Stock

The Company’s Common Stock is registered under Section 12 of the Exchange Act.
At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement and the Second Closing Date, the Company will use its best
efforts to timely file all reports, schedules, forms, statements and other
documents required to be filed by it with (i) the SEC under the reporting
requirements of the Exchange Act and (ii) the Polish FSA under the reporting
obligations of the Polish Public Offering Act and/or the Polish Securities
Trading Act, and the Company will not terminate its status as an issuer required
to file reports under the Exchange Act and the Polish Public Offering Act and
the Polish Securities Trading Act even if such laws or the rules and regulations
thereunder would permit such termination. As soon as reasonably practicable
following the Initial Closing (but otherwise not more than 30 days after the
Initial Closing), the Company will use its best efforts to list all of the
Initial Shares on NASDAQ and, as soon as reasonably practicable following the
Second Closing (but otherwise not more than 30 days after the Second Closing),
to list any of the Exchange Shares exchanged for New Debt and any shares of
Common Stock issued as a result of the payment of interest under the New Debt,
the Rollover Notes or the Backstop Notes in shares of Common Stock (as provided
for therein) on NASDAQ. At all times during the period commencing with the
execution and delivery of this Agreement and continuing until the earlier to
occur of the termination of this Agreement and the Second Closing Date, the
Company will use best efforts to continue the listing and trading of its Common
Stock on NASDAQ and will comply in all respects with the Company’s reporting,
filing and other obligations under the NASDAQ.

 

35



--------------------------------------------------------------------------------

Section 8.7. Use of Cash Proceeds

(a) The Company shall utilize (i) the entire amount of proceeds received from
the issuance of the New Debt (net of transaction fees, expenses and costs)
solely to repurchase and cancel Convertible Notes and pay related transaction
fees, costs, expenses and taxes, and the Company will use its reasonable best
efforts to effect such repurchases or redemptions as promptly as commercially
practicable following the Initial Closing, and (ii) the entire amount of
proceeds received from the issuance of the Initial Shares (net of transaction
fees, expenses and costs) solely to repurchase and cancel Convertible Notes and
pay related transaction fees, costs, expenses and taxes, and the Company will
use its reasonable best efforts to effect such repurchases or redemptions as
promptly as commercially practicable following the Second Closing. The Company
shall notify the Purchaser of such repurchases or redemptions as promptly as
practicable after their execution and no less frequently than monthly.

(b) On the Second Closing Date the Company shall use all of the proceeds
received from the Purchaser’s, or any Affiliate of the Purchaser’s, purchase of
$102,554,000 (face value) of Rollover Notes pursuant to Section 2.3 above solely
to repurchase and cancel, at par, $102,554,000 of Convertible Notes held by the
Purchaser, and in addition, and without duplication of amounts paid under the
Convertible Notes, the Company shall pay to the Purchaser all accrued but unpaid
interest then outstanding on such Convertible Notes. For the avoidance of doubt,
all payments relating to the purchase of Rollover Notes and the repurchase and
cancellation of Convertible Notes pursuant to this Section 8.7(b) shall be in
United States dollars by wire transfer of immediately available funds and shall
be made on the same day.

(c) On the Backstop Closing Date the Company shall use all of the proceeds
received from the Purchaser’s, or any Affiliate of the Purchaser’s, purchase of
Rollover Notes pursuant to Section 2.6 above to repurchase and cancel, at par,
Convertible Notes held by the Purchaser with a face value equal to the amount
set forth in the notice of ownership provided by the Purchaser to the Company
pursuant to Section 2.5, and in addition, and without duplication of amounts
paid under the Convertible Notes, the Company shall pay to the Purchaser all
accrued but unpaid interest then outstanding on such Convertible Notes. For the
avoidance of doubt, all payments relating to the purchase of Rollover Notes and
the repurchase and cancellation of Convertible Notes pursuant to this Section
8.7(c) shall be in United States dollars by wire transfer of immediately
available funds and shall be made on the same day.

Section 8.8. Funding Backstop Notes and Use of Proceeds

(a) The Purchaser and the Company shall enter into the Backstop Escrow Agreement
on and as of the Second Closing Date.

(b) The Company shall utilize the entire proceeds from the issuance of Backstop
Notes pursuant to Section 2.5 above (net of transaction fees, expenses and
costs), when and if distributed from the Backstop Escrow Account pursuant to the
terms of the Backstop Escrow Agreement, to repurchase and cancel the Convertible
Notes, upon the maturity thereof, and pay related transaction fees, costs,
expenses and taxes, substantially contemporaneously with such distribution from
the Backstop Escrow Account. For the avoidance of doubt, all payments relating
to the distribution of the proceeds from the Backstop Escrow Account to the
Company and the repurchase of the Convertible Notes by the Company from holders
thereof shall be in United States dollars by wire transfer of immediately
available funds and shall be made on the same day.

 

36



--------------------------------------------------------------------------------

Section 8.9. Purchaser Lock-Up

The Purchaser agrees that it will not, and will use its reasonable best efforts
to cause its Affiliates and any person acting on its or their behalf and at its
or their direction not to, directly or indirectly, from the Effective Date until
the earlier of (i) twelve (12) months after the Effective Date or (ii) the
failure of the Second Closing to occur by the End Date:

(a) sell, lend, mortgage, assign, contract to sell, pledge, charge, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option or right or warrant to purchase, lend, directly or indirectly, any
shares of Common Stock or any security or financial product whose value is
determined directly or indirectly by reference to the price of the underlying
securities, including equity swaps, forward sales and options or global
depositary receipts representing the right to receive any such securities; or

(b) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of shares of Common Stock; or

(c) enter into any transaction with the same economic effect as, or agree to, or
publicly announce any intention to enter into, any transaction described above,

whether any such transaction described in clause (a), (b) or (c) above is to be
settled by delivery of shares of Common Stock or such other securities, in cash
or otherwise, and in each of clause (a), (b) and (c), other than by the
Purchaser or Affiliate of the Purchaser to any Affiliate of the Purchaser or by
any Affiliate of the Purchaser to the Purchaser and other than as contemplated
by this Agreement and the other Operative Agreements.

Section 8.10. Purchase of 2016 Senior Secured Notes

Until the earlier of (i) one (1) year after the Effective Date and (ii) the
failure of the Second Closing to occur by the End Date, without the prior
written consent of the Company the Purchaser will not, and will use its
reasonable best efforts to procure that its Affiliates do not, acquire any
additional 2016 Senior Secured Notes.

 

37



--------------------------------------------------------------------------------

Section 8.11. Purchase and Sale and Put / Call Obligations

(a) Notwithstanding anything to the contrary in the New Debt, to the extent that
the Second Closing has occurred and that interest has accrued on the New Debt on
or prior to the date of the Second Closing and, on the payment date for such
interest payment, the New Debt has not been exchanged for Common Stock pursuant
to Section 8.11(c) below, the Purchaser shall pay or cause to be paid to the
Company in cash the amount of such interest on the Business Day that such
interest is due and payable pursuant to the New Debt, an amount equal to such
interest payment, in exchange for the issuance by the Company to the Purchaser
(or an Affiliate of the Purchaser designated by the Purchaser) of a number of
shares of Common Stock (delivered in book-entry form and subject to the same
transfer restrictions provided for herein and rounded down to the nearest whole
share) determined by dividing the amount of such interest by $5.25, provided
that (i) if the issuance of Common Stock contemplated by this Section 8.11(a)
would trigger the mandatory tender offer provisions of the Polish Act of 29 July
2005 on Public Offering, Conditions Governing the Introduction of Financial
Instruments to Organized Trading, and Public Companies, then the maximum amount
of Common Stock issued pursuant to this Section 8.11(a), and the corresponding
amount owed by the Purchaser to the Company in respect of such Common Stock,
shall be the maximum amount of Common Stock that can then be issued without
causing such provisions to be triggered, (ii) in the event that the Ukraine
Antitrust Approval is not obtained on or prior to the time that amounts are owed
by the Purchaser pursuant to this Section 8.11(a) and issuance of Common Stock
contemplated by this Section 8.11(a) would result in beneficial ownership by the
Purchaser and its Affiliates of a percentage of Common Stock that would exceed
the percentage permitted under applicable Ukraine law or regulation without
obtaining the Ukraine Antitrust Approval, then the maximum amount of Common
Stock issued pursuant to this Section 8.11(a), and the corresponding amount owed
by the Purchaser to the Company in respect of such Common Stock, shall be the
maximum amount of Common Stock that then can be issued without causing the
Purchaser and its Affiliates to violate such Law, and (iii) in the event that
the Company shall have filed a registration statement with the SEC at the
Purchaser’s or any of its Affiliates’ request pursuant to the Registration
Rights Agreement, the Purchaser shall not be entitled to be issued, and the
Company shall not issue, any shares of Common Stock thereafter pursuant to this
Section 8.11(a). In each instance where the Polish Act of 29 July 2005 or the
Ukraine Antitrust Law has impeded the issuance of Common Stock pursuant to this
Section 8.11(a), the transactions contemplated by this Section 8.11(a) shall be
effected as soon as reasonably practicable after the lifting of the applicable
impediment. The Company shall utilize the proceeds of such payment received from
the Purchaser to satisfy its cash interest payment obligations on the applicable
interest payment date. The payment of such amounts shall be in addition to any
cash interest then owing (other than in respect of interest accruing on or prior
to the Second Closing Date).

(b)

(i) Notwithstanding anything to the contrary in the Rollover Notes or the
Backstop Notes, to the extent interest has accrued from and including the date
of issue and through and including April 9, 2013, pursuant to the Rollover Notes
or the Backstop Notes, on April 9, 2013, the Purchaser shall pay or cause to be
paid to the Company the amount of such interest in exchange for the issuance by
the Company to the Purchaser (or an Affiliate of the Purchaser designated by the
Purchaser) of a number of shares of Common Stock (delivered in book-entry form
and subject to the same transfer restrictions provided for herein and rounded
down to the nearest whole share) determined by dividing the amount of such
interest payment due by the volume weighted average price of the Company’s
Common Stock on NASDAQ during the five trading days up to and including the
fifth trading day prior to the interest payment date (the “VWAP”) (or if the
Common Stock is not then traded on NASDAQ, the fair value of the Common Stock as
determined in good faith by the Purchaser and the Company) (rounded down to the
nearest penny); provided, that (A) if the VWAP or fair value of such Common
Stock is greater than $6.30 per share, it shall be deemed to be $6.30 for
purposes of this Section 8.11(b)(i) and (B) if the VWAP or fair value of such
Common Stock is less than $4.20 per share, it shall be deemed to be $4.20 for
purposes of this Section 8.11(b)(i). The Company shall utilize the proceeds of
such payment received from the Purchaser to satisfy its cash interest payment
obligations on the applicable interest payment date.

 

38



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in the Rollover Notes or the
Backstop Notes, on April 9, 2013, the Purchaser shall pay or cause to be paid to
the Company the amount of all interest under the Rollover Notes or the Backstop
Notes that will accrue in 2013 and that has not been paid pursuant to
Section 8.11(b)(i) above, in exchange for the issuance by the Company to the
Purchaser (or an Affiliate of the Purchaser designated by the Purchaser) of a
number of shares of Common Stock (delivered in book-entry form and subject to
the same transfer restrictions provided for herein and rounded down to the
nearest whole share) determined by dividing the amount of such payment by the
VWAP as of April 9, 2013 (or if the Common Stock is not then traded on NASDAQ,
the fair value of the Common Stock as determined in good faith by the Purchaser
and the Company) (rounded down to the nearest penny); provided, that (A) if the
VWAP or fair value of such Common Stock is greater than $6.30 per share, it
shall be deemed to be $6.30 for purposes of this Section 8.11(b)(ii) and (B) if
the VWAP or fair value of such Common Stock is less than $4.20 per share, it
shall be deemed to be $4.20 for purposes of this Section 8.11(b)(ii). On
April 9, 2013, the Company shall utilize the proceeds of such payment received
from the Purchaser to pre-pay its cash interest payment obligations for 2013,
under the Rollover Notes and the Backstop Notes that have not been paid pursuant
to Section 8.11(b)(ii) above. Each of the Company and the Purchaser agree to
execute and deliver to the paying agent for the Rollover Notes and the Backstop
Notes such payment instruction, or such supplement, waiver or amendment to the
terms of the Rollover Notes and/or the Backstop Notes, and any related
certifications or other documents, as may be reasonably required by such paying
agent to effect the reduction described in this Section 8.11(b)(ii).

(iii) If the exchange of Common Stock contemplated by Section 8.11(b)(i) or
Section 8.11(b)(ii) above would trigger the mandatory tender offer provisions of
the Polish Act of 29 July 2005 on Public Offering, Conditions Governing the
Introduction of Financial Instruments to Organized Trading, and Public
Companies, then the maximum amount of Common Stock issued pursuant to
Section 8.11(b)(i) or Section 8.11(b)(ii), and the corresponding amount owed by
the Purchaser to the Company in respect of such Common Stock, shall be the
maximum amount of Common Stock that can then be issued without causing such
provisions to be triggered. In each instance where the Polish Act of 29 July
2005 has impeded the issuance of Common Stock pursuant to this Section 8.11(b),
the transactions contemplated by this Section 8.11(b) shall be effected as soon
as reasonably practicable after the lifting of the applicable impediment.

(iv) In the event that the Ukraine Antitrust Approval is not obtained on or
prior to the time that amounts are owed by the Purchaser pursuant to
Section 8.11(b)(i) and Section 8.11(b)(ii) and that issuance of Common Stock
contemplated by Section 8.11(b)(i) or Section 8.11(b)(ii) would result in
beneficial ownership by the Purchaser and its Affiliates of a percentage of
Common Stock that would exceed the percentage permitted under applicable Ukraine
law or regulation without obtaining the Ukraine Antitrust Approval, then the
maximum amount of Common Stock issued pursuant to Section 8.11(b)(i) or
Section 8.11(b)(ii), as applicable, and the corresponding amount owed by the
Purchaser to the Company in respect of such Common Stock, shall be the maximum
amount of Common Stock that can then be issued without causing such Laws from
being triggered. In each instance where the Ukraine Antitrust Law has impeded
the issuance of Common Stock pursuant to this Section 8.11(b), the transactions
contemplated by this Section 8.11(b) shall be effected as soon as reasonably
practicable after the lifting of the applicable impediment.

 

39



--------------------------------------------------------------------------------

(v) In the event that the Company shall have filed a registration statement with
the SEC at the Purchaser’s or any of its Affiliates’ request pursuant to the
Registration Rights Agreement, the Purchaser shall not be entitled to be issued,
and the Company shall not issue, any shares of Common Stock thereafter pursuant
to Section 8.11(b)(i) or Section 8.11(b)(ii).

(vi) The payment of amounts under this Section 8.11(b) shall be in addition to
any cash interest then owing (other than in respect of interest accruing on or
prior to December 31, 2013).

(c) Subject to the Second Closing being consummated, the Purchaser agrees to
purchase, or cause an Affiliate to purchase, from the Company, and the Company
agrees to sell to the Purchaser or an Affiliate of the Purchaser designated by
the Purchaser, the number of shares of Common Stock determined by dividing
(i) the principal amount of the New Debt, plus any interest thereon that is
accrued and unpaid as of the Second Closing Date by (ii) $5.25 (rounded down to
the nearest whole share). The closing of the purchase and sale contemplated by
this Section 8.11(c) shall be January 30, 2013; provided, that (i) if the
closing of such purchase and sale has not been completed by January 30, 2013,
the Company may elect, in its sole discretion, to extend the closing date to any
date prior to the maturity date of the New Debt and (ii) the Purchaser may
elect, in its sole discretion, to select an earlier closing date (not to be
earlier than the Second Closing Date), in the case of each of clauses (i) and
(ii), upon two (2) Business Days written notice to the other party. At the
closing of the purchase and sale contemplated by this Section 8.11(c), (x) the
Company will deliver against payment therefor the amount of stock required by
this Section 8.11(c) to the Purchaser (delivered in book-entry form and subject
to the same transfer restrictions provided for herein) and (y) the Purchaser
will pay to the Company, in United States dollars, by wire transfer of
immediately available funds to such account or accounts as the Company shall
designate in writing to the Purchaser no later than two Business Days prior to
the date that such payment is to be made, an amount equal to the principal
amount of the New Debt plus the amount of interest that is accrued and unpaid as
of the Second Closing Date. On the date that the Company receives a payment
pursuant to this Section 8.11(c) the Company shall utilize the proceeds of such
payment received from the Purchaser to repurchase or redeem the New Debt and pay
the amount of interest that was accrued and unpaid thereon as of the Second
Closing Date. The Purchaser agrees to sell, or cause any Affiliate of the
Purchaser who holds the New Debt to sell the entire aggregate $70,000,000
principal amount of New Debt in exchange for the payment described in the
preceding sentence. Notwithstanding anything herein to the contrary, in the
event that the Ukraine Antitrust Approval is not obtained on or prior to the
time of the closing of the purchase and sale contemplated by this
Section 8.11(c) and the purchase and sale of any portion of the for Common Stock
pursuant to this Section 8.11(c) would result in beneficial ownership by the
Purchaser and its Affiliates of a percentage of Common Stock that would exceed
the percentage permitted under applicable Ukraine law or regulation without
obtaining the Ukraine Antitrust Approval (the portion of the Aggregate Exchange
Amount resulting in such excess, the “Deferred Purchase Amount”), then the
Purchaser (or an Affiliate thereof) shall not purchase, and the Company shall
not sell, the Deferred Purchase Amount until the Ukraine Antitrust Approval is
obtained and the closing of the purchase and sale of the Deferred Purchase
Amount shall occur as soon as reasonably practicable (but in no event later than
ten (10) Business Days) after Ukraine Antitrust Approval is obtained (if at
all).

 

40



--------------------------------------------------------------------------------

(d) The amount of interest accruing from the Second Closing Date to the earlier
of January 30, 2013 and such earlier date selected by the Purchaser under clause
(c) of this Section 8.11 (the earlier of such date, the “Interest Reduction
Start Date”) as the closing date for the purchase and sale contemplated
thereunder, shall be referred to herein as the “Interest Reduction Amount.” The
Company and the Purchaser agree that the interest rate on the Rollover Notes and
the Backstop Notes shall automatically be reduced to the extent necessary to
cause the aggregate amount of interest payable on the Rollover Notes and the
Backstop Notes over the period of time beginning on the Interest Reduction Start
Date and ending at the maturity of the Rollover Notes and the Backstop Notes to
be reduced by the Interest Reduction Amount. The Interest Reduction Amount shall
be divided between the Rollover Notes and the Backstop Notes on a pro rata basis
relative to the aggregate principal amount outstanding on such instruments on
the Interest Reduction Start Date. Each of the Company and the Purchaser agree
to execute and deliver to the paying agent for the Rollover Notes and the
Backstop Notes such payment instruction, or such supplement, waiver or amendment
to the terms of the Rollover Notes and/or the Backstop Notes, and any related
certifications or other documents, as may be reasonably required by such paying
agent to effect the reduction described in this Section 8.11(d)(i).

(e) Amounts that the Company is required under this Section 8.11 to pay under
the New Debt, the Rollover Notes or the Backstop Notes shall be paid in full to
the fiscal agent for the applicable note for further payment to the Purchaser
(or an Affiliate of the Purchaser) subject to the terms of the Fiscal Agency
Agreement and all provisions of each applicable note (including Condition 4.2
thereof).

(f) Notwithstanding anything in this Agreement to the contrary, all Common Stock
to be delivered to the Purchaser (or an Affiliate of the Purchaser designated by
the Purchaser) pursuant to this Agreement shall be delivered without any
deduction or withholding.

(g) If the Company intends to instruct the fiscal agent for the New Debt to
withhold from any amount payable by the Company in respect thereof, the Company
shall, no later than fifteen (15) Business Days prior to the required
withholding date, notify the Purchaser and the Fiscal Agent of such fact. The
Purchaser and the Company shall discuss the requirement for such withholding in
good faith, it being understood that any final decision in respect of any
instruction that the Company may give to the fiscal agent for the notes
regarding the applicability and amount of withholding shall be made by the
Company acting in good faith and on the basis of applicable Law.

Section 8.12. Limitations on Transfer of New Debt, Rollover and Backstop Note

(a) Until such time, if ever, that this Agreement is terminated pursuant to
Section 7.1 prior to the Second Closing having occurred, the Purchaser will not
directly or indirectly Transfer the New Debt to any person that is not an
Affiliate of the Purchaser and an Affiliate of the Purchaser will not directly
or indirectly Transfer the New Debt to any person that is not an Affiliate of
the Purchaser or the Purchaser.

(b) Until one year from the Effective Date (the “Debt Securities Lock-Up End
Date”), the Purchaser will not to directly or indirectly Transfer the Rollover
Notes or the Backstop Notes to any person that is not an Affiliate of the
Purchaser and an Affiliate of the Purchaser will not directly or indirectly
Transfer the Rollover Notes or the Backstop Notes to any person that is not an
Affiliate of the Purchaser or the Purchaser.

(c) The Purchaser shall not, and will use its reasonable best efforts to cause
its Affiliates to not, other than with an Affiliate of the Purchaser, directly
or indirectly, enter into any contract, agreement, understanding or other
arrangement with any Person to which any of the New Debt, the Rollover Notes or
the Backstop Notes is Transferred pursuant to which the Purchaser (or an
Affiliate of the Purchaser) agrees to exercise any right provided pursuant to
any Operative Agreement and referred to in Section 8.15 below at the direction
of or in consultation with, such Person.

Section 8.13. Put Right With Respect to Initial Shares

In the event that this Agreement is terminated after the Initial Closing and
prior to the Second Closing, from the date of such termination through July 6,
2012 (provided, that if this Agreement has not been terminated on or before
June 27, 2012, the July 6, 2012 date referred to above shall automatically be
extended by the number of Business Days between June 27, 2012 and the day that
this Agreement is terminated), the Purchaser shall have the right, in its sole
discretion, to put the Initial Shares to the Company for $30 million, in
exchange for the surrender of the Initial Shares to the Company, by delivering
written notice of such election to the Company. Upon receipt of such notice and
surrender of the Initial Shares, the Company will promptly (and in any event
within two (2) Business Days) pay to the Purchaser (or its designee) $30
million.

 

41



--------------------------------------------------------------------------------

Section 8.14. Purchase of Additional Convertible Notes

From the Effective Date until thirty days after the Second Closing, the
Purchaser agrees not to, and agrees to use reasonable best efforts to procure
that its Affiliates do not, acquire any additional Convertible Notes. If the
Purchaser or an Affiliate of the Purchaser acquires Convertible Notes after the
end of such thirty day period, the Purchaser shall notify the Company of such
acquisitions as promptly as practicable after their execution and no less
frequently than monthly. From January 14, 2013, until the maturity date of the
Convertible Notes, the Purchaser agrees not to, and agrees to use reasonable
best efforts to procure that its Affiliates do not, acquire any additional
Convertible Notes. In the event that arbitration between the parties is
commenced pursuant to Section 10.1(d), the Purchaser or any of its Affiliates
purchases Convertible Notes after December 10, 2012 and a Backstop Closing
occurs, then to the extent that the Purchaser or any of its Affiliates purchased
such Convertible Notes at a price that is less than 90% of their stated
principal amount, the Purchaser (i) shall provide to the Company a true and
accurate schedule indicating in reasonable detail the date of purchase and
purchase prices paid for such Convertible Notes and (ii) pay, or cause to be
paid, to the Company on the Backstop Escrow Release Date an amount equal to 50%
of the aggregate difference between the purchase price of such Convertible Notes
in such period and the stated principal amount of such Convertible Notes.

Section 8.15. Additional Provisions Relating to the New Debt, Rollover Notes and
Backstop Notes

(a) For so long as (i) the New Debt remains outstanding and (ii) the Purchaser
and its Affiliates have not directly or indirectly Transferred more than 66.6%
of the Debt Amount of the New Debt, Rollover Notes and Backstop Notes:

(i) Notwithstanding anything to the contrary in the New Debt, the Company may
not redeem the Notes in whole or in part prior to the termination of this
Agreement prior to the Second Closing Date.

(ii) To the extent (A) not prohibited by the terms of the 2016 Senior Secured
Notes Indenture and subject to compliance with the terms thereof and
(B) required under Section 2.5(a)(v) of the Governance Agreement, the Company
shall, following any termination of this Agreement prior to the Second Closing
Date, utilize the net proceeds from the disposals of certain assets to repay the
New Debt, the Rollover Notes and the Backstop Notes in the order specified in
the Governance Agreement.

(iii) To the extent required by Section 2.5(a)(vi) or Section 2.5(b) of the
Governance Agreement, the Company shall, following any termination of this
Agreement prior to the Second Closing Date, utilize the net proceeds from
certain equity issuances to repay the New Debt, the Rollover Notes and the
Backstop Notes in the order specified in the Governance Agreement.

(iv) Each of the following shall constitute an additional “Event of Default”
under the New Debt and shall entitle the Purchaser or an Affiliate of the
Purchaser, as the case may be, to declare the New Debt held by them to be
immediately due and payable and entitle the Purchaser or such Affiliate of the
Purchaser to pursue remedies available to holders of the New Debt after an
acceleration thereunder:

(1) At the Initial Closing Date, any representation or warranty given in
satisfaction of Section 5.1(a) was false or incorrect in any respect as of the
date it was given;

 

42



--------------------------------------------------------------------------------

(2) An event of default by the Company or any of its Subsidiaries with respect
to the Rollover Notes or the Backstop Notes; provided that such Event of Default
shall be automatically annulled if the event of default triggering such Event of
Default is remedied or cured, or waived by the holders of the Rollover Notes or
the Backstop Notes, as the case may be, and so long as (I) the Company has paid
any overdue interest on the New Debt, all principal of the New Debt that is due
and payable and is unpaid other than by reason of such declaration, and all
interest on such overdue principal and (to the extent permitted by applicable
Law) any such overdue interest in respect of the New Debt at the default rate
specified therein, (II) all Events of Default and Defaults (as defined therein),
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 5.9.1 of
the New Debt and (III) no judgment or decree has been entered for the payment of
any monies due pursuant hereto;

(3) Any of the following has occurred: (I) this Agreement is terminated pursuant
to Section 7.1(c) or Section 7.1(d) above; or (II) to the extent the provisions
specified hereafter are then operative, the Company fails to perform or observe
any covenant or agreement set forth in Section 2.1(a), Section 2.1(b),
Section 2.1(c) or Section 2.1(d) of the Governance Agreement or Section 8.7 of
this Agreement, or any Breach (as defined in the Governance Agreement) by the
Company and/or any of its Subsidiaries of its obligations set forth in
Section 2.4 or Section 2.5 of the Governance Agreement; and, for the avoidance
of doubt, until such time as a Breach (as defined in the Governance Agreement)
shall be deemed to have occurred with respect to Section 2.4 or Section 2.5 of
the Governance Agreement following the expiration of the relevant grace periods
specified therein, an Event of Default shall not be deemed to have occurred, and
no holder of the New Debt shall have the right to declare an Acceleration (as
defined in the New Debt) or exercise any other remedies under Section 3.3 of the
New Debt with respect to any actual or alleged violation of the obligations of
the Company and its Subsidiaries under Section 2.4 or Section 2.5 of the
Governance Agreement; and

(4) Repudiation by the Company of any of its obligations under the New Debt or
any other Operative Agreement; or if the New Debt, or any of the following
provisions of the Operative Agreements, is held in any judicial proceeding to be
unenforceable against the Company for any reason: Section 2.1(a),
Section 2.1(b), Section 2.1(c), Section 2.1(d), Section 2.4 or Section 2.5 of
the Governance Agreement, or Section 8.1, Section 8.2, Section 8.3, Section 8.4,
Section 8.5, Section 8.6, Section 8.7 or Section 8.8 of this Agreement.

(b) For so long as (i) the Rollover Notes remain outstanding and (ii) the
Purchaser and its Affiliates have not directly or indirectly Transferred more
than 66.6% of the Debt Amount of the New Debt, Rollover Notes and Backstop
Notes:

(i) To the extent (A) not prohibited by the terms of the 2016 Senior Secured
Notes Indenture and subject to compliance with the terms thereof and
(B) required under Section 2.5(a)(v) of the Governance Agreement, the Company
shall utilize the net proceeds from the disposals of certain assets to repay the
New Debt, the Rollover Notes and the Backstop Notes in the order specified in
the Governance Agreement.

(ii) To the extent required by Section 2.5(a)(vi) or Section 2.5(b) of the
Governance Agreement, the Company shall utilize the net proceeds from certain
equity issuances to repay the New Debt, the Rollover Notes and the Backstop
Notes in the order specified in the Governance Agreement.

 

43



--------------------------------------------------------------------------------

(iii) Each of the following shall constitute an additional “Event of Default”
under the Rollover Notes and shall entitle the Purchaser or an Affiliate of the
Purchaser, as the case may be, to declare the Rollover Notes held by them to be
immediately due and payable and entitle the Purchaser or such Affiliate of the
Purchaser to pursue remedies available to holders of the Rollover Notes after an
acceleration thereunder:

(1) At the Initial Closing Date, any representation or warranty given in
satisfaction of Section 5.1(a) above was false or incorrect in any respect as of
the date it was given;

(2) An event of default by the Company or any of its Subsidiaries with respect
to the New Debt or the Backstop Notes; provided that such Event of Default shall
be automatically annulled if the event of default triggering such Event of
Default is remedied or cured, or waived by the holders of the New Debt or the
Backstop Notes, as the case may, be and so long as (I) the Company has paid any
overdue interest on the Rollover Notes, all principal of the Rollover Notes that
is due and payable and is unpaid other than by reason of such declaration, and
all interest on such overdue principal and (to the extent permitted by
applicable Law) any such overdue interest in respect of the Rollover Notes at
the default rate specified therein, (II) all Events of Default and Defaults (as
defined therein), other than non-payment of amounts that have become due solely
by reason of such declaration, have been cured or have been waived pursuant to
Section 5.9.1 of the Rollover Notes and (III) no judgment or decree has been
entered for the payment of any monies due pursuant hereto;

(3) The Company fails to perform or observe any covenant or agreement set forth
in Section 2.1(a), Section 2.1(b), Section 2.1(c) or Section 2.1(d) of the
Governance Agreement or Section 8.7 of this Agreement, or any Breach (as defined
in the Governance Agreement) by the Company and/or any of its subsidiaries of
its obligations set forth in Section 2.4 or Section 2.5 of the Governance
Agreement; and, for the avoidance of doubt, until such time as a Breach (as
defined in the Governance Agreement) shall be deemed to have occurred with
respect to Section 2.4 or Section 2.5 of the Governance Agreement following the
expiration of the relevant grace periods specified therein, an Event of Default
shall not be deemed to have occurred, and no holder of the Rollover Notes shall
have the right to declare an Acceleration (as defined in the Rollover Notes) or
exercise any other remedies under Section 3.3 of the New Debt with respect to
any actual or alleged violation of the obligations of the Company and its
subsidiaries under Section 2.4 or Section 2.5 of the Governance Agreement; and

 

44



--------------------------------------------------------------------------------

(4) Repudiation by the Company of any of its obligations under the Rollover
Notes or any other Operative Agreement; or if the Rollover Notes, or any of the
following provisions of the Operative Agreements, is held in any judicial
proceeding to be unenforceable against the Company for any reason:
Section 2.1(a), Section 2.1(b), Section 2.1(c), Section 2.1(d), Section 2.4 or
Section 2.5 of the Governance Agreement, or Section 8.1, Section 8.2,
Section 8.3, Section 8.4, Section 8.5, Section 8.6, Section 8.7 or Section 8.8
of this Agreement.

(c) For so long as (i) the Backstop Notes remain outstanding and (ii) the
Purchaser and its Affiliates have not directly or indirectly Transferred more
than 66.6% of the Debt Amount of the New Debt, Rollover Notes and Backstop
Notes:

(i) To the extent (A) not prohibited by the terms of the 2016 Senior Secured
Notes Indenture and subject to compliance with the terms thereof and
(B) required under Section 2.5(a)(v) of the Governance Agreement, the Company
shall utilize the net proceeds from the disposals of certain assets to repay the
New Debt, the Rollover Notes and the Backstop Notes in the order specified in
the Governance Agreement.

(ii) To the extent required by Section 2.5(a)(vi) or Section 2.5(b) of the
Governance Agreement, the Company shall utilize the net proceeds from certain
equity issuances to repay the New Debt, the Rollover Notes and the Backstop
Notes in the order specified in the Governance Agreement.

(iii) Each of the following shall constitute an additional “Event of Default”
under the Backstop Notes and shall entitle the Purchaser or an Affiliate of the
Purchaser, as the case may be, to declare the Backstop Notes held by them to be
immediately due and payable and entitle the Purchaser or such Affiliate of the
Purchaser to pursue remedies available to holders of the Backstop Notes after an
acceleration thereunder.

(1) An event of default by the Company or any of its Subsidiaries with respect
to the Rollover Notes or the New Debt; provided that such Event of Default shall
be automatically annulled if the event of default triggering such Event of
Default is remedied or cured, or waived by the holders of the Rollover Notes or
the New Debt, as the case may, be and so long as (I) the Company has paid any
overdue interest on the Backstop Notes, all principal of the Backstop Notes that
is due and payable and is unpaid other than by reason of such declaration, and
all interest on such overdue principal and (to the extent permitted by
applicable Law) any such overdue interest in respect of the Backstop Notes at
the default rate specified therein, (II) all Events of Default and Defaults (as
defined therein), other than non-payment of amounts that have become due solely
by reason of such declaration, have been cured or have been waived pursuant to
Section 5.9.1 of the Backstop Notes and (III) no judgment or decree has been
entered for the payment of any monies due pursuant hereto;

(2) The Company fails to perform or observe any covenant or agreement set forth
in Section 2.1(a), Section 2.1(b), Section 2.1(c) or Section 2.1(d) of the
Governance Agreement or Section 8.7 of this Agreement, or any Breach (as defined
in the Governance Agreement) by the Company and/or any of its subsidiaries of
its obligations set forth in Section 2.4 or Section 2.5 of the Governance
Agreement; and, for the avoidance of doubt, until such time as a Breach (as
defined in the Governance Agreement) shall be deemed to have occurred with
respect to Section 2.4 or Section 2.5 of the Governance Agreement following the
expiration of the relevant grace periods specified therein, an Event of Default
shall not be deemed to have occurred, and no holder of the Backstop Notes shall
have the right to declare an Acceleration (as defined in the Backstop Notes) or
exercise any other remedies under Section 3.3 of the Backstop Notes with respect
to any actual or alleged violation of the obligations of the Company and its
subsidiaries under Section 2.4 or Section 2.5 of the Governance Agreement; and

 

45



--------------------------------------------------------------------------------

(3) Repudiation by the Company of any of its obligations under the Backstop
Notes or any other Operative Agreement; or if the Backstop Notes, or any of the
following provisions of the Operative Agreements, is held in any judicial
proceeding to be unenforceable against the Company for any reason:
Section 2.1(a), Section 2.1(b), Section 2.1(c), Section 2.1(d), Section 2.4 or
Section 2.5 of the Governance Agreement, or Section 8.1, Section 8.2,
Section 8.3, Section 8.4, Section 8.5, Section 8.6, Section 8.7 or Section 8.8
of this Agreement.

(d) The Purchaser agrees that it will, and will use its reasonable best efforts
to cause its Affiliates to, report any Transfer by Purchaser and its Affiliates
of the New Debt, Rollover Notes or Backstop Notes to the Company promptly after
such Transfer (and in any event within ten (10) Business Days).

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1. Public Statements or Releases

The Company shall, by 8:30 a.m. Eastern Daylight Time on the Business Day
following the date hereof, issue a press release and file a Current Report on
Form 8-K, copies of each of which shall be provided reasonably in advance of
such filing to the Purchaser for review and comment (and the Company shall in
good faith consider any comments made by the Purchaser), disclosing the
transactions contemplated hereby and shall make such other filings and notices
in the manner and time required by the SEC. The Company and the Purchaser shall
consult with each other in issuing any press releases and/or filing any Current
Reports on Form 8-K or other such SEC filings with respect to the transactions
contemplated hereby, and, until such time as such filings are made, none of the
parties to this Agreement shall make, issue, or release any announcement,
whether to the public generally, or to any of its suppliers or customers, with
respect to this Agreement or the transactions provided for herein, or, until
such time as such filings are made, make any statement or acknowledgment of the
existence of, or reveal the status of, this Agreement or the transactions
provided for herein, without the prior consent of the other parties, which shall
not be unreasonably withheld or delayed, provided, that nothing in this
Section 9.1 shall prevent any of the parties hereto from making such public
announcements as may be required by applicable Law or NASDAQ Rule or listing
standard, but to the extent not inconsistent with such requirements, it shall
provide the other parties with an opportunity to review and comment on any
proposed public announcement a reasonable amount of time before it is made and
shall consider in good faith any comments made by such reviewing party.

 

46



--------------------------------------------------------------------------------

Section 9.2. Non-Survival of Representations and Warranties

The representations and warranties in this Agreement shall not survive for any
purpose beyond the December 10, 2012 and shall terminate thereon.

Section 9.3. Further Assurances

Each party hereto agrees to cooperate fully with the other parties and to
execute such further instruments, documents and agreements and to give such
further written assurances, as may be reasonably requested by the other parties
to better evidence and reflect the transactions described herein and
contemplated hereby, and to carry into effect the intents and purposes of this
Agreement.

Section 9.4. Rights Cumulative

Each and all of the various rights, powers and remedies of the parties hereto
shall be considered to be cumulative with and in addition to any other rights,
powers and remedies which such parties may have at law or in equity in the event
of the breach of any of the terms of this Agreement. The exercise or partial
exercise of any right, power or remedy shall neither constitute the exclusive
election thereof nor the waiver of any other right, power or remedy available to
such party.

Section 9.5. Rules of Construction

All pronouns or any variation thereof shall be deemed to refer to the masculine,
feminine or neuter, singular or plural, as the identity of the person, persons,
entity or entities may require; when reference is made in this Agreement to an
article, section, paragraph, clause, schedule, exhibit or annex, such reference
will be to an article, section, paragraph, clause, schedule, exhibit or annex to
this Agreement unless otherwise indicated; whenever the words “include,”
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation”; and references to disclosure in the
SEC Documents in this Agreement shall be deemed not to include disclosures in
such SEC Documents contained in the “Risk Factors” and “Forward Looking
Statements” sections thereof or any other disclosures in such SEC Documents that
are forward-looking in nature.

Section 9.6. Notices

Any notices, reports or other correspondence (hereinafter collectively referred
to as “correspondence”) required or permitted to be given hereunder shall be in
writing and shall be sent by postage prepaid first class mail, courier or by
facsimile or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder, and shall be deemed sufficient upon
receipt when delivered personally or by courier, overnight delivery service or
confirmed facsimile, or three (3) Business Days after being deposited in the
regular mail as certified or registered mail (airmail if sent internationally)
with postage prepaid, if such notice is addressed to the party to be notified at
such party’s address or facsimile number as set forth below:

(a) All correspondence to the Company shall be addressed as follows:

 

Central European Distribution Corporation

Bobrowiecka 6

00-728 Warsaw

Poland

Attention:

           William V. Carey

Facsimile:

           +48 22 456 60 01

 

47



--------------------------------------------------------------------------------

with a copy to

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank St., Canary Wharf

London E14 5DS

UK

  

Attention:

           Scott Simpson, Esq.

Facsimile:

           +44 20 7519 7070

and

  

Dewey & LeBoeuf

No. 1 Minster Court

Mincing Lane

London EC3R 7YL

UK

  

Attention:

           Frank Adams, Esq.

Facsimile:

           +44 20 7459 5900

(b) All correspondence to the Purchaser shall be addressed as follows:

Roust Trading Ltd.

25 Belmont Hills Drive

Warwick WK 06, Bermuda

Attention:

           Wendell M. Hollis

with a copy to

Ropes & Gray LLP

One Metro Center

700 12th Street, NW, Suite 900

Washington, DC 20005-3948

USA

  

Attention:

           James Myers

Facsimile:

           +1 (202) 383-8349

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

USA

  

Attention:

           Christopher Comeau

Facsimile:

           +1 (617) 951-7050

 

48



--------------------------------------------------------------------------------

(c) Either party may change the address to which correspondence to it is to be
addressed by written notification as provided for herein.

Section 9.7. Captions

The captions and paragraph headings of this Agreement are solely for the
convenience of reference and shall not affect its interpretation.

Section 9.8. Severability

Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable Laws of any jurisdiction, the invalid or
unenforceable part or provisions shall be replaced with a provision which
accomplishes, to the extent possible, the original business purpose of such part
or provision in a valid and enforceable manner, and the remainder of this
Agreement shall remain binding upon the parties hereto.

ARTICLE X

GOVERNING LAW AND OTHER PROVISIONS

Section 10.1. Governing Law; Consent to jurisdiction; Waiver of Jury Trial;
Injunctive Relief

(a) This Agreement shall be governed by and construed in accordance with the
internal procedural and substantive laws of the State of New York without regard
to any conflicts of laws concepts which would apply the substantive law of some
other jurisdiction.

(b) Subject to Section 10.1(d) below and except for Section 10.1(c) below, the
parties hereto agree that any dispute between them relating to this Agreement or
the transactions contemplated hereby will be resolved solely in the manner set
forth in clauses (i) and (ii) below:

(i) Each of the parties hereto irrevocably submits to the jurisdiction of the
United States District Court located in the State of New York and in the Borough
of Manhattan, and all appellate courts relating thereto, for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

49



--------------------------------------------------------------------------------

(ii) Any dispute or claim arising under this Agreement or the transactions
contemplated hereby may be submitted to arbitration in New York, New York. Such
arbitration will take place at and under the auspices of the American
Arbitration Association or JAMS in accordance with its rules. The arbitration
tribunal will consist of a single arbitrator agreed to by the parties (or if
there is no agreement, as selected by the American Arbitration Association or
JAMS (as applicable)); provided, that the parties agree to express a preference
for such arbitrator to be a retired federal district court judge (or, if a
retired federal district court judge is unavailable to hear such matter, a
retired trial judge with commercial experience). Such arbitrator may not have
any preexisting, direct or indirect personal, social or financial relationship
with any party to the dispute. Each party hereto expressly consents to, and
waives any future objection to, such forum and arbitration rules. The parties
hereto agree to instruct the arbitrator (i) that the arbitration hearing must be
completed within thirty (30) days of the request for arbitration, (ii) that his
or her decision must be limited solely to disputes directly under this Agreement
and the other Operative Agreements and the transactions contemplated hereby and
thereby, and each party hereto agrees that any decision or award of the
arbitrator (or part thereof) that purports to address, interpret, apply, enforce
or resolve any other agreement, issue or dispute between the parties will be
deemed to be beyond the scope of the arbitrator’s power and authority and will
be given no force or effect by either party hereto or any other Person or any
court, either directly or by application of collateral estoppel, res judicata or
otherwise; and each party hereto covenants that it will not argue that such
decision should be given any such effect and (iii) that he or she must deliver
to the parties a written award and explanation of the basis for such award
within seven (7) days after completion of the arbitration hearing. Subject to
clause (ii) of the preceding sentence, the parties hereto agree that (A) the
arbitrator’s decision shall be final and binding upon the parties and (B) that
any final arbitral award may be entered as a judgment or order in any court of
competent jurisdiction. The costs of such arbitration (including reasonable
attorneys’ fees and expenses incurred by the parties hereto in connection with
such arbitration) will be the responsibility of the party hereto who did not
prevail in such arbitration (and the parties hereto shall instruct the
arbitrator to make such a determination).

Subject to the last sentence of Section 10.1(d) below, the plaintiff in the
actions described in clauses (i) and (ii) above may divide any disputes or
issues in question between the two forums in its discretion (to the extent
permitted by applicable Law).

(c) Each of the parties hereto acknowledges and agrees that damages will not be
an adequate remedy for any material breach or violation of this Agreement if
such material breach or violation would cause immediate and irreparable harm (an
“Irreparable Breach”). Accordingly, in the event of a threatened or ongoing
Irreparable Breach, each party hereto shall be entitled to equitable relief of a
kind appropriate in light of the nature of the ongoing or threatened Irreparable
Breach, without the necessity of posting a bond or providing an undertaking,
which relief may include, without limitation, specific performance or injunctive
relief. Such remedies shall not be the parties’ exclusive remedies, but shall be
in addition to all other remedies provided in this Agreement.

(d) Notwithstanding anything to the contrary in this Section 10.1(d), any
dispute as to whether the Purchaser is obligated to consummate the transactions
contemplated by Section 2.5 above (a “Section 2.5 Dispute”) shall be resolved by
mandatory, final and binding arbitration before JAMS, in accordance with the
JAMS Streamlined Arbitration Rules and Procedures (the “JAMS Rules”) in effect
as of July 15, 2009, subject to the provisions of this Section 10.1(d):

(i) Arbitration in accordance with the provisions of this Section 10.1(d) shall
be the sole and exclusive forum for resolution of the Section 2.5 Dispute.

 

50



--------------------------------------------------------------------------------

(ii) There shall be one neutral arbitrator. Within three (3) calendar days of
the filing of the demand for arbitration, the parties shall jointly nominate a
person to serve as the sole arbitrator within thirty (30) days from the date of
this Agreement. If, for any reason, such agreed upon arbitrator is unavailable
or unwilling to serve as sole arbitrator, JAMS shall appoint, without resort to
the procedures set forth in Rules 12(b)-(f) of the Rules, a retired United
States federal judge to be the sole arbitrator, such appointment to be made
within seven (7) calendar days of the filing of the demand for arbitration. It
shall be a condition of the arbitrator’s acceptance of his/her appointment as
sole arbitrator that he/she shall be available to conduct the arbitration in
accordance with the expedited timetable contemplated by this Section 10.1(d).

(iii) The language of the arbitration shall be English. The place of arbitration
shall be New York, New York.

(iv) The arbitration shall proceed on the following timetable unless otherwise
agreed by the parties:

(1) On or before December 17, 2012, the party initiating such arbitration shall
file with JAMS and serve on the other party its demand for arbitration, which
shall include all supporting documents and witness statements on which it
intends to rely in the arbitration;

(2) On or before December 21, 2012, the party that did not initiate such
arbitration shall submit its defense, which shall include all supporting
documents and witnesses statements on which it intends to rely in the
arbitration;

(3) On or before December 31, 2012, the party initiating such arbitration shall
submit any reply papers;

(4) Expert reports, if any, shall be exchanged on or before January 7, 2012;

(5) Unless expedited discovery is ordered as appropriate by the arbitrator,
there shall be no discovery in connection with the arbitration. Up until the
date of the commencement of the merits hearing, the parties shall be obligated
to provide any additional documents on which they intend to rely at the hearing.
Documents not exchanged before the merits hearing, or witnesses and experts that
were not previously identified and who have not submitted witness statements,
may not be considered by the arbitrator at the hearing, unless agreed upon by
the parties or upon a showing of good cause;

(6) A hearing on the merits shall be held in New York, New York and shall
commence no later than January 15, 2013. The merits hearing shall be conducted
over consecutive calendar days (including weekends) and shall last no more than
three calendar days;

 

51



--------------------------------------------------------------------------------

(7) The parties may, subject to the discretion of the arbitrator, each
simultaneously submit one post-hearing brief on or before January 20, 2013; and

(8) The arbitrator shall render the final award on or prior to January 25, 2013.

(v) The prevailing party, as determined by the arbitrator, shall be entitled to
recover its reasonable costs and attorneys’ fees from the non-prevailing party.

(vi) The only issue to be considered and determined in any proceeding brought
under this Section 10.1(d) shall be whether the Purchaser is obligated to
consummate the transactions contemplated by Section 2.5 above and the arbitrator
shall have no power to determine any other issue.

(vii) The parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
documents disclosed by one party to another, testimony or other oral submission
and any awards or decisions) shall not be disclosed beyond the arbitrator, JAMS,
the parties, their legal and professional advisors, and any person necessary for
the conduct of the arbitration, except as may be lawfully required in judicial
proceedings relating to the arbitration or otherwise required by Law.

(viii) Any final award rendered by the arbitrator may be entered as a judgment
of any court of competent jurisdiction. The parties agree for the purpose of the
enforcement of any arbitral award issued hereunder to submit to the jurisdiction
of any court in any jurisdiction in which such party has assets, and for such
purpose waive any defense of absence of jurisdiction in any such court for such
purpose.

Section 10.2. Amendments

This Agreement may not be amended or modified except pursuant to an instrument
in writing signed by the Company and the Purchaser.

Section 10.3. Waiver

No waiver of any term, provision or condition of this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or be
construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.

Section 10.4. Expenses

Each party will bear its own Expenses in connection with this Agreement.

 

52



--------------------------------------------------------------------------------

Section 10.5. Assignment

The rights and obligations of the parties hereto shall inure to the benefit of
and shall be binding upon the authorized successors and permitted assigns of
each party. No party may assign its rights or obligations under this Agreement
or designate another person (i) to perform all or part of its obligations under
this Agreement or (ii) to have all or part of its rights and benefits under this
Agreement, in each case without the prior written consent of the other parties;
provided that the Purchaser may assign any of its rights, benefits and
obligations hereunder to an Affiliate thereof without the consent of the
Company, but such assignment shall not relieve the Purchaser of any obligation
or liability hereunder. Any assignment in accordance with the terms of this
Section 10.5 shall be valid only where the assignee agrees to be bound by the
provisions of the Agreement by executing and agreeing to an assumption agreement
reasonably acceptable to the other parties.

Section 10.6. Counterpart

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

Section 10.7. Entire Agreement

This Agreement and the other Operative Agreements and the ROFO Agreement
constitute the entire agreement between the parties hereto relating to the
subject matter hereof and supersede all prior agreements, negotiations,
understandings, representations and statements relating to the subject matter
hereof, whether written or oral.

Section 10.8. Costs of Enforcement

In the event that legal proceedings are commenced by any party to this Agreement
against any other party to this Agreement in connection with this Agreement or
any other Operative Agreement, the non-prevailing party in such proceedings
shall pay the reasonable attorneys’ fees and other reasonable out-of-pocket
costs and expenses incurred by the prevailing party in such proceedings.

Section 10.9. Mutual Drafting

This Agreement shall be deemed to be the joint work product of the Company and
the Purchaser, and any rule of construction that a document shall be interpreted
or construed against a drafter of such document shall not be applicable.

[Signature Page to Follow]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:   /s/ William Carey Name:  
William V. Carey Title:   Chairman, CEO and President

 

ROUST TRADING LTD. By:   /s/ Wendell M. Hollis Name:   Wendell M. Hollis Title:
  Director

 

By:   /s/ Dana Bean Name:   Dana Bean Title:   Secretary

 



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

Disclosure-1

 



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

This Disclosure Schedule is being furnished by Central European Distribution
Corporation (the “Company”) in connection with the execution and delivery of the
Securities Purchase Agreement (the “Agreement”), delivered concurrently
herewith, among the Company and Roust Trading Limited. Unless otherwise defined
herein, all capitalized terms used in this Disclosure Schedule shall have the
respective meanings assigned to them in the Agreement.

This Disclosure Schedule is qualified in its entirety by reference to the
specific provisions in the Agreement. Matters reflected herein are not
necessarily limited to the matters required by the Agreement to be disclosed
herein. Such additional matters are set forth for informational purposes only
and do not necessarily include matters of a similar nature. Inclusion of
information herein shall not be deemed an admission or a concession that such
information (or any non-disclosed information of comparable or greater
significance) is required to be disclosed by the terms of the Agreement or is
material to the business, results of operation or warranty or a fact, event or
circumstance that would result in or has caused or is reasonably likely to cause
a Material Adverse Effect on the Company. No disclosure in this Disclosure
Schedule relating to any possible breach or violation of any agreement, law or
regulation shall be construed as an admission or indication that any such breach
or violation exists or has actually occurred.

The headings contained in this Disclosure Schedule are included for convenience
only and are not intended to limit the effect of the disclosures contained
herein or to expand the scope of the information required to be disclosed
herein. The section numbers in this Disclosure Schedule correspond to the
section numbers in the Agreement; provided, that any information disclosed
herein under any section shall be deemed to be disclosed with respect to any
other section of the Agreement to which the relevance of such item is reasonably
apparent from the face of such disclosure.



--------------------------------------------------------------------------------

Section 3.4

Minority Interests

 

Entity

   Percentage Ownership
by Company OOO Whitehall-Saint-Petersburg, a limited liability company organized
under the laws of the Russian Federation    10% OOO Whitehall-Siberia, a limited
liability company organized under the laws of the Russian Federation    15% OOO
WH Rostov-na-Donu, a limited liability company organized under the laws of the
Russian Federation    10%



--------------------------------------------------------------------------------

Section 3.9

SEC Filings

Item 5.07(d) of Form 8-K requires companies to disclose how frequently they will
include in their proxy materials a shareholder vote on executive compensation.
The company believed it adequately disclosed this information in its April 19,
2011 Proxy Statement in which it recommended that such a vote be held every
year. Based on current SEC guidance, it appears that a subsequent additional
disclosure on Form 8-K may have been required.



--------------------------------------------------------------------------------

Exhibit A

FORM OF NEW DEBT

 



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF NOTE CERTIFICATE

On the front:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE FIRST PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT RESERVE THE RIGHT TO
REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS, OR OTHER EVIDENCE
AS MAY REASONABLY BE REQUIRED BY EITHER OF THEM IN ORDER FOR EACH OF THEM TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE AND OTHER RELEVANT SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

1



--------------------------------------------------------------------------------

Denomination

 

ISIN/Common Code

[—] /[—]

  Series   Certif. Number

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

U.S.$70,000,000 3.00% Senior Notes due 2013

The Note or Notes in respect of which this Note Certificate is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) endorsed herein.

For value received, the Issuer promises to pay [—] of [—], entered in the
Register as the holder of the Notes on March 18, 2013 (or on such earlier date
as the principal sum mentioned below may become repayable in accordance with the
Conditions) the principal sum of:

U.S.$[—]

(or such lesser principal sum as may from time to time be evidenced by this Note
Certificate) together with interest on that principal sum and such other amounts
as may be payable, all subject to and in accordance with the Conditions and to
pay interest in arrears on September 18 and March 18 of each year, commencing on
September 18, 2012, on the principal amount outstanding of the Notes at the rate
of 3.00% per annum, subject to and in accordance with the Conditions, which
shall be binding upon the holders hereof (as if references to the Conditions to
the Notes and the Noteholders were references to the Notes and the holders
hereof respectively and as if the same had been set out herein in full mutatis
mutandis), except as otherwise provided herein.

Upon any payment of principal or interest on this Note Certificate, the details
of such payment shall be entered in the Register and endorsed by or on behalf of
the Issuer on the grid on the reverse of this Note Certificate and, in the case
of payments of principal, the principal amount outstanding on this Note
Certificate shall be reduced for all purposes by the amount so paid and
endorsed.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Note Certificate is issued and by acceptance hereof
each holder of such Notes agrees to be subject to and bound by the terms and
provisions set forth in such legend.

This Note Certificate is evidence of entitlement only. Title to the Notes passes
only on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Note Certificate is
issued.

THIS NOTE CERTIFICATE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

2



--------------------------------------------------------------------------------

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

Certificate of Authorisation

This Certificate is authenticated by or on behalf of the Registrar.

[—]

as Registrar

By:

Authorised Signatory

For the purposes of authentication only.

 

3



--------------------------------------------------------------------------------

SCHEDULE

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes in
respect of which this Note Certificate is issued have been made:

 

Date made   Amount of
principal due and
payable   Amount of
interest due and
payable   Amount of
principal paid or
cancelled   Amount of
interest paid   Shortfall in
payment of
principal  

Shortfall in
payment of

interest

 

Notation made
by or on behalf

of the Fiscal

Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4



--------------------------------------------------------------------------------

(Reverse of Note Certificate)

TERMS AND CONDITIONS OF THE NOTES

[as set out in Schedule 3 of the Fiscal Agency Agreement]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

5



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF GLOBAL NOTE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR BANK S.A./N.V. (TOGETHER WITH ANY SUCCESSOR SECURITIES CLEARING
AGENCY, “EUROCLEAR”) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF ITS
AUTHORIZED NOMINEE, OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF EUROCLEAR (AND ANY PAYMENT IS MADE TO ITS AUTHORIZED NOMINEE,
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY
OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, ITS
AUTHORIZED NOMINEE, HAS AN INTEREST HEREIN.

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE SECOND PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT

 

6



--------------------------------------------------------------------------------

RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS, OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED BY EITHER OF
THEM IN ORDER FOR EACH OF THEM TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE AND OTHER
RELEVANT SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF
ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

ISIN Number: [—]

Common Code: [—]

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

U.S.$70,000,000 3.00% Senior Notes due 2013

The Note or Notes in respect of which this Global Note is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) set out in Schedule 3 of the Fiscal Agency Agreement dated
[—] 2012.

For value received, the Issuer promises to pay the holder of the Notes in
respect of which this Global Note is issued on March 18, 2013 the principal sum
of

U.S.$[—]

or such lesser amount as may from time to time be evidenced by this Global Note
(or such part thereof as may become repayable pursuant to the Conditions) on
such date(s) as the said principal sum (or part thereof) may become repayable in
accordance with the Conditions and to pay interest in arrears on September 18
and March 18 of each year, commencing on September 18, 2012, on the principal
amount outstanding of the Notes at the rate of 3.00% per annum, subject to and
in accordance with the Conditions, which shall be binding upon the holders
hereof (as if references to the Conditions to the Notes and the Noteholders were
references to the Notes and the holders hereof respectively and as if the same
had been set out herein in full mutatis mutandis), except as otherwise provided
herein.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Global Note is issued and by acceptance hereof each
registered holder of such Notes agrees to be subject to and bound by the terms
and provisions set forth in such legend.

Interests in this Global Note will be exchangeable, free of charge to the
holder, in whole but not in part, for Note Certificates if:

 

(a) Euroclear (or any Alternative Clearing System on behalf of which the Notes
may be held) is closed for business for a continuous period of 14 calendar days
(other than by reason of holidays, statutory or otherwise) or announces an
intention permanently to cease business or does in fact do so, by the Noteholder
giving notice to the Registrar; or

 

(b) upon election by the holder giving notice to the Registrar.

In such event, the Issuer will, free of charge to the Noteholders (but against
such indemnity as the Registrar may require in respect of any tax or other duty
of whatever nature which may be levied or imposed in connection with such
exchange), cause sufficient Note Certificates to be executed and delivered to
the Registrar in sufficient quantities for despatch to individual Noteholders in
accordance with the Conditions, clause 3.12 of the Fiscal Agency Agreement and
Schedule 5 thereto.

 

7



--------------------------------------------------------------------------------

“Exchange Date” means a day falling not later than five business days after that
on which the notice requiring exchange is given and on which banks are open for
business in the city in which the specified office of the Registrar or the
relevant Paying and Transfer Agent is located.

Payments. Payments of principal and interest in respect of Notes evidenced by
this Global Note will be made to the person who appears in the Register as at
the close of business on the Clearing System Business Day immediately prior to
the date for payment as holder of the Notes evidenced by this Global Note
against presentation and, if no further payment falls to be made in respect of
the relevant Notes, surrender of this Global Note to or to the order of the
Fiscal Agent or such other Paying and Transfer Agent as shall have been notified
to the relevant Noteholders for such purpose. A record of each payment so made
will be entered in the Register and endorsed by or on behalf of the Fiscal Agent
in the schedule to this Global Note, which endorsement will be prima facie
evidence that such payment has been made in respect of the relevant Notes.
“Clearing Systems Business Day” for the purposes of this paragraph means Monday
to Friday inclusive except 25 December and 1 January.

Notices. So long as any Notes are evidenced by this Global Note and this Global
Note is held by or on behalf of a clearing system, notices to Noteholders may be
given by delivery of the relevant notice to that clearing system for
communication by it to entitled account holders in substitution for mailing such
Notices as provided by Condition 15.

Cancellation. Cancellation of any Notes required by the Conditions of the Notes
to be cancelled will be effected by the Registrar making a notation of such
event in the Register, and by reduction in the principal amount of this Global
Note.

Transfers. Transfers of interests in the Notes with respect of which this Global
Note is issued shall be made in accordance with the Fiscal Agency Agreement as
in effect on the date hereof or as may be amended with the written consent of
the Noteholders.

This Global Note is evidence of entitlement only. Title to the Notes passes only
on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Global Note is
issued.

This Global Note shall not be valid for any purpose until authenticated by or on
behalf of the Registrar.

THIS GLOBAL NOTE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

In witness whereof this Global Note is delivered on [—] 2012.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

 

8



--------------------------------------------------------------------------------

Certificate of Authentication

This Global Note is duly authenticated without recourse, warranty or liability.

[—]

As Registrar

By:

 

9



--------------------------------------------------------------------------------

SCHEDULE I

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes
evidenced by this Global Note have been made:

 

Date made   Amount of
principal due
and payable  

Amount of
interest due

and payable

 

Amount of
principal paid

or cancelled

  Amount of
interest paid   Shortfall in
payment of
principal   Shortfall in
payment of
interest  

Notation made

by or on behalf

of the Fiscal
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10



--------------------------------------------------------------------------------

SCHEDULE II

CHANGES IN PRINCIPAL AMOUNT OUTSTANDING

The following changes in principal amount outstanding have been made:

 

Date made  

Change in principal
amount outstanding

of this Global Note1

 

Principal amount

outstanding of this

Global Note

following such

change

 

Notation made by or

on behalf of the

Fiscal Agent and

Paying and Transfer

Agent

    U.S.$   U.S.$          

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

1 

State whether (i) reduction following redemption of Notes; (ii) transfers of the
Notes or exchange for Note Certificates; or (iii) purchase and cancellation of
Notes.

 

11



--------------------------------------------------------------------------------

[At the foot of the Global Note:]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

12



--------------------------------------------------------------------------------

SCHEDULE 3

TERMS AND CONDITIONS OF THE NOTES

The following are the terms and conditions in the form in which they will be
endorsed on the Notes:

The issue of the Notes was authorised by a resolution of the Board of Directors
of Central European Distribution Corporation (the “Issuer”) passed on April 17,
2012. A fiscal agency agreement dated [—] 2012 (the “Fiscal Agency Agreement”)
has been entered into in relation to the Notes between the Issuer, [—] as fiscal
agent and principal paying and transfer agent and [—], as registrar and a paying
and transfer agent. The fiscal agent, the paying and transfer agents and the
registrar for the time being are referred to below respectively as the “Fiscal
Agent”, the “Paying and Transfer Agents” and the “Registrar”. The expression
“Paying and Transfer Agents” shall include the Fiscal Agent. The Fiscal Agency
Agreement includes the form of the Notes. Copies of the Fiscal Agency Agreement
are available for inspection during normal business hours at the specified
offices of the Paying and Transfer Agents. The holders of Notes (the
“Noteholders”) are deemed to have notice of all the provisions of the Fiscal
Agency Agreement applicable to them.

 

1. FORM, DENOMINATION, TITLE AND STATUS

 

1.1 Form and denomination

The Notes are in registered form, serially numbered and in principal amounts of
U.S.$ 150,000 and integral multiples of U.S.$ 1,000 in excess thereof (each, an
“authorised denomination”).

 

1.2 Title

Title to the Notes will pass by transfer and registration as described in
Condition 2. The holder (as defined below) of any Note will (except as otherwise
required by law or as ordered by a court of competent jurisdiction) be treated
as its absolute owner for all purposes (whether or not it is overdue and
regardless of any notice of ownership, trust or any interest in it or its theft
or loss (or that of the related certificate, as appropriate) or anything written
on it or on the certificate in respect of it (other than a duly executed
transfer thereof)) and no person will be liable for so treating the holder. For
this purpose, “holder” shall mean the person in whose name a Note is registered
in the Register (as defined in Condition 2.1), which shall initially be the
nominee of Euroclear.

 

2. REGISTRATION AND TRANSFER OF NOTES

 

2.1 Registration

The Issuer will cause a register (the “Register”) to be kept at the specified
office of the Registrar outside the United Kingdom (which shall act as an agent
of the Issuer for this purpose) on which will be entered the names and addresses
of the holders of the Notes and the particulars of the Notes held by them and of
all transfers and redemptions of Notes.

 

13



--------------------------------------------------------------------------------

2.2 Transfer

 

  (a) Definitive Notes

Notes may, subject to the terms of the Fiscal Agency Agreement and to Condition
2.3, in each case, as in effect on the date hereof or as may be amended with the
written consent of the Noteholders, be transferred in whole or in part in an
authorised denomination by lodging the relevant Note (with the form of
application for transfer in respect thereof duly executed and duly stamped where
applicable) at the specified office of the Registrar or any Paying and Transfer
Agent.

No transfer of a Note will be valid unless and until entered on the Register. A
Note may be registered only in the name of, and transferred only to, a named
person (or persons).

The Registrar will within five business days (as defined in Condition 4.4), in
the place of the specified office of the Registrar, of any duly made application
for the transfer of a Note, deliver a new Note to the transferee (and, in the
case of a transfer of part only of a Note, deliver a Note for the untransferred
balance to the transferor) at the specified office of the Registrar or (at the
risk and, if mailed at the request of the transferee or, as the case may be, the
transferor otherwise than by ordinary mail, at the expense of the transferee or,
as the case may be, the transferor) mail the Note by uninsured mail to such
address as the transferee or, as the case may be, the transferor may request.

 

  (b) Global Notes

Transfers of beneficial interests in Global Notes shall be effected only through
a book-entry system maintained by (a) the holder (as such term is defined in
Condition 1.2) of such Global Note (or its agent) or (b) any holder of a
beneficial interest in such Global Note, and in each case ownership of a
beneficial interest in such Global Note shall be required to be reflected in
book entry.

 

2.3 Formalities free of charge

Any such transfer will be effected without charge subject to (i) the person
making such application for transfer paying or procuring the payment of any
taxes, duties and other governmental charges in connection therewith, (ii) the
Registrar being reasonably satisfied with the documents of title or identity of
the person making the application and (iii) such reasonable regulations as the
Issuer may from time to time agree with the Registrar, to the extent permitted
by clause 11.2 of the Fiscal Agency Agreement.

 

3. INTEREST

 

3.1 Interest Rate

The Issuer shall pay interest on the principal amount of the Notes from the date
of issuance of the Notes or from the most recent Interest Payment Date (as
defined below) to which interest has been paid or duly provided for. Interest on
the Notes will accrue at a rate of 3.00% per

 

14



--------------------------------------------------------------------------------

annum and is payable in cash semi-annually in arrears on September 18 and
March 18 of each year (each, an “Interest Payment Date”), commencing on
September 18, 2012 and ending on March 18, 2013 (the “Final Maturity Date”).

 

3.2 Computation of Interest

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months and will include interest accrued to but excluding the respective
Interest Payment Dates. If any Interest Payment Date falls on a date that is not
a business day (as defined in Condition 4.4), interest due on such Interest
Payment Date shall be paid on the business day immediately following such
Interest Payment Date and such interest payment shall not include any interest
accruing after such Interest Payment Date.

 

3.3 Payment Form

Interest on the Notes shall be payable in cash, in accordance with Condition 4.

 

3.4 Default Interest

Upon the occurrence and during the continuance of an Event of Default (as
defined in Condition 7), to the extent that the payment of such interest shall
be lawful, the Notes shall bear interest at a rate equal to the interest rate
then applicable to the Notes plus 2.00% per annum (the “Default Rate”),
calculated in accordance with Condition 3.2.

 

4. PAYMENTS

 

4.1 Method of payment

Payment of principal and interest in respect of the Notes will be made in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts to the persons shown in the
Register at the close of business on the Record Date and subject to the
surrender of the Notes at the specified office of any Paying and Transfer Agent.
Payments of interest will be made to the persons shown in the Register at close
of business on the relevant Record Date. For this purpose, “Record Date” means
the 15th calendar day, in the place of the specified office of the Registrar,
before the due date for the relevant payment. Each such payment will be made by
transfer to an accountant maintained by the payee at a banking institution in
the United States or to a U.S. dollar account maintained by the payee with a
bank outside the United States, in either case as may be specified from time to
time in writing by the payee.

 

4.2 Payments subject to fiscal laws

All payments are subject in all cases to any applicable fiscal or other laws and
regulations. No commissions or expenses shall be charged to the Noteholders in
respect of such payments. Amounts withheld or deducted in good faith in respect
of taxes from payments of interest on the Notes shall be treated for purposes of
the Notes as having been paid to and received by the Noteholder in full. Any
amounts withheld or deducted in respect of such taxes shall be properly and
timely paid over to the appropriate governmental authority and the Fiscal Agent
shall provide the Noteholder with a receipt issued by such governmental
authority evidencing such payment or other reasonable written evidence of
payment.

 

15



--------------------------------------------------------------------------------

4.3 Non-frustration of payments

 

  (a) The Issuer covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law or any usury or
other law that would prohibit or forgive the Issuer from paying all or any
portion of the principal of and/or interest on the Notes as contemplated herein,
wherever enacted, now or at any time hereafter in force.

 

  (b) To the extent that any payment by or on behalf of the Issuer is made to
any Noteholder, and such payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
insolvency proceeding or otherwise, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be
reinstated and continued in full force and effect as if such payment had not
been made.

 

4.4 Business days

In these Conditions “business day” means any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in New
York City, USA, Warsaw, Poland, or Moscow, Russia, are authorized or required by
Law or other governmental action to close.

 

4.5 Paying and Transfer Agents

The initial Registrar and Paying and Transfer Agents and their initial specified
offices are listed below. The Issuer reserves the right at any time to vary or
terminate the appointment of any Paying and Transfer Agent and the Registrar and
appoint additional or other Paying and Transfer Agents, provided that it will
maintain (i) a Registrar and a Fiscal Agent, (ii) Paying and Transfer Agents
having specified offices in at least two major European cities and (iii) a
Paying and Transfer Agent with a specified office in a European Union member
state that will not be obliged to withhold or deduct tax pursuant to any law
implementing European Council Directive 2003/48/EC or any other Directive
implementing the conclusions of the ECOFIN Council meeting of 26-27 November
2000, to the extent such a Paying and Transfer Agent is not already maintained
pursuant to (ii) above. The Issuer shall promptly provide notice to the
Noteholders of any such variation, termination or appointment.

 

5. REDEMPTION AND PURCHASE

 

5.1 Optional Redemption by the Issuer

At the option of the Issuer, the Notes may be redeemed, at a price equal to 100%
of the aggregate principal amount of the Notes, together with accrued and unpaid
interest thereon to the date of such redemption, from time to time without
penalty, in whole or in part.

 

16



--------------------------------------------------------------------------------

5.2 Notice of Optional Redemption

If the Issuer elects to redeem Notes pursuant to Condition 5.1, it shall notify
the Fiscal Agent and the relevant Noteholders at least 30 days, but not more
than 60 days, before the redemption date unless the Fiscal Agent or the relevant
Noteholder (as the case may be) consents to a shorter period in its sole
discretion. The notice shall identify the Notes to be redeemed and shall state:

 

  (a) the redemption date and the record date;

 

  (b) the redemption price, and, if applicable, the appropriate calculation of
such redemption price and the amount of accrued interest to the redemption date;

 

  (c) if fewer than all the outstanding Notes are to be redeemed, the
certificate numbers and principal amounts of the particular Notes to be
redeemed;

 

  (d) that, unless the Issuer defaults in making such redemption payment or the
Fiscal Agent is prohibited from making such payment, interest on Notes (or
portion thereof) called for redemption ceases to accrue on and after the
redemption date;

 

  (e) the Common Codes or ISIN number, as applicable, if any, printed on the
Notes being redeemed; and

 

  (f) the Condition pursuant to which the Notes are being redeemed.

At the Issuer’s request, the Fiscal Agent shall give the notice of redemption in
the Issuer’s name and at the Issuer’s expense. In such event, the Issuer shall
provide the Fiscal Agent with the information required and within the time
periods specified by this Condition 5.2.

 

5.3 Effect of Notice of Redemption

Once notice of redemption is delivered, Notes called for redemption become due
and payable on the redemption date and at the redemption price stated in the
notice.

 

5.4 Deposit of Redemption Price

No later than 11:00 am (London time) on the business day prior to the redemption
date, the Issuer shall deposit with the Fiscal Agent money sufficient to pay the
redemption price of and accrued interest on all Notes or portions thereof to be
redeemed on that date other than Notes or portions of Notes called for
redemption that have been delivered by the Issuer to the Fiscal Agent for
cancellation. On and after the redemption date, interest shall cease to accrue
on Notes or portions thereof called for redemption so long as the Issuer has
deposited with the Fiscal Agent funds sufficient to pay the principal of, plus
accrued unpaid interest premium, if any, on, the Notes to be redeemed, unless
the Fiscal Agent is prohibited from making such payment under these Conditions.

 

5.5 Selection of Notes to be Redeemed or Repurchased

If less than all of any series of Notes is to be redeemed at any time, the
Fiscal Agent or the Registrar will select Notes for redemption in compliance
with the requirements of the principal securities exchange, if any, on which the
Notes are listed, and in compliance with the requirements of Euroclear, or if
the Notes are not so listed or such exchange prescribes no method of selection
and the Notes are not held through Euroclear, or Euroclear prescribes no method
of selection, on a method that most nearly approximates a pro rata selection;
provided, however, that no Note of $150,000 in aggregate principal amount or
less shall be redeemed in part.

 

17



--------------------------------------------------------------------------------

5.6 Notes Redeemed in Part

Subject to the terms hereof, upon surrender of a Note that is redeemed in part,
the Issuer shall execute for the Noteholder (at the Issuer’s expense) a new Note
equal in principal amount to the unredeemed portion of the Note surrendered.

 

5.7 Redemption

Unless previously redeemed or purchased and cancelled, the Notes will be
redeemed at their principal amount on the Final Maturity Date, together (if
applicable) with interest accrued and unpaid to but excluding the Final Maturity
Date.

 

5.8 Mandatory Prepayments

The Issuer shall prepay the Notes in full, at a price equal to 100% of the
aggregate unpaid principal amount of the Notes, together with all accrued and
unpaid interest thereon, upon the occurrence of a Change of Control.

 

5.9 Payment at Maturity

On the Final Maturity Date or any accelerated maturity of the Notes, the Issuer
will pay the entire principal amount of the Notes then outstanding, together
with all accrued and unpaid interest thereon.

 

5.10 Application of Payments

All payments made by the Issuer under the Notes shall be applied first, to the
payment in full of accrued and unpaid interest, and second, to the reduction of
principal.

 

5.11 Purchase

The Issuer or any subsidiary may at any time purchase Notes in the open market
or otherwise at any price. Any Notes so purchased, while held by or on behalf of
the Issuer or any Subsidiary or any of their respective Affiliates, shall not be
deemed to be outstanding for the purposes of Conditions 7, 8, 9 or 13.

 

5.12 Cancellation

All Notes purchased by or on behalf of the Issuer or any Subsidiary or any of
their respective Affiliates may be cancelled or held and resold, provided that
any Notes so purchased, while held by or on behalf of the Issuer or any
Subsidiary or any of their respective Affiliates, shall not be deemed to be
outstanding for the purposes of Conditions 7, 8, 9 or 13. Any Notes so purchased
and cancelled may not be re-issued or resold.

 

6. STAMP TAXES

The Issuer shall pay or cause to be paid any present or future stamp, court,
documentary or any similar taxes or levies which arise in any jurisdiction from
the execution, delivery or registration of the Notes (other than a transfer or
assignment of the Notes), or the receipt of any payments with respect to the
Notes.

 

18



--------------------------------------------------------------------------------

7. EVENTS OF DEFAULT

Each of the following events shall constitute an “Event of Default”.

 

7.1 Non-payment

The Issuer shall fail to make any payment in respect of (a) interest on the
Notes as the same shall become due, whether at maturity, by acceleration or
otherwise, and such Default (as defined below) is not remedied within 30 days
after the same becomes due, or (b) principal of the Notes as the same shall
become due, whether at maturity, by acceleration or otherwise.

 

7.2 Breach of Covenant

The Issuer fails to comply with any covenant or agreement under the Notes and
such failure continues for 30 calendar days after the receipt by the Issuer of
written notice thereof from holders of not less than a majority of the aggregate
principal amount of the Notes then outstanding.

 

7.3 Insolvency

The Issuer or any of its “significant subsidiaries,” as such term is defined
under Rule 1-02 of Regulation S-X under the Securities Act and the Exchange Act
(each, a “Significant Subsidiary”), shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
the Issuer or such Significant Subsidiary or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of the Issuer or such Significant Subsidiary, as the case may be, or
any substantial part of its property, or shall consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or admits in writing its inability
generally to pay its debts as they become due.

 

7.4 Proceedings

There shall have been the entry by a court of competent jurisdiction of (a) a
decree or order for relief in respect of the Issuer or any of its Significant
Subsidiaries in an involuntary case or proceeding under Title 11 of the United
States Code or any similar federal or state law for the relief of debtors or
(b) a decree or order adjudging the Issuer or any of its Significant
Subsidiaries bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or such Significant
Subsidiary under any applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Issuer or such Significant Subsidiary or any substantial part
of its property, or ordering the wind up or liquidation of affairs of the Issuer
or such Significant Subsidiary, and any such decree or order for relief shall
continue to be in effect, or any such other decree or order shall be unstayed
and in effect, for a period of 60 consecutive days.

 

19



--------------------------------------------------------------------------------

7.5 Cross default

An event of default by the Issuer or any subsidiary of the Issuer with respect
to:

 

  (a) the Convertible Notes or the Senior Secured Notes; provided that such
Event of Default shall be automatically annulled if the event of default
triggering such Event of Default is remedied or cured, or waived by the holders
of the Convertible Notes or the Senior Secured Notes, as the case may be, and so
long as (i) the Issuer has paid any overdue interest on the Notes, all principal
of the Notes that is due and payable and is unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any such overdue interest in respect of the Notes
at the Default Rate, (ii) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived and (iii) no judgment or decree
has been entered for the payment of any monies due pursuant hereto; or

 

  (b) any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed of the Issuer and/or any subsidiary of the Issuer, whether such
indebtedness now exists or shall hereafter be created either (i) resulting in
such indebtedness becoming or being declared due and payable, or
(ii) constituting a failure to pay the principal or interest of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration or otherwise (and, in the case of this clause (ii), if such Default
is not cured or waived within 30 calendar days), and, in each case, the
principal amount of any such indebtedness, together with the principal amount of
any other such indebtedness or the maturity of which has been so accelerated,
aggregates U.S.$30 million or more.

 

7.6 Enforcement Proceedings

Final judgment or judgments in the aggregate for the payment of U.S.$30 million
or more (excluding any amounts covered by insurance) rendered against the Issuer
or any of its Significant Subsidiaries, which judgment is not discharged or
stayed within 60 days after (a) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (b) the date on which all rights
to appeal have been extinguished.

 

8. ACCELERATION

 

8.1 Acceleration Event

If an Event of Default with respect to the Issuer described in Condition 7.3 or
7.4 has occurred, the Notes (including unpaid principal, interest and other
amounts owing under the Notes) shall automatically become immediately due and
payable (an “Acceleration”).

 

20



--------------------------------------------------------------------------------

8.2 Notice of Acceleration

Upon the occurrence and during the continuance of any Event of Default other
than an Event of Default described in Condition 7.3 or 7.4, the holders of not
less than a majority of the aggregate principal amount of the Notes at the time
outstanding may at any time at their option, by notice or notices to the Issuer,
declare an Acceleration with respect to the Notes.

 

9. REMEDIES

 

9.1 Notes payable forthwith

Upon the Notes becoming due and payable under Condition 8, whether automatically
or by declaration, the Notes will forthwith mature and the entire unpaid
principal amount of the Notes, plus all accrued and unpaid interest thereon,
shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.

 

9.2 Noteholders’ right to action

If an Event of Default has occurred and is continuing, and irrespective of
whether the Notes have become or have been declared immediately due and payable
under Condition 8, any Noteholder may proceed to protect and enforce the rights
of such Noteholder by an action at law, suit in equity or other appropriate
proceeding or in aid of the exercise of any power granted hereby or thereby or
by law or otherwise

 

9.3 Notice of recission

At any time after the Notes have been declared due and payable pursuant to
Condition 8.2, the holders of not less than a majority of the aggregate
principal amount of the Notes at the time outstanding, by written notice to the
Issuer, may rescind and annul any such declaration and its consequences if
(a) the Issuer has paid all overdue interest on the Notes, all principal of the
Notes that is due and payable and is unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any such overdue interest in respect of the Notes
at the Default Rate, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived and (c) no judgment or decree
has been entered for the payment of any monies due pursuant hereto. No
rescission and annulment under this Condition 9.3 will extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.

 

9.4 Unconditional Right of Noteholders to receive Principal and Interest

Notwithstanding any other provision herein, each Noteholder shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest on the Notes on the Final Maturity Date and to institute suit
for the enforcement of any such payment.

 

21



--------------------------------------------------------------------------------

10. OTHER PROVISIONS UPON A DEFAULT

 

10.1 Statement by Officers as to Default

The Issuer shall deliver to the Noteholders, within 14 calendar days of becoming
aware of any Default or any Event of Default under the Notes, a certificate,
signed by (a) the Chief Executive Officer, the President or any Vice President
and (b) the Chief Financial Officer, Controller, Treasurer or Assistant
Treasurer (and one of the officers signing such certificate shall be the
principal executive, financial or accounting officer of the Issuer), specifying
with particularity such Default or Event of Default and further stating what
action the Issuer has taken, is taking or proposes to take with respect thereto.
By acceptance of the Notes, each Noteholder agrees to keep, and to procure that
its Affiliates and representatives keep, confidential any and all confidential
information about the Issuer received or obtained in such certificate
(including, without limitation, proprietary information, trade secrets,
competitively sensitive information, acquisition, divestiture and other
strategic information, in each case to the extent such information is not
publicly known or available other than as a result of disclosure in breach of
such Noteholder’s confidentiality obligations set forth herein or otherwise
owing to the Issuer); provided, that the foregoing restriction will not prohibit
such Noteholder from using such information to assist such Noteholder in
determining whether to exercise any of its rights set forth in this clause 10.1
or in determining to take any other action with respect to its ownership of the
Notes.

 

10.2 Expenses

After the occurrence of an Event of Default, the Issuer will pay (a) the
reasonable costs and expenses (including reasonable attorneys’ fees of a single
special counsel and, if reasonably required, local counsel, but not more than a
single counsel in any relevant jurisdiction) incurred by the Noteholder in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under the Notes, and (b) the reasonable costs and expenses (including
reasonable attorneys’ fees of a single special counsel and, if reasonably
required, local counsel, but not more than a single counsel in any relevant
jurisdiction and reasonable financial advisors’ fees) incurred by the Noteholder
in connection with the insolvency or bankruptcy of the Issuer or any subsidiary
of the Issuer or in connection with any work-out or restructuring of the Issuer.
The obligations of the Issuer under this clause 10.2 will survive the payment or
transfer of the Notes, and the enforcement, amendment or waiver of any provision
of the Notes.

 

11. DEFINITIONS

For purposes of the Notes, the following terms shall have the following
respective meanings:

“Affiliate” of a person means any corporation or other business entity
controlled by, controlling or under common control with such person.

“Change of Control” shall have the meaning assigned to such term the Senior
Secured Notes Indenture as in effect on the date hereof, provided that a
transaction that results in beneficial ownership by Russian Standard Corporation
(or any successor entity) and its Affiliates of more than 50% of the Voting
Securities of the Issuer will not constitute a “Change of Control” under the
Notes.

 

22



--------------------------------------------------------------------------------

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.

“Convertible Notes” means the 3.00% Convertible Senior Notes due 2013 issued by
the Issuer.

“Default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default.

“Original Holder” means Russian Standard Bank.

“Person” means any individual, corporation, company, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Senior Secured Notes” means the 9.125% Senior Secured Notes due 2016 and the
8.875% Senior Secured Notes due 2016 issued by CEDC Finance Corporation
International, Inc.

“Senior Secured Notes Indenture” means the indenture governing the Senior
Secured Notes, as in effect from time to time.

“Voting Securities” means any and all shares of capital stock of the Issuer and
securities issued in respect thereof that are entitled to vote generally in the
election of directors of the Issuer.

 

12. REPLACEMENT OF NOTES

If any Note is lost, stolen, mutilated, defaced or destroyed it may be replaced
at the specified office of the Fiscal Agent, subject to all applicable laws and
other relevant authority requirements, upon payment by the claimant of the
expenses incurred in connection with such replacement and on such terms as to
evidence, security, indemnity and otherwise as the Issuer may reasonably
require. Mutilated or defaced Notes must be surrendered before replacements will
be issued.

 

23



--------------------------------------------------------------------------------

13. AMENDMENT

 

13.1 The Notes may be amended, and the observance of any term of the Notes may
be waived (either retroactively or prospectively), with (and only with) the
written consent of the Issuer as set forth and any holder or holders of not less
than a majority of the aggregate principal amount of Notes at the time
outstanding, except that no such amendment or waiver may, without the written
consent of the holder of each Note at the time outstanding affected thereby,
(a) subject to the provisions of Conditions 8 or 9 relating to acceleration and
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest on, the Notes, (b) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any such amendment or
waiver, (c) amend any of Condition 7.1, Condition 8 or Condition 9, or this
Condition 13, or (d) make any Note payable in money other than that stated
herein.

 

13.2 The Issuer will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Condition 13 to each Noteholder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Noteholders. The Issuer shall not, directly or indirectly, pay or cause to be
paid any consideration to or for the benefit of any Noteholder for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of the Notes unless such consideration is offered to be paid and is paid to all
Noteholders that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement, other
than any Noteholder who waives the right to receive all or any part of such
consideration.

 

13.3 Any amendment or waiver consented to as provided in this Condition 13
applies equally to all Noteholders affected thereby and is binding upon them and
upon each future Noteholder and upon the Issuer without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right arising
therefrom.

 

13.4 Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under the Notes, or
have directed the taking of any action provided in the Notes to be taken upon
the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Issuer or any subsidiary of the Issuer shall be deemed not to be
outstanding.

 

13.5 No Implied Noteholder Waiver; Remedies Cumulative

No failure or delay on the part of the Noteholder in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing hereunder are cumulative to and not exclusive of,
any rights or remedies otherwise available.

 

24



--------------------------------------------------------------------------------

13.6 Issuer Waivers

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury or other law
that would prohibit or forgive the Issuer from paying all or any portion of the
principal of and/or interest on the Notes as contemplated herein, wherever
enacted, now or at any time hereafter in force.

 

14. FURTHER ISSUES

The Issuer may from time to time without the consent of the Noteholders create
and issue further securities either having the same terms and conditions as the
Notes in all respects (or in all respects except for the first payment of
interest on them) and so that such further issue shall be consolidated and form
a single series with the outstanding securities of any series (including the
Notes) or upon such terms as the Issuer may determine at the time of their
issue. References in these Conditions to the Notes include (unless the context
requires otherwise) any other securities issued pursuant to this Condition and
forming a single series with the Notes.

 

15. NOTICES

All notices to Noteholders shall be mailed by registered mail or by private
courier to them at their respective addresses appearing in the Register and
shall be deemed to have been given on the fourth day (excluding Saturday and
Sunday) after the date of mailing.

 

16. GOVERNING LAW

 

16.1 Governing Law

THE FISCAL AGENCY AGREEMENT AND THE NOTES AND ANY NON-CONTRACTUAL OBLIGATIONS
ARISING OUT OF OR IN CONNECTION WITH THEM SHALL BE GOVERNED BY, CONSTRUED UNDER,
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

16.2 Jurisdiction

EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE COMPETENT COURTS OF THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

25



--------------------------------------------------------------------------------

16.3 Waiver of Jury Trial; No Set-Off

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, THE
ISSUER (BY ITS EXECUTION HEREOF) AND EACH NOTEHOLDER (BY ITS ACCEPTANCE OF THE
NOTES) WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THE NOTES,
WHETHER NOW EXISTING OR HEREAFTER ARISING. ALL PAYMENTS HEREUNDER SHALL BE MADE
WITHOUT ANY DEDUCTIONS WHATSOEVER, INCLUDING DEDUCTION FOR SET-OFF,
COUNTERCLAIM, OR RECOUPMENT.

 

17. ASSIGNABILITY

The Notes shall bind and inure to the benefit of the Issuer and the Noteholders
and their respective successors and assigns; provided, however, that (a) the
obligations of the Issuer hereunder may not be transferred or assigned except
with the prior written consent of the Noteholders and (b) the Noteholders may
not transfer or assign the Notes except in compliance with federal and state and
applicable foreign securities laws.

 

18. TAX FORMS

Each Noteholder agrees to provide the Fiscal Agent with a correct, properly
completed and executed U.S. Internal Revenue Service Form (a) upon the original
issuance of the Notes (in the case a Noteholder acquiring Notes upon such an
issuance), (b) promptly upon becoming a Noteholder (in the case of a Noteholder
not covered by preceding clause (a)), (c) promptly upon any reasonable demand by
the Fiscal Agent, and (d) promptly upon learning that any form or other document
previously provided by such Noteholder has become obsolete or incorrect.

 

26



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF TRANSFER CERTIFICATE

CENTRAL EUROPEAN DISTRIBUTION CORPORATION (the “Issuer”)

U.S.$70,000,000 3.00% Senior Notes due 2013

(the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement (the “Agency Agreement”)
dated [—] 2012 between the Issuer and the other parties named therein.
Capitalised terms used but not defined herein shall have the meanings given to
them in the Agency Agreement.

This letter relates to U.S.$[—] principal amount of Notes which are held in the
form of an interest in the Notes evidenced by the Global Note (ISIN No. [—])
with Euroclear in the name of [insert name of transferor] (the “Transferor”).
The Transferor has requested a transfer or exchange of such Notes for individual
definitive Note certificates registered in the name of [insert name of
transferee].

In connection with any such transfer of any of the Notes occurring prior to the
date that is one year after the later of the date of original issuance of such
Notes and the last date, if any, on which such Notes were owned by the Issuer or
any Affiliate of the Issuer, the undersigned confirms that such Notes are being
transferred in accordance with the transfer restrictions set forth in such
Notes:

CHECK ONE BOX BELOW

 

(1)   ¨   to the Issuer; or (2)   ¨   to the Registrar for registration in the
name of the Noteholder, without transfer; or (3)   ¨   pursuant to an effective
registration statement under the Securities Act; or (4)   ¨   to a “qualified
institutional buyer” (as defined in Rule 144A under the U.S. Securities Act of
1933 (the “Securities Act”)) that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that such
transfer is being made in reliance on Rule 144A, in each case pursuant to and in
compliance with Rule 144A under the Securities Act; or (5)   ¨   outside the
United States in an offshore transaction within the meaning of Regulation S
under the Securities Act in compliance with Rule 903 under the Securities Act
and such Note shall be held immediately after the transfer through Euroclear
until the expiration of the 40-day restricted period (as described in Regulation
S); or

 

27



--------------------------------------------------------------------------------

(6)    ¨    outside the United States in an offshore transaction within the
meaning of Regulation S under the Securities Act in compliance with Rule 904
under the Securities Act and such Note shall be held immediately after the
transfer through Euroclear until the expiration of the 40-day restricted period
(as described in Regulation S); or (7)    ¨    pursuant to Rule 144 under the
Securities Act or another available exemption from registration.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (7) is checked, the
Registrar may require, prior to registering any such transfer of the Notes, such
legal opinions, certifications and other information as the Registrar or the
Issuer has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

[Name of Transferor]

By:

Authorised Signature

[Date]

 

28



--------------------------------------------------------------------------------

SCHEDULE 5

REGULATIONS CONCERNING THE TRANSFER

AND REGISTRATION OF THE NOTES

 

1. Each Note shall be in the minimum denomination of U.S.$150,000 and integral
multiples of U.S.$1,000 in excess thereof. Note Certificates, each evidencing
entitlement to one or more Notes, shall be issued in accordance with the Terms
and Conditions of the Notes (the “Conditions”).

 

2. The Notes are transferable by execution of the form of transfer on each Note
Certificate endorsed under the hand of the transferor or, where the transferor
is a corporation, under its common seal or under the hand of its duly authorised
officer or officers. In this Schedule “transferor” shall where the context
permits or requires include joint transferors and be construed accordingly.

 

3. The Note Certificate issued in respect of the Notes to be transferred must be
delivered for registration to the office of a Paying and Transfer Agent
accompanied by such other evidence (including, in connection with transfers made
pursuant to certain securities law exemptions identified in the restrictive
legend on the Notes, certificates and legal opinions) as such Paying and
Transfer Agent may reasonably require to prove the title of the transferor or
his right to transfer the relevant Notes and his identity and, if the form of
transfer is executed by some other person on his behalf or in the case of the
execution of a form of transfer on behalf of a corporation by its officers, the
authority of that person or those persons to do so. The signature of the person
effecting a transfer of a Note shall conform to any list of duly authorised
specimen signatures supplied by the registered holder or be certified by a
recognised bank, notary public or in such other manner as the Agent may require.

 

4. The executors or administrators of a deceased holder of the Notes (not being
one of several joint holders) and in the case of the death of one or more of
joint holders the survivor or survivors of such joint holders shall be the only
persons recognised by the Issuer as having any title to such Notes.

 

5. Any person becoming entitled to the Notes in consequence of the death or
bankruptcy of the holder of such Notes may, upon producing such evidence that he
holds the position in respect of which he proposes to act under this paragraph
or of his title as the Paying and Transfer Agent shall require (including
certificates and legal opinions), be registered himself as the holder of such
Notes or, subject to the preceding paragraphs as to transfer, may transfer such
Notes. The Issuer and the Agents may retain any amount payable upon the Notes to
which any person is so entitled until such person shall be so registered or
shall duly transfer the Notes.

 

6. Unless otherwise requested by him and agreed by the Issuer, a holder of the
Notes shall be entitled to receive only one Note Certificate in respect of his
holding.

 

7. The joint holders of a Note shall be entitled to one Note Certificate only in
respect of their joint holding which shall, except where they otherwise direct,
be delivered to the joint holder whose name appears first in the Register in
respect of the joint holding.

 

29



--------------------------------------------------------------------------------

8. The Issuer and the Paying and Transfer Agents shall make no charge to the
holders for the registration of any holding of the Notes or any transfer of the
Notes or for the issue of any Note Certificates or for the delivery of Note
Certificates at the specified office of the Agent to whom the request for
registration, transfer or delivery was delivered or by uninsured post to the
address specified by the holder. If any holder entitled to receive a Note
Certificate wishes to have it delivered to him otherwise than at the specified
office of such Agent, such delivery shall be made upon his written request to
such Agent, at his risk and (except where sent by uninsured post to the address
specified by the holder) at his expense.

 

9. Each Paying and Transfer Agent will within three business days (as defined in
Condition 4.4) of receipt of a request to effect a transfer of a Note (or within
5 business days if the transfer is of a Note evidenced by the Global Note)
deliver at its specified office to the transferee or despatch by mail (at the
risk of the transferee) to such address as the transferee may request, a new
Note Certificate in respect of the Notes transferred. In the case of a transfer
of fewer than all the Notes in respect of which a Note Certificate is issued, a
new Note Certificate in respect of the Notes not transferred will be so
delivered to the holder to its address appearing on the Register.

 

10. Unless there is delivered to a Paying and Transfer Agent such satisfactory
evidence, which may include an opinion of legal counsel, as may be reasonably
required by the Issuer, that neither the Securities Act legend nor the
restrictions on transfer set forth therein are required to ensure compliance
with the provisions of the Securities Act, in accordance with applicable laws,
all Notes or Note Certificates, as the case may be, issued in replacement for or
on exchange or transfer of the Notes or Note Certificates, as the case may be,
bearing the Securities Act legend, will bear such legend.

 

11. Unless and until otherwise determined by the Issuer, in accordance with
applicable law, all Notes or Note Certificates, issued in substitution for or on
exchange or transfer of the Notes or Note Certificates, as the case may be, that
do not bear the Securities Act legend will not bear such legend.

 

12. Notwithstanding any other provisions of this Agreement, the Registrar shall
register the transfer of any Notes only upon presentation of an executed and
duly completed form of transfer substantially in the form set forth in Schedule
IV of the form of the Global Note set out in Schedule 2 to the Fiscal Agency
Agreement together with any other documents thereby required. Nothing herein
shall require the Registrar to register any transfer during a closed period.

 

13. The Registrar and the Paying and Transfer Agents may promulgate any other
regulations that they may deem necessary for the registration and transfer of
the Notes.

 

30



--------------------------------------------------------------------------------

Exhibit B

FORM OF ROLLOVER NOTE

 



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF NOTE CERTIFICATE

On the front:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE FIRST PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT RESERVE THE RIGHT TO
REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS, OR OTHER EVIDENCE
AS MAY REASONABLY BE REQUIRED BY EITHER OF THEM IN ORDER FOR EACH OF THEM TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE AND OTHER RELEVANT SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

1



--------------------------------------------------------------------------------

Denomination

 

ISIN/Common Code

[—] /[—]

  Series   Certif. Number

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

U.S. $102,554,000 Senior Notes due 2016

The Note or Notes in respect of which this Note Certificate is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) endorsed herein.

For value received, the Issuer promises to pay [—] of [—], entered in the
Register as the holder of the Notes on July 31, 2016 (or on such earlier date as
the principal sum mentioned below may become repayable in accordance with the
Conditions) the principal sum of:

U.S. $[—]

(or such lesser principal sum as may from time to time be evidenced by this Note
Certificate) together with interest on that principal sum and such other amounts
as may be payable, all subject to and in accordance with the Conditions and to
pay interest in arrears on July 1 and January 1 of each year, commencing on
July 1, 2013, on the principal amount outstanding of the Notes from the date of
issuance of the Notes or from the most recent date on which interest has been
paid, at the following rates:

 

Period

   Amount  

Issuance – June 30, 2013

     4.00 % 

July 1, 2013 – June 30, 2014

     5.10 % 

July 1, 2014 – December 31, 2014

     6.743 % 

January 1, 2015 – June 30, 2015

     7.00 % 

July 1, 2015 – Maturity

     8.50 % 

subject to and in accordance with the Conditions, which shall be binding upon
the holders hereof (as if references to the Conditions to the Notes and the
Noteholders were references to the Notes and the holders hereof respectively and
as if the same had been set out herein in full mutatis mutandis), except as
otherwise provided herein.

Upon any payment of principal or interest on this Note Certificate, the details
of such payment shall be entered in the Register and endorsed by or on behalf of
the Issuer on the grid on the reverse of this Note Certificate and, in the case
of payments of principal, the principal amount outstanding on this Note
Certificate shall be reduced for all purposes by the amount so paid and
endorsed.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Note Certificate is issued and by acceptance hereof
each holder of such Notes agrees to be subject to and bound by the terms and
provisions set forth in such legend.

This Note Certificate is evidence of entitlement only. Title to the Notes passes
only on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Note Certificate is
issued.

 

2



--------------------------------------------------------------------------------

THIS NOTE CERTIFICATE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

Certificate of Authorisation

This Certificate is authenticated by or on behalf of the Registrar.

[—]

as Registrar

By:

Authorised Signatory

For the purposes of authentication only.

 

3



--------------------------------------------------------------------------------

SCHEDULE

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes in
respect of which this Note Certificate is issued have been made:

 

Date made   Amount of
principal due and
payable   Amount of
interest due and
payable  

Amount of
principal paid

or cancelled

  Amount of
interest paid   Shortfall in
payment of
principal  

Shortfall in
payment of

interest

 

Notation made
by or on behalf

of the Fiscal

Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4



--------------------------------------------------------------------------------

(Reverse of Note Certificate)

TERMS AND CONDITIONS OF THE NOTES

[as set out in Schedule 3 of the Fiscal Agency Agreement]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

5



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF GLOBAL NOTE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR BANK S.A./N.V. (TOGETHER WITH ANY SUCCESSOR SECURITIES CLEARING
AGENCY, “EUROCLEAR”) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF ITS
AUTHORIZED NOMINEE, OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF EUROCLEAR (AND ANY PAYMENT IS MADE TO ITS AUTHORIZED NOMINEE,
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY
OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, ITS
AUTHORIZED NOMINEE, HAS AN INTEREST HEREIN.

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE SECOND PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT RESERVE THE RIGHT TO
REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,

 

6



--------------------------------------------------------------------------------

CERTIFICATIONS, OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED BY EITHER OF
THEM IN ORDER FOR EACH OF THEM TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE AND OTHER
RELEVANT SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF
ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

ISIN Number: [—]

Common Code: [—]

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

U.S. $102,554,000 Senior Notes due 2016

The Note or Notes in respect of which this Global Note is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) set out in Schedule 3 of the Fiscal Agency Agreement dated
[—] 2012.

For value received, the Issuer promises to pay the holder of the Notes in
respect of which this Global Note is issued on July 31, 2016 the principal sum
of

U.S.$[—]

or such lesser amount as may from time to time be evidenced by this Global Note
(or such part thereof as may become repayable pursuant to the Conditions) on
such date(s) as the said principal sum (or part thereof) may become repayable in
accordance with the Conditions and to pay interest in arrears on July 1 and
January 1 of each year, commencing on July 1, 2013, on the principal amount
outstanding of this Global Note from the date of issuance of this Global Note or
from the most recent date on which interest has been paid, at the following
rates:

 

Period

   Amount  

Issuance – June 30, 2013

     4.00 % 

July 1, 2013 – June 30, 2014

     5.10 % 

July 1, 2014 – December 31, 2014

     6.743 % 

January 1, 2015 – June 30, 2015

     7.00 % 

July 1, 2015 – Maturity

     8.50 % 

subject to and in accordance with the Conditions, which shall be binding upon
the holder hereof (as if references to the Conditions to the Notes and the
Noteholders were references to this Global Note and the holder hereof
respectively and as if the same had been set out herein in full mutatis
mutandis), except as otherwise provided herein.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Global Note is issued and by acceptance hereof each
registered holder of such Notes agrees to be subject to and bound by the terms
and provisions set forth in such legend.

Interests in this Global Note will be exchangeable, free of charge to the
holder, in whole but not in part, for Note Certificates if:

 

(a) Euroclear (or any Alternative Clearing System on behalf of which the Notes
may be held) is closed for business for a continuous period of 14 calendar days
(other than by reason of holidays, statutory or otherwise) or announces an
intention permanently to cease business or does in fact do so, by the Noteholder
giving notice to the Registrar; or

 

7



--------------------------------------------------------------------------------

(b) upon election by the holder giving notice to the Registrar.

In such event, the Issuer will, free of charge to the Noteholders (but against
such indemnity as the Registrar may require in respect of any tax or other duty
of whatever nature which may be levied or imposed in connection with such
exchange), cause sufficient Note Certificates to be executed and delivered to
the Registrar in sufficient quantities for despatch to individual Noteholders in
accordance with the Conditions, clause 3.12 of the Fiscal Agency Agreement and
Schedule 5 thereto.

“Exchange Date” means a day falling not later than five business days after that
on which the notice requiring exchange is given and on which banks are open for
business in the city in which the specified office of the Registrar or the
relevant Paying and Transfer Agent is located.

Payments. Payments of principal and interest in respect of Notes evidenced by
this Global Note will be made to the person who appears in the Register as at
the close of business on the Clearing System Business Day immediately prior to
the date for payment as holder of the Notes evidenced by this Global Note
against presentation and, if no further payment falls to be made in respect of
the relevant Notes, surrender of this Global Note to or to the order of the
Fiscal Agent or such other Paying and Transfer Agent as shall have been notified
to the relevant Noteholders for such purpose. A record of each payment so made
will be entered in the Register and endorsed by or on behalf of the Fiscal Agent
in the schedule to this Global Note, which endorsement will be prima facie
evidence that such payment has been made in respect of the relevant Notes.
“Clearing Systems Business Day” for the purposes of this paragraph means Monday
to Friday inclusive except 25 December and 1 January.

Notices. So long as any Notes are evidenced by this Global Note and this Global
Note is held by or on behalf of a clearing system, notices to Noteholders may be
given by delivery of the relevant notice to that clearing system for
communication by it to entitled account holders in substitution for mailing such
Notices as provided by Condition 15.

Cancellation. Cancellation of any Notes required by the Conditions of the Notes
to be cancelled will be effected by the Registrar making a notation of such
event in the Register, and by reduction in the principal amount of this Global
Note.

Transfers. Transfers of interests in the Notes with respect of which this Global
Note is issued shall be made in accordance with the Fiscal Agency Agreement as
in effect on the date hereof or as may be amended with the written consent of
the Noteholders.

This Global Note is evidence of entitlement only. Title to the Notes passes only
on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Global Note is
issued.

This Global Note shall not be valid for any purpose until authenticated by or on
behalf of the Registrar.

THIS GLOBAL NOTE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

8



--------------------------------------------------------------------------------

In witness whereof this Global Note is delivered on [—] 2012.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

Certificate of Authentication

This Global Note is duly authenticated without recourse, warranty or liability.

[—]

As Registrar

By:

 

9



--------------------------------------------------------------------------------

SCHEDULE I

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes
evidenced by this Global Note have been made:

 

Date made   Amount of
principal due
and payable  

Amount of
interest due

and payable

 

Amount of
principal paid

or cancelled

  Amount of
interest paid   Shortfall in
payment of
principal   Shortfall in
payment of
interest  

Notation made

by or on behalf

of the Fiscal
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10



--------------------------------------------------------------------------------

SCHEDULE II

CHANGES IN PRINCIPAL AMOUNT OUTSTANDING

The following changes in principal amount outstanding have been made:

 

Date made  

Change in principal

amount outstanding

of this Global Note1

 

Principal amount

outstanding of this

Global Note

following such

change

 

Notation made by or

on behalf of the

Fiscal Agent and

Paying and Transfer

Agent

    U.S.$   U.S.$    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 

State whether (i) reduction following redemption of Notes; (ii) transfers of the
Notes or exchange for Note Certificates; or (iii) purchase and cancellation of
Notes.

 

11



--------------------------------------------------------------------------------

[At the foot of the Global Note:]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

12



--------------------------------------------------------------------------------

SCHEDULE 3

TERMS AND CONDITIONS OF THE NOTES

The following are the terms and conditions in the form in which they will be
endorsed on the Notes:

The issue of the Notes was authorised by a resolution of the Board of Directors
of Central European Distribution Corporation (the “Issuer”) passed on April 17,
2012. A fiscal agency agreement dated [—] 2012 (the “Fiscal Agency Agreement”)
has been entered into in relation to the Notes between the Issuer, [—] as fiscal
agent and principal paying and transfer agent and [—], as registrar and a paying
and transfer agent. The fiscal agent, the paying and transfer agents and the
registrar for the time being are referred to below respectively as the “Fiscal
Agent”, the “Paying and Transfer Agents” and the “Registrar”. The expression
“Paying and Transfer Agents” shall include the Fiscal Agent. The Fiscal Agency
Agreement includes the form of the Notes. Copies of the Fiscal Agency Agreement
are available for inspection during normal business hours at the specified
offices of the Paying and Transfer Agents. The holders of Notes (the
“Noteholders”) are deemed to have notice of all the provisions of the Fiscal
Agency Agreement applicable to them.

 

1. FORM, DENOMINATION, TITLE AND STATUS

 

1.1 Form and denomination

The Notes are in registered form, serially numbered and in principal amounts of
U.S. $150,000 and integral multiples of U.S. $1,000 in excess thereof (each, an
“authorised denomination”).

 

1.2 Title

Title to the Notes will pass by transfer and registration as described in
Condition 2. The holder (as defined below) of any Note will (except as otherwise
required by law or as ordered by a court of competent jurisdiction) be treated
as its absolute owner for all purposes (whether or not it is overdue and
regardless of any notice of ownership, trust or any interest in it or its theft
or loss (or that of the related certificate, as appropriate) or anything written
on it or on the certificate in respect of it (other than a duly executed
transfer thereof)) and no person will be liable for so treating the holder. For
this purpose, “holder” shall mean the person in whose name a Note is registered
in the Register (as defined in Condition 2.1), which shall initially be the
nominee of Euroclear.

 

2. REGISTRATION AND TRANSFER OF NOTES

 

2.1 Registration

The Issuer will cause a register (the “Register”) to be kept at the specified
office of the Registrar outside the United Kingdom (which shall act as an agent
of the Issuer for this purpose) on which will be entered the names and addresses
of the holders of the Notes and the particulars of the Notes held by them and of
all transfers and redemptions of Notes.

 

13



--------------------------------------------------------------------------------

2.2 Transfer

 

  (a) Definitive Notes

Notes may, subject to the terms of the Fiscal Agency Agreement and to Condition
2.3, in each case, as in effect on the date hereof or as may be amended with the
written consent of the Noteholders, be transferred in whole or in part in an
authorised denomination by lodging the relevant Note (with the form of
application for transfer in respect thereof duly executed and duly stamped where
applicable) at the specified office of the Registrar or any Paying and Transfer
Agent.

No transfer of a Note will be valid unless and until entered on the Register. A
Note may be registered only in the name of, and transferred only to, a named
person (or persons).

The Registrar will within five business days (as defined in Condition 4.4), in
the place of the specified office of the Registrar, of any duly made application
for the transfer of a Note, deliver a new Note to the transferee (and, in the
case of a transfer of part only of a Note, deliver a Note for the untransferred
balance to the transferor) at the specified office of the Registrar or (at the
risk and, if mailed at the request of the transferee or, as the case may be, the
transferor otherwise than by ordinary mail, at the expense of the transferee or,
as the case may be, the transferor) mail the Note by uninsured mail to such
address as the transferee or, as the case may be, the transferor may request.

 

  (b) Global Notes

Transfers of beneficial interests in Global Notes shall be effected only through
a book-entry system maintained by (a) the holder (as such term is defined in
Condition 1.2) of such Global Note (or its agent) or (b) any holder of a
beneficial interest in such Global Note, and in each case ownership of a
beneficial interest in such Global Note shall be required to be reflected in
book entry.

 

2.3 Formalities free of charge

Any such transfer will be effected without charge subject to (i) the person
making such application for transfer paying or procuring the payment of any
taxes, duties and other governmental charges in connection therewith, (ii) the
Registrar being reasonably satisfied with the documents of title or identity of
the person making the application and (iii) such reasonable regulations as the
Issuer may from time to time agree with the Registrar, to the extent permitted
by clause 11.2 of the Fiscal Agency Agreement.

 

14



--------------------------------------------------------------------------------

3. INTEREST

 

3.1 Interest Rate

The Issuer shall pay interest on the principal amount of the Notes from the date
of issuance of the Notes or from the most recent Interest Payment Date (as
defined below) to which interest has been paid or duly provided for. Interest on
the Notes will accrue as follows:

 

Period

   Amount  

Issuance – June 30, 2013

     4.00 % 

July 1, 2013 – June 30, 2014

     5.10 % 

July 1, 2014 – December 31, 2014

     6.743 % 

January 1, 2015 – June 30, 2015

     7.00 % 

July 1, 2015 – Final Maturity Date

     8.50 % 

Interest is payable in cash semi-annually in arrears on July 1 and January 1 of
each year (each, an “Interest Payment Date”), commencing on July 1, 2013 and
ending on July 31, 2016 (the “Final Maturity Date”).

 

3.2 Computation of Interest

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months and will include interest accrued to but excluding the respective
Interest Payment Dates. If any Interest Payment Date falls on a date that is not
a business day (as defined in Condition 4.4), interest due on such Interest
Payment Date shall be paid on the business day immediately following such
Interest Payment Date and such interest payment shall not include any interest
accruing after such Interest Payment Date.

 

3.3 Payment Form

Interest on the Notes shall be payable in cash, in accordance with Condition 4.

 

3.4 Default Interest

Upon the occurrence and during the continuance of an Event of Default (as
defined in Condition 7), to the extent that the payment of such interest shall
be lawful, the Notes shall bear interest at a rate equal to the interest rate
then applicable to the Notes plus 2.00% per annum (the “Default Rate”),
calculated in accordance with Condition 3.2.

 

4. PAYMENTS

 

4.1 Method of payment

Payment of principal and interest in respect of the Notes will be made in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts to the persons shown in the
Register at the close of business on the Record Date and subject to the
surrender of the Notes at the specified office of any Paying and Transfer Agent.
Payments of interest will be made to the persons shown in the Register at close
of business on the relevant Record Date. For this purpose, “Record Date” means
the 15th calendar day, in the place of the specified office of the Registrar,
before the due date for the relevant payment. Each such payment will be made by
transfer to an accountant maintained by the payee at a banking institution in
the United States or to a U.S. dollar account maintained by the payee with a
bank outside the United States, in either case as may be specified from time to
time in writing by the payee.

 

15



--------------------------------------------------------------------------------

4.2 Payments subject to fiscal laws

All payments are subject in all cases to any applicable fiscal or other laws and
regulations. No commissions or expenses shall be charged to the Noteholders in
respect of such payments. Amounts withheld or deducted in good faith in respect
of taxes from payments on the Notes shall be treated for the purposes of the
Notes as having been paid to and received by the Noteholder in full. Any amounts
withheld or deducted in respect of such taxes shall be properly and timely paid
over to the appropriate governmental authority and the Fiscal Agent shall
provide the Noteholder with a receipt issued by such governmental authority
evidencing such payment or other reasonable written evidence of payment.

 

4.3 Non-frustration of payments

 

  (a) The Issuer covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law or any usury or
other law that would prohibit or forgive the Issuer from paying all or any
portion of the principal of and/or interest on the Notes as contemplated herein,
wherever enacted, now or at any time hereafter in force.

 

  (b) To the extent that any payment by or on behalf of the Issuer is made to
any Noteholder, and such payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
insolvency proceeding or otherwise, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be
reinstated and continued in full force and effect as if such payment had not
been made.

 

4.4 Business days

In these Conditions “business day” means any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in New
York City, USA, Warsaw, Poland, or Moscow, Russia, are authorized or required by
Law or other governmental action to close.

 

4.5 Paying and Transfer Agents

The initial Registrar and Paying and Transfer Agents and their initial specified
offices are listed below. The Issuer reserves the right at any time to vary or
terminate the appointment of any Paying and Transfer Agent and the Registrar and
appoint additional or other Paying and Transfer Agents, provided that it will
maintain (i) a Registrar and a Fiscal Agent, (ii) Paying and Transfer Agents
having specified offices in at least two major European cities and (iii) a
Paying and Transfer Agent with a specified office in a European Union member
state that will not be obliged to withhold or deduct tax pursuant to any law
implementing European Council Directive 2003/48/EC or any other Directive
implementing the conclusions of the ECOFIN Council meeting of 26-27 November
2000, to the extent such a Paying and Transfer Agent is not already maintained
pursuant to (ii) above. The Issuer shall promptly provide notice to the
Noteholders of any such variation, termination or appointment.

 

16



--------------------------------------------------------------------------------

5. REDEMPTION AND PURCHASE

 

5.1 Optional Redemption by the Issuer

At the option of the Issuer, the Notes may be redeemed, at a price equal to 100%
of the aggregate principal amount of the Notes, together with accrued and unpaid
interest thereon to the date of such redemption, from time to time without
penalty, in whole or in part.

 

5.2 Notice of Optional Redemption

If the Issuer elects to redeem Notes pursuant to Condition 5.1, it shall notify
the Fiscal Agent and the relevant Noteholders at least 30 days, but not more
than 60 days, before the redemption date unless the Fiscal Agent or the relevant
Noteholder (as the case may be) consents to a shorter period in its sole
discretion. The notice shall identify the Notes to be redeemed and shall state:

 

  (a) the redemption date and the record date;

 

  (b) the redemption price, and, if applicable, the appropriate calculation of
such redemption price and the amount of accrued interest to the redemption date;

 

  (c) if fewer than all the outstanding Notes are to be redeemed, the
certificate numbers and principal amounts of the particular Notes to be
redeemed;

 

  (d) that, unless the Issuer defaults in making such redemption payment or the
Fiscal Agent is prohibited from making such payment, interest on Notes (or
portion thereof) called for redemption ceases to accrue on and after the
redemption date;

 

  (e) the Common Codes or ISIN number, as applicable, if any, printed on the
Notes being redeemed; and

 

  (f) the Condition pursuant to which the Notes are being redeemed.

At the Issuer’s request, the Fiscal Agent shall give the notice of redemption in
the Issuer’s name and at the Issuer’s expense. In such event, the Issuer shall
provide the Fiscal Agent with the information required and within the time
periods specified by this Condition 5.2.

 

5.3 Effect of Notice of Redemption

Once notice of redemption is delivered, Notes called for redemption become due
and payable on the redemption date and at the redemption price stated in the
notice.

 

5.4 Deposit of Redemption Price

No later than 11:00 am (London time) on the business day prior to the redemption
date, the Issuer shall deposit with the Fiscal Agent money sufficient to pay the
redemption price of and accrued interest on all Notes or portions thereof to be
redeemed on that date other than Notes or portions of Notes called for
redemption that

 

17



--------------------------------------------------------------------------------

have been delivered by the Issuer to the Fiscal Agent for cancellation. On and
after the redemption date, interest shall cease to accrue on Notes or portions
thereof called for redemption so long as the Issuer has deposited with the
Fiscal Agent funds sufficient to pay the principal of, plus accrued unpaid
interest premium, if any, on, the Notes to be redeemed, unless the Fiscal Agent
is prohibited from making such payment under these Conditions.

 

5.5 Selection of Notes to be Redeemed or Repurchased

If less than all of any series of Notes is to be redeemed at any time, the
Fiscal Agent or the Registrar will select Notes for redemption in compliance
with the requirements of the principal securities exchange, if any, on which the
Notes are listed, and in compliance with the requirements of Euroclear, or if
the Notes are not so listed or such exchange prescribes no method of selection
and the Notes are not held through Euroclear, or Euroclear prescribes no method
of selection, on a method that most nearly approximates a pro rata selection;
provided, however, that no Note of $150,000 in aggregate principal amount or
less shall be redeemed in part.

 

5.6 Notes Redeemed in Part

Subject to the terms hereof, upon surrender of a Note that is redeemed in part,
the Issuer shall execute for the Noteholder (at the Issuer’s expense) a new Note
equal in principal amount to the unredeemed portion of the Note surrendered.

 

5.7 Redemption

Unless previously redeemed or purchased and cancelled, the Notes will be
redeemed at their principal amount on the Final Maturity Date, together (if
applicable) with interest accrued and unpaid to but excluding the Final Maturity
Date.

 

5.8 Mandatory Prepayments

The Issuer shall prepay the Notes in full, at a price equal to 100% of the
aggregate unpaid principal amount of the Notes, together with all accrued and
unpaid interest thereon, upon the occurrence of a Change of Control.

 

5.9 Payment at Maturity

On the Final Maturity Date or any accelerated maturity of the Notes, the Issuer
will pay the entire principal amount of the Notes then outstanding, together
with all accrued and unpaid interest thereon.

 

5.10 Application of Payments

All payments made by the Issuer under the Notes shall be applied first, to the
payment in full of accrued and unpaid interest, and second, to the reduction of
principal.

 

5.11 Purchase

The Issuer or any subsidiary may at any time purchase Notes in the open market
or otherwise at any price. Any Notes so purchased, while held by or on behalf of
the Issuer or any Subsidiary or any of their respective Affiliates, shall not be
deemed to be outstanding for the purposes of Conditions 7, 8, 9 or 13.

 

18



--------------------------------------------------------------------------------

5.12 Cancellation

All Notes purchased by or on behalf of the Issuer or any Subsidiary or any of
their respective Affiliates may be cancelled or held and resold, provided that
any Notes so purchased, while held by or on behalf of the Issuer or any
Subsidiary or any of their respective Affiliates, shall not be deemed to be
outstanding for the purposes of Conditions 7, 8, 9 or 13. Any Notes so purchased
and cancelled may not be re-issued or resold.

 

6. STAMP TAXES

The Issuer shall pay or cause to be paid any present or future stamp, court,
documentary or any similar taxes or levies which arise in any jurisdiction from
the execution, delivery or registration of the Notes (other than a transfer or
assignment of the Notes), or the receipt of any payments with respect to the
Notes.

 

7. EVENTS OF DEFAULT

Each of the following events shall constitute an “Event of Default”.

 

7.1 Non-payment

The Issuer shall fail to make any payment in respect of (a) interest on the
Notes as the same shall become due, whether at maturity, by acceleration or
otherwise, and such Default (as defined below) is not remedied within 30 days
after the same becomes due, or (b) principal of the Notes as the same shall
become due, whether at maturity, by acceleration or otherwise.

 

7.2 Breach of Covenant

The Issuer fails to comply with any covenant or agreement under the Notes and
such failure continues for 30 calendar days after the receipt by the Issuer of
written notice thereof from holders of not less than a majority of the aggregate
principal amount of the Notes then outstanding.

 

7.3 Insolvency

The Issuer or any of its “significant subsidiaries,” as such term is defined
under Rule 1-02 of Regulation S-X under the Securities Act and the Exchange Act
(each, a “Significant Subsidiary”), shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
the Issuer or such Significant Subsidiary or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of the Issuer or such Significant Subsidiary, as the case may be, or
any substantial part of its property, or shall consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or admits in writing its inability
generally to pay its debts as they become due.

 

19



--------------------------------------------------------------------------------

7.4 Proceedings

There shall have been the entry by a court of competent jurisdiction of (a) a
decree or order for relief in respect of the Issuer or any of its Significant
Subsidiaries in an involuntary case or proceeding under Title 11 of the United
States Code or any similar federal or state law for the relief of debtors or
(b) a decree or order adjudging the Issuer or any of its Significant
Subsidiaries bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or such Significant
Subsidiary under any applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Issuer or such Significant Subsidiary or any substantial part
of its property, or ordering the wind up or liquidation of affairs of the Issuer
or such Significant Subsidiary, and any such decree or order for relief shall
continue to be in effect, or any such other decree or order shall be unstayed
and in effect, for a period of 60 consecutive days.

 

7.5 Cross default

An event of default by the Issuer or any subsidiary of the Issuer with respect
to:

 

  (a) the Convertible Notes or the Senior Secured Notes; provided that such
Event of Default shall be automatically annulled if the event of default
triggering such Event of Default is remedied or cured, or waived by the holders
of the Convertible Notes or the Senior Secured Notes, as the case may be, and so
long as (i) the Issuer has paid any overdue interest on the Notes, all principal
of the Notes that is due and payable and is unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any such overdue interest in respect of the Notes
at the Default Rate, (ii) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived and (iii) no judgment or decree
has been entered for the payment of any monies due pursuant hereto; or

 

  (b) any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed of the Issuer and/or any subsidiary of the Issuer, whether such
indebtedness now exists or shall hereafter be created either (i) resulting in
such indebtedness becoming or being declared due and payable, or
(ii) constituting a failure to pay the principal or interest of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration or otherwise (and, in the case of this clause (ii), if such Default
is not cured or waived within 30 calendar days), and, in each case, the
principal amount of any such indebtedness, together with the principal amount of
any other such indebtedness or the maturity of which has been so accelerated,
aggregates U.S.$30 million or more.

 

20



--------------------------------------------------------------------------------

7.6 Enforcement Proceedings

Final judgment or judgments in the aggregate for the payment of U.S.$30 million
or more (excluding any amounts covered by insurance) rendered against the Issuer
or any of its Significant Subsidiaries, which judgment is not discharged or
stayed within 60 days after (a) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (b) the date on which all rights
to appeal have been extinguished.

 

8. ACCELERATION

 

8.1 Acceleration Event

If an Event of Default with respect to the Issuer described in Condition 7.3 or
7.4 has occurred, the Notes (including unpaid principal, interest and other
amounts owing under the Notes) shall automatically become immediately due and
payable (an “Acceleration”).

 

8.2 Notice of Acceleration

Upon the occurrence and during the continuance of any Event of Default other
than an Event of Default described in Condition 7.3 or 7.4, the holders of not
less than a majority of the aggregate principal amount of the Notes at the time
outstanding may at any time at their option, by notice or notices to the Issuer,
declare an Acceleration with respect to the Notes.

 

9. REMEDIES

 

9.1 Notes payable forthwith

Upon the Notes becoming due and payable under Condition 8, whether automatically
or by declaration, the Notes will forthwith mature and the entire unpaid
principal amount of the Notes, plus all accrued and unpaid interest thereon,
shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.

 

9.2 Noteholders’ right to action

If an Event of Default has occurred and is continuing, and irrespective of
whether the Notes have become or have been declared immediately due and payable
under Condition 8, any Noteholder may proceed to protect and enforce the rights
of such Noteholder by an action at law, suit in equity or other appropriate
proceeding or in aid of the exercise of any power granted hereby or thereby or
by law or otherwise

 

9.3 Notice of recission

At any time after the Notes have been declared due and payable pursuant to
Condition 8.2, the holders of not less than a majority of the aggregate
principal amount of the Notes at the time outstanding, by written notice to the
Issuer, may rescind and annul any such declaration and its consequences if
(a) the Issuer has paid all overdue interest on the Notes, all principal of the
Notes that is due and payable and is unpaid

 

21



--------------------------------------------------------------------------------

other than by reason of such declaration, and all interest on such overdue
principal and (to the extent permitted by applicable law) any such overdue
interest in respect of the Notes at the Default Rate, (b) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived and (c) no
judgment or decree has been entered for the payment of any monies due pursuant
hereto. No rescission and annulment under this Condition 9.3 will extend to or
affect any subsequent Event of Default or Default or impair any right arising
therefrom.

 

9.4 Unconditional Right of Noteholders to receive Principal and Interest

Notwithstanding any other provision herein, each Noteholder shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest on the Notes on the Final Maturity Date and to institute suit
for the enforcement of any such payment.

 

10. OTHER PROVISIONS UPON A DEFAULT

 

10.1 Statement by Officers as to Default

The Issuer shall deliver to the Noteholders, within 14 calendar days of becoming
aware of any Default or any Event of Default under the Notes, a certificate,
signed by (a) the Chief Executive Officer, the President or any Vice President
and (b) the Chief Financial Officer, Controller, Treasurer or Assistant
Treasurer (and one of the officers signing such certificate shall be the
principal executive, financial or accounting officer of the Issuer), specifying
with particularity such Default or Event of Default and further stating what
action the Issuer has taken, is taking or proposes to take with respect thereto.
By acceptance of the Notes, each Noteholder agrees to keep, and to procure that
its Affiliates and representatives keep, confidential any and all confidential
information about the Issuer received or obtained in such certificate
(including, without limitation, proprietary information, trade secrets,
competitively sensitive information, acquisition, divestiture and other
strategic information, in each case to the extent such information is not
publicly known or available other than as a result of disclosure in breach of
such Noteholder’s confidentiality obligations set forth herein or otherwise
owing to the Issuer); provided, that the foregoing restriction will not prohibit
such Noteholder from using such information to assist such Noteholder in
determining whether to exercise any of its rights set forth in this clause 10.1
or in determining to take any other action with respect to its ownership of the
Notes.

 

10.2 Expenses

After the occurrence of an Event of Default, the Issuer will pay (a) the
reasonable costs and expenses (including reasonable attorneys’ fees of a single
special counsel and, if reasonably required, local counsel, but not more than a
single counsel in any relevant jurisdiction) incurred by the Noteholder in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under the Notes, and (b) the reasonable costs and expenses (including
reasonable attorneys’ fees of a single special counsel and, if reasonably
required, local counsel, but not more than a single counsel in any relevant
jurisdiction and reasonable financial advisors’ fees) incurred by the Noteholder
in connection with the insolvency or bankruptcy of the Issuer or any subsidiary
of the Issuer or in connection with any work-out or restructuring of the Issuer.
The obligations of the Issuer under this clause 10.2 will survive the payment or
transfer of the Notes, and the enforcement, amendment or waiver of any provision
of the Notes.

 

22



--------------------------------------------------------------------------------

11. DEFINITIONS

For purposes of the Notes, the following terms shall have the following
respective meanings:

“Affiliate” of a person means any corporation or other business entity
controlled by, controlling or under common control with such person.

“Change of Control” shall have the meaning assigned to such term the Senior
Secured Notes Indenture as in effect on the date hereof, provided that a
transaction that results in beneficial ownership by Russian Standard Corporation
(or any successor entity) and its Affiliates of more than 50% of the Voting
Securities of the Issuer will not constitute a “Change of Control” under the
Notes.

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.

“Convertible Notes” means the 3.00% Convertible Senior Notes due 2013 issued by
the Issuer.

“Default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default.

“Original Holder” means Russian Standard Bank.

“Person” means any individual, corporation, company, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Senior Secured Notes” means the 9.125% Senior Secured Notes due 2016 and the
8.875% Senior Secured Notes due 2016 issued by CEDC Finance Corporation
International, Inc.

“Senior Secured Notes Indenture” means the indenture governing the Senior
Secured Notes, as in effect from time to time.

“Voting Securities” means any and all shares of capital stock of the Issuer and
securities issued in respect thereof that are entitled to vote generally in the
election of directors of the Issuer.

 

12. REPLACEMENT OF NOTES

If any Note is lost, stolen, mutilated, defaced or destroyed it may be replaced
at the specified office of the Fiscal Agent, subject to all applicable laws and
other relevant authority requirements, upon payment by the claimant of the
expenses incurred in connection with such replacement and on such terms as to
evidence, security, indemnity and otherwise as the Issuer may reasonably
require. Mutilated or defaced Notes must be surrendered before replacements will
be issued.

 

23



--------------------------------------------------------------------------------

13. AMENDMENT

 

13.1 The Notes may be amended, and the observance of any term of the Notes may
be waived (either retroactively or prospectively), with (and only with) the
written consent of the Issuer as set forth and any holder or holders of not less
than a majority of the aggregate principal amount of Notes at the time
outstanding, except that no such amendment or waiver may, without the written
consent of the holder of each Note at the time outstanding affected thereby,
(a) subject to the provisions of Conditions 8 or 9 relating to acceleration and
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest on, the Notes, (b) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any such amendment or
waiver, (c) amend any of Condition 7.1, Condition 8 or Condition 9, or this
Condition 13, or (d) make any Note payable in money other than that stated
herein.

 

13.2 The Issuer will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Condition 13 to each Noteholder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Noteholders. The Issuer shall not, directly or indirectly, pay or cause to be
paid any consideration to or for the benefit of any Noteholder for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of the Notes unless such consideration is offered to be paid and is paid to all
Noteholders that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement, other
than any Noteholder who waives the right to receive all or any part of such
consideration.

 

13.3 Any amendment or waiver consented to as provided in this Condition 13
applies equally to all Noteholders affected thereby and is binding upon them and
upon each future Noteholder and upon the Issuer without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right arising
therefrom.

 

13.4 Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under the Notes, or
have directed the taking of any action provided in the Notes to be taken upon
the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Issuer or any subsidiary of the Issuer shall be deemed not to be
outstanding.

 

13.5 No Implied Noteholder Waiver; Remedies Cumulative

No failure or delay on the part of the Noteholder in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a

 

24



--------------------------------------------------------------------------------

waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to and not exclusive of, any rights
or remedies otherwise available.

 

13.6 Issuer Waivers

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury or other law
that would prohibit or forgive the Issuer from paying all or any portion of the
principal of and/or interest on the Notes as contemplated herein, wherever
enacted, now or at any time hereafter in force.

 

14. FURTHER ISSUES

The Issuer may from time to time without the consent of the Noteholders create
and issue further securities either having the same terms and conditions as the
Notes in all respects (or in all respects except for the first payment of
interest on them) and so that such further issue shall be consolidated and form
a single series with the outstanding securities of any series (including the
Notes) or upon such terms as the Issuer may determine at the time of their
issue. References in these Conditions to the Notes include (unless the context
requires otherwise) any other securities issued pursuant to this Condition and
forming a single series with the Notes.

 

15. NOTICES

All notices to Noteholders shall be mailed by registered mail or by private
courier to them at their respective addresses appearing in the Register and
shall be deemed to have been given on the fourth day (excluding Saturday and
Sunday) after the date of mailing.

 

16. GOVERNING LAW

 

16.1 Governing Law

THE FISCAL AGENCY AGREEMENT AND THE NOTES AND ANY NON-CONTRACTUAL OBLIGATIONS
ARISING OUT OF OR IN CONNECTION WITH THEM SHALL BE GOVERNED BY, CONSTRUED UNDER,
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

16.2 Jurisdiction

EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE COMPETENT COURTS OF THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

25



--------------------------------------------------------------------------------

16.3 Waiver of Jury Trial; No Set-Off

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, THE
ISSUER (BY ITS EXECUTION HEREOF) AND EACH NOTEHOLDER (BY ITS ACCEPTANCE OF THE
NOTES) WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THE NOTES,
WHETHER NOW EXISTING OR HEREAFTER ARISING. ALL PAYMENTS HEREUNDER SHALL BE MADE
WITHOUT ANY DEDUCTIONS WHATSOEVER, INCLUDING DEDUCTION FOR SET-OFF,
COUNTERCLAIM, OR RECOUPMENT.

 

17. ASSIGNABILITY

The Notes shall bind and inure to the benefit of the Issuer and the Noteholders
and their respective successors and assigns; provided, however, that (a) the
obligations of the Issuer hereunder may not be transferred or assigned except
with the prior written consent of the Noteholders and (b) the Noteholders may
not transfer or assign the Notes except in compliance with federal and state,
and applicable foreign securities laws.

 

18. TAX FORMS

Each Noteholder agrees to provide the Fiscal Agent with a correct, properly
completed and executed U.S. Internal Revenue Service Form (a) upon the original
issuance of the Notes (in the case a Noteholder acquiring Notes upon such an
issuance), (b) promptly upon becoming a Noteholder (in the case of a Noteholder
not covered by preceding clause (a)), (c) promptly upon any reasonable demand by
the Fiscal Agent, and (d) promptly upon learning that any form or other document
previously provided by such Noteholder has become obsolete or incorrect.

 

26



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF TRANSFER CERTIFICATE

CENTRAL EUROPEAN DISTRIBUTION CORPORATION (the “Issuer”)

U.S.$102,554,000 Senior Notes due 2016

(the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement (the “Agency Agreement”)
dated [—] 2012 between the Issuer and the other parties named therein.
Capitalised terms used but not defined herein shall have the meanings given to
them in the Agency Agreement.

This letter relates to U.S.$[—] principal amount of Notes which are held in the
form of an interest in the Notes evidenced by the Global Note (ISIN No. [—])
with Euroclear in the name of [insert name of transferor] (the “Transferor”).
The Transferor has requested a transfer or exchange of such Notes for individual
definitive Note certificates registered in the name of [insert name of
transferee].

In connection with any such transfer of any of the Notes occurring prior to the
date that is one year after the later of the date of original issuance of such
Notes and the last date, if any, on which such Notes were owned by the Issuer or
any Affiliate of the Issuer, the undersigned confirms that such Notes are being
transferred in accordance with the transfer restrictions set forth in such
Notes:

CHECK ONE BOX BELOW

(1)    ¨    to the Issuer; or (2)    ¨    to the Registrar for registration in
the name of the Noteholder, without transfer; or (3)    ¨    pursuant to an
effective registration statement under the Securities Act; or (4)    ¨    to a
“qualified institutional buyer” (as defined in Rule 144A under the U.S.
Securities Act of 1933 (the “Securities Act”)) that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act; or (5)   
¨    outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 903 under the
Securities Act and such Note shall be held immediately after the transfer
through Euroclear until the expiration of the 40-day restricted period (as
described in Regulation S); or

 

 

 

 

 

27



--------------------------------------------------------------------------------

(6)    ¨    outside the United States in an offshore transaction within the
meaning of Regulation S under the Securities Act in compliance with Rule 904
under the Securities Act and such Note shall be held immediately after the
transfer through Euroclear until the expiration of the 40-day restricted period
(as described in Regulation S); or (7)    ¨    pursuant to Rule 144 under the
Securities Act or another available exemption from registration.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (7) is checked, the
Registrar may require, prior to registering any such transfer of the Notes, such
legal opinions, certifications and other information as the Registrar or the
Issuer has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

[Name of Transferor]

By:

Authorised Signature

[Date]

 

28



--------------------------------------------------------------------------------

SCHEDULE 5

REGULATIONS CONCERNING THE TRANSFER

AND REGISTRATION OF THE NOTES

 

1. Each Note shall be in the minimum denomination of U.S. $150,000 and integral
multiples of U.S. $1,000 in excess thereof. Note Certificates, each evidencing
entitlement to one or more Notes, shall be issued in accordance with the Terms
and Conditions of the Notes (the “Conditions”).

 

2. The Notes are transferable by execution of the form of transfer on each Note
Certificate endorsed under the hand of the transferor or, where the transferor
is a corporation, under its common seal or under the hand of its duly authorised
officer or officers. In this Schedule “transferor” shall where the context
permits or requires include joint transferors and be construed accordingly.

 

3. The Note Certificate issued in respect of the Notes to be transferred must be
delivered for registration to the office of a Paying and Transfer Agent
accompanied by such other evidence (including, in connection with transfers made
pursuant to certain securities law exemptions identified in the restrictive
legend on the Notes, certificates and legal opinions) as such Paying and
Transfer Agent may reasonably require to prove the title of the transferor or
his right to transfer the relevant Notes and his identity and, if the form of
transfer is executed by some other person on his behalf or in the case of the
execution of a form of transfer on behalf of a corporation by its officers, the
authority of that person or those persons to do so. The signature of the person
effecting a transfer of a Note shall conform to any list of duly authorised
specimen signatures supplied by the registered holder or be certified by a
recognised bank, notary public or in such other manner as the Agent may require.

 

4. The executors or administrators of a deceased holder of the Notes (not being
one of several joint holders) and in the case of the death of one or more of
joint holders the survivor or survivors of such joint holders shall be the only
persons recognised by the Issuer as having any title to such Notes.

 

5. Any person becoming entitled to the Notes in consequence of the death or
bankruptcy of the holder of such Notes may, upon producing such evidence that he
holds the position in respect of which he proposes to act under this paragraph
or of his title as the Paying and Transfer Agent shall require (including
certificates and legal opinions), be registered himself as the holder of such
Notes or, subject to the preceding paragraphs as to transfer, may transfer such
Notes. The Issuer and the Agents may retain any amount payable upon the Notes to
which any person is so entitled until such person shall be so registered or
shall duly transfer the Notes.

 

6. Unless otherwise requested by him and agreed by the Issuer, a holder of the
Notes shall be entitled to receive only one Note Certificate in respect of his
holding.

 

7. The joint holders of a Note shall be entitled to one Note Certificate only in
respect of their joint holding which shall, except where they otherwise direct,
be delivered to the joint holder whose name appears first in the Register in
respect of the joint holding.

 

29



--------------------------------------------------------------------------------

8. The Issuer and the Paying and Transfer Agents shall make no charge to the
holders for the registration of any holding of the Notes or any transfer of the
Notes or for the issue of any Note Certificates or for the delivery of Note
Certificates at the specified office of the Agent to whom the request for
registration, transfer or delivery was delivered or by uninsured post to the
address specified by the holder. If any holder entitled to receive a Note
Certificate wishes to have it delivered to him otherwise than at the specified
office of such Agent, such delivery shall be made upon his written request to
such Agent, at his risk and (except where sent by uninsured post to the address
specified by the holder) at his expense.

 

9. Each Paying and Transfer Agent will within three business days (as defined in
Condition 4.4) of receipt of a request to effect a transfer of a Note (or within
5 business days if the transfer is of a Note evidenced by the Global Note)
deliver at its specified office to the transferee or despatch by mail (at the
risk of the transferee) to such address as the transferee may request, a new
Note Certificate in respect of the Notes transferred. In the case of a transfer
of fewer than all the Notes in respect of which a Note Certificate is issued, a
new Note Certificate in respect of the Notes not transferred will be so
delivered to the holder to its address appearing on the Register.

 

10. Unless there is delivered to a Paying and Transfer Agent such satisfactory
evidence, which may include an opinion of legal counsel, as may be reasonably
required by the Issuer, that neither the Securities Act legend nor the
restrictions on transfer set forth therein are required to ensure compliance
with the provisions of the Securities Act, in accordance with applicable laws,
all Notes or Note Certificates, as the case may be, issued in replacement for or
on exchange or transfer of the Notes or Note Certificates, as the case may be,
bearing the Securities Act legend, will bear such legend.

 

11. Unless and until otherwise determined by the Issuer, in accordance with
applicable law, all Notes or Note Certificates, issued in substitution for or on
exchange or transfer of the Notes or Note Certificates, as the case may be, that
do not bear the Securities Act legend will not bear such legend.

 

12. Notwithstanding any other provisions of this Agreement, the Registrar shall
register the transfer of any Notes only upon presentation of an executed and
duly completed form of transfer substantially in the form set forth in Schedule
IV of the form of the Global Note set out in Schedule 2 to the Fiscal Agency
Agreement together with any other documents thereby required. Nothing herein
shall require the Registrar to register any transfer during a closed period.

 

13. The Registrar and the Paying and Transfer Agents may promulgate any other
regulations that they may deem necessary for the registration and transfer of
the Notes.

 

30



--------------------------------------------------------------------------------

Exhibit C

FORM OF BACKSTOP NOTE

 



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF NOTE CERTIFICATE

On the front:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE FIRST PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT RESERVE THE RIGHT TO
REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS, OR OTHER EVIDENCE
AS MAY REASONABLY BE REQUIRED BY EITHER OF THEM IN ORDER FOR EACH OF THEM TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE AND OTHER RELEVANT SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

1



--------------------------------------------------------------------------------

Denomination  

ISIN/Common Code

[—] /[—]

  Series   Certif. Number

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

[Up to U.S.$107,500,000] Senior Notes due 2016

The Note or Notes in respect of which this Note Certificate is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) endorsed herein.

For value received, the Issuer promises to pay [—] of [—], entered in the
Register as the holder of the Notes on July 31, 2016 (or on such earlier date as
the principal sum mentioned below may become repayable in accordance with the
Conditions) the principal sum of:

U.S.$[—]

(or such lesser principal sum as may from time to time be evidenced by this Note
Certificate) together with interest on that principal sum and such other amounts
as may be payable, all subject to and in accordance with the Conditions and to
pay interest in arrears on March 1 and September 1 of each year, commencing on
March 1, 2014, on the principal amount outstanding of the Notes from the date of
issuance of the Notes (provided that if the proceeds of the Notes are deposited
into an escrow account, interest shall accrue from the date on which such
proceeds are released from such escrow account) or from the most recent date on
which interest has been paid, at the following rates:

 

Period

   Amount  

Issuance – February 28, 2014

     3.25 % 

March 1, 2014 – August 31, 2014

     6.341 % 

September 1, 2014 – February 28, 2015

     6.50 % 

March 1, 2015 – February 29, 2016

     7.50 % 

March 1, 2016 – Maturity

     8.00 % 

subject to and in accordance with the Conditions, which shall be binding upon
the holder hereof (as if references to the Conditions to the Notes and the
Noteholders were references to the Notes and the holders hereof respectively and
as if the same had been set out herein in full mutatis mutandis), except as
otherwise provided herein.

Upon any payment of principal or interest on this Note Certificate, the details
of such payment shall be entered in the Register and endorsed by or on behalf of
the Issuer on the grid on the reverse of this Note Certificate and, in the case
of payments of principal, the principal amount outstanding on this Note
Certificate shall be reduced for all purposes by the amount so paid and
endorsed.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Note Certificate is issued and by acceptance hereof
each holder of such Notes agrees to be subject to and bound by the terms and
provisions set forth in such legend.

 

2



--------------------------------------------------------------------------------

This Note Certificate is evidence of entitlement only. Title to the Notes passes
only on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Note Certificate is
issued.

THIS NOTE CERTIFICATE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

Certificate of Authorisation

This Certificate is authenticated by or on behalf of the Registrar.

[—]

as Registrar

By:

Authorised Signatory

For the purposes of authentication only.

 

3



--------------------------------------------------------------------------------

SCHEDULE

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes in
respect of which this Note Certificate is issued have been made:

 

Date made   Amount of
principal due and
payable  

Amount of

interest due and
payable

 

Amount of
principal paid

or cancelled

 

Amount of

interest paid

  Shortfall in
payment of
principal  

Shortfall in
payment of

interest

 

Notation made by
or on behalf

of the Fiscal

Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4



--------------------------------------------------------------------------------

(Reverse of Note Certificate)

TERMS AND CONDITIONS OF THE NOTES

[as set out in Schedule 3 of the Fiscal Agency Agreement]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

5



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF GLOBAL NOTE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR BANK S.A./N.V. (TOGETHER WITH ANY SUCCESSOR SECURITIES CLEARING
AGENCY, “EUROCLEAR”) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF ITS
AUTHORIZED NOMINEE, OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF EUROCLEAR (AND ANY PAYMENT IS MADE TO ITS AUTHORIZED NOMINEE,
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY
OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, ITS
AUTHORIZED NOMINEE, HAS AN INTEREST HEREIN.

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE SECOND PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT

 

6



--------------------------------------------------------------------------------

RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS, OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED BY EITHER OF
THEM IN ORDER FOR EACH OF THEM TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE AND OTHER
RELEVANT SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF
ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

ISIN Number: [—]

Common Code: [—]

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

[Up to U.S.$107,500,000] Senior Notes due 2016

The Note or Notes in respect of which this Global Note is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) set out in Schedule 3 of the Fiscal Agency Agreement dated
[—] 2012.

For value received, the Issuer promises to pay the holder of the Notes in
respect of which this Global Note is issued on July 31, 2016 the principal sum
of

U.S.$[—]

or such lesser amount as may from time to time be evidenced by this Global Note
(or such part thereof as may become repayable pursuant to the Conditions) on
such date(s) as the said principal sum (or part thereof) may become repayable in
accordance with the Conditions and to pay interest in arrears on March 1 and
September 1 of each year, commencing on March 1, 2014, on the principal amount
outstanding of the Notes from the date of issuance of this Global Note (provided
that if the proceeds of this Global Note are deposited into an escrow account,
interest shall accrue from the date on which such proceeds are released from
such escrow account) or from the most recent date on which interest has been
paid, at the following rates:

 

Period

   Amount  

Issuance – February 28, 2014

     3.25 % 

March 1, 2014 – August 31, 2014

     6.341 % 

September 1, 2014 – February 28, 2015

     6.50 % 

March 1, 2015 – February 29, 2016

     7.50 % 

March 1, 2016 – Maturity

     8.00 % 

subject to and in accordance with the Conditions, which shall be binding upon
the holder hereof (as if references to the Conditions to the Notes and the
Noteholders were references to this Global Note and the holder hereof
respectively and as if the same had been set out herein in full mutatis
mutandis), except as otherwise provided herein.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Global Note is issued and by acceptance hereof each
registered holder of such Notes agrees to be subject to and bound by the terms
and provisions set forth in such legend.

 

7



--------------------------------------------------------------------------------

Interests in this Global Note will be exchangeable, free of charge to the
holder, in whole but not in part, for Note Certificates if:

 

(a) Euroclear (or any Alternative Clearing System on behalf of which the Notes
may be held) is closed for business for a continuous period of 14 calendar days
(other than by reason of holidays, statutory or otherwise) or announces an
intention permanently to cease business or does in fact do so, by the Noteholder
giving notice to the Registrar; or

 

(b) upon election by the holder giving notice to the Registrar.

In such event, the Issuer will, free of charge to the Noteholders (but against
such indemnity as the Registrar may require in respect of any tax or other duty
of whatever nature which may be levied or imposed in connection with such
exchange), cause sufficient Note Certificates to be executed and delivered to
the Registrar in sufficient quantities for despatch to individual Noteholders in
accordance with the Conditions, clause 3.12 of the Fiscal Agency Agreement and
Schedule 5 thereto.

“Exchange Date” means a day falling not later than five business days after that
on which the notice requiring exchange is given and on which banks are open for
business in the city in which the specified office of the Registrar or the
relevant Paying and Transfer Agent is located.

Payments. Payments of principal and interest in respect of Notes evidenced by
this Global Note will be made to the person who appears in the Register as at
the close of business on the Clearing System Business Day immediately prior to
the date for payment as holder of the Notes evidenced by this Global Note
against presentation and, if no further payment falls to be made in respect of
the relevant Notes, surrender of this Global Note to or to the order of the
Fiscal Agent or such other Paying and Transfer Agent as shall have been notified
to the relevant Noteholders for such purpose. A record of each payment so made
will be entered in the Register and endorsed by or on behalf of the Fiscal Agent
in the schedule to this Global Note, which endorsement will be prima facie
evidence that such payment has been made in respect of the relevant Notes.
“Clearing Systems Business Day” for the purposes of this paragraph means Monday
to Friday inclusive except 25 December and 1 January.

Notices. So long as any Notes are evidenced by this Global Note and this Global
Note is held by or on behalf of a clearing system, notices to Noteholders may be
given by delivery of the relevant notice to that clearing system for
communication by it to entitled account holders in substitution for mailing such
Notices as provided by Condition 15.

Cancellation. Cancellation of any Notes required by the Conditions of the Notes
to be cancelled will be effected by the Registrar making a notation of such
event in the Register, and by reduction in the principal amount of this Global
Note.

Transfers. Transfers of interests in the Notes with respect of which this Global
Note is issued shall be made in accordance with the Fiscal Agency Agreement as
in effect on the date hereof or as may be amended with the written consent of
the Noteholders.

This Global Note is evidence of entitlement only. Title to the Notes passes only
on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Global Note is
issued.

This Global Note shall not be valid for any purpose until authenticated by or on
behalf of the Registrar.

THIS GLOBAL NOTE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND

 

8



--------------------------------------------------------------------------------

ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

In witness whereof this Global Note is delivered on [—] 2012.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

Certificate of Authentication

This Global Note is duly authenticated without recourse, warranty or liability.

[—]

As Registrar

By:

 

9



--------------------------------------------------------------------------------

SCHEDULE I

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes
evidenced by this Global Note have been made:

 

Date made   Amount of
principal due
and payable   Amount of
interest due and
payable  

Amount of
principal paid

or cancelled

  Amount of
interest paid   Shortfall in
payment of
principal   Shortfall in
payment of
interest  

Notation made

by or on behalf

of the Fiscal
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10



--------------------------------------------------------------------------------

SCHEDULE II

CHANGES IN PRINCIPAL AMOUNT OUTSTANDING

The following changes in principal amount outstanding have been made:

 

Date made  

Change in principal

amount outstanding

of this Global Note1

 

Principal amount

outstanding of this Global Note
following such

change

 

Notation made by or

on behalf of the Fiscal Agent and
Paying and Transfer

Agent

    U.S.$   U.S.$    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 

State whether (i) reduction following redemption of Notes; (ii) transfers of the
Notes or exchange for Note Certificates; or (iii) purchase and cancellation of
Notes.

 

11



--------------------------------------------------------------------------------

[At the foot of the Global Note:]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

12



--------------------------------------------------------------------------------

SCHEDULE 3

TERMS AND CONDITIONS OF THE NOTES

The following are the terms and conditions in the form in which they will be
endorsed on the Notes:

The issue of the Notes was authorised by a resolution of the Board of Directors
of Central European Distribution Corporation (the “Issuer”) passed on April 17,
2012. A fiscal agency agreement dated [—] 2012 (the “Fiscal Agency Agreement”)
has been entered into in relation to the Notes between the Issuer, [—] as fiscal
agent and principal paying and transfer agent and [—], as registrar and a paying
and transfer agent. The fiscal agent, the paying and transfer agents and the
registrar for the time being are referred to below respectively as the “Fiscal
Agent”, the “Paying and Transfer Agents” and the “Registrar”. The expression
“Paying and Transfer Agents” shall include the Fiscal Agent. The Fiscal Agency
Agreement includes the form of the Notes. Copies of the Fiscal Agency Agreement
are available for inspection during normal business hours at the specified
offices of the Paying and Transfer Agents. The holders of Notes (the
“Noteholders”) are deemed to have notice of all the provisions of the Fiscal
Agency Agreement applicable to them.

 

1. FORM, DENOMINATION, TITLE AND STATUS

 

1.1 Form and denomination

The Notes are in registered form, serially numbered and in principal amounts of
U.S.$150,000 and integral multiples of U.S.$1,000 in excess thereof (each, an
“authorised denomination”).

 

1.2 Title

Title to the Notes will pass by transfer and registration as described in
Condition 2. The holder (as defined below) of any Note will (except as otherwise
required by law or as ordered by a court of competent jurisdiction) be treated
as its absolute owner for all purposes (whether or not it is overdue and
regardless of any notice of ownership, trust or any interest in it or its theft
or loss (or that of the related certificate, as appropriate) or anything written
on it or on the certificate in respect of it (other than a duly executed
transfer thereof)) and no person will be liable for so treating the holder. For
this purpose, “holder” shall mean the person in whose name a Note is registered
in the Register (as defined in Condition 2.1), which shall initially be the
nominee of Euroclear.

 

2. REGISTRATION AND TRANSFER OF NOTES

 

2.1 Registration

The Issuer will cause a register (the “Register”) to be kept at the specified
office of the Registrar outside the United Kingdom (which shall act as an agent
of the Issuer for this purpose) on which will be entered the names and addresses
of the holders of the Notes and the particulars of the Notes held by them and of
all transfers and redemptions of Notes.

 

13



--------------------------------------------------------------------------------

2.2 Transfer

 

  (a) Definitive Notes

Notes may, subject to the terms of the Fiscal Agency Agreement and to Condition
2.3, in each case, as in effect on the date hereof or as may be amended with the
written consent of the Noteholders, be transferred in whole or in part in an
authorised denomination by lodging the relevant Note (with the form of
application for transfer in respect thereof duly executed and duly stamped where
applicable) at the specified office of the Registrar or any Paying and Transfer
Agent.

No transfer of a Note will be valid unless and until entered on the Register. A
Note may be registered only in the name of, and transferred only to, a named
person (or persons).

The Registrar will within five business days (as defined in Condition 4.4), in
the place of the specified office of the Registrar, of any duly made application
for the transfer of a Note, deliver a new Note to the transferee (and, in the
case of a transfer of part only of a Note, deliver a Note for the untransferred
balance to the transferor) at the specified office of the Registrar or (at the
risk and, if mailed at the request of the transferee or, as the case may be, the
transferor otherwise than by ordinary mail, at the expense of the transferee or,
as the case may be, the transferor) mail the Note by uninsured mail to such
address as the transferee or, as the case may be, the transferor may request.

 

  (b) Global Notes

Transfers of beneficial interests in Global Notes shall be effected only through
a book-entry system maintained by (a) the holder (as such term is defined in
Condition 1.2) of such Global Note (or its agent) or (b) any holder of a
beneficial interest in such Global Note, and in each case ownership of a
beneficial interest in such Global Note shall be required to be reflected in
book entry.

 

2.3 Formalities free of charge

Any such transfer will be effected without charge subject to (i) the person
making such application for transfer paying or procuring the payment of any
taxes, duties and other governmental charges in connection therewith, (ii) the
Registrar being reasonably satisfied with the documents of title or identity of
the person making the application and (iii) such reasonable regulations as the
Issuer may from time to time agree with the Registrar, to the extent permitted
by clause 11.2 of the Fiscal Agency Agreement.

 

3. INTEREST

 

3.1 Interest Rate

The Issuer shall pay interest on the principal amount of the Notes from the date
of issuance of the Notes; provided that if the proceeds of the Notes are
deposited in an escrow account, interest shall accrue from the date on which
such proceeds are released from such escrow

 

14



--------------------------------------------------------------------------------

account or from the most recent Interest Payment Date (as defined below) to
which interest has been paid or duly provided for. Interest on the Notes will
accrue as follows:

 

Period

   Amount  

Issuance – February 28, 2014

     3.25 % 

March 1, 2014 – August 31, 2014

     6.341 % 

September 1, 2014 – February 28, 2015

     6.50 % 

March 1, 2015 – February 29, 2016

     7.50 % 

March 1, 2016 – Final Maturity Date

     8.00 % 

and is payable in cash semi-annually in arrears on March 1 and September 1 of
each year (each, an “Interest Payment Date”), commencing on March 1, 2014 and
ending on July 31, 2016 (the “Final Maturity Date”).

 

3.2 Computation of Interest

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months and will include interest accrued to but excluding the respective
Interest Payment Dates. If any Interest Payment Date falls on a date that is not
a business day (as defined in Condition 4.4), interest due on such Interest
Payment Date shall be paid on the business day immediately following such
Interest Payment Date and such interest payment shall not include any interest
accruing after such Interest Payment Date.

 

3.3 Payment Form

Interest on the Notes shall be payable in cash, in accordance with Condition 4.

 

3.4 Default Interest

Upon the occurrence and during the continuance of an Event of Default (as
defined in Condition 7), to the extent that the payment of such interest shall
be lawful, the Notes shall bear interest at a rate equal to the interest rate
then applicable to the Notes plus 2.00% per annum (the “Default Rate”),
calculated in accordance with Condition 3.2.

 

4. PAYMENTS

 

4.1 Method of payment

Payment of principal and interest in respect of the Notes will be made in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts to the persons shown in the
Register at the close of business on the Record Date and subject to the
surrender of the Notes at the specified office of any Paying and Transfer Agent.
Payments of interest will be made to the persons shown in the Register at close
of business on the relevant Record Date. For this purpose, “Record Date” means
the 15th calendar day, in the place of the specified office of the Registrar,
before the due date for the relevant payment. Each such payment will be made by
transfer to an accountant maintained by the payee at a banking institution in
the United States or to a U.S. dollar account maintained by the payee with a
bank outside the United States, in either case as may be specified from time to
time in writing by the payee.

 

15



--------------------------------------------------------------------------------

4.2 Payments subject to fiscal laws

All payments are subject in all cases to any applicable fiscal or other laws and
regulations. No commissions or expenses shall be charged to the Noteholders in
respect of such payments. Amounts withheld or deducted in good faith in respect
of taxes from payments on the Notes shall be treated for the purposes of the
Notes as having been paid to and received by the Noteholder in full. Any amounts
withheld or deducted in respect of such taxes shall be properly and timely paid
over to the appropriate governmental authority and the Fiscal Agent shall
provide the Noteholder with a receipt issued by such governmental authority
evidencing such payment or other reasonable written evidence of payment.

 

4.3 Non-frustration of payments

 

  (a) The Issuer covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law or any usury or
other law that would prohibit or forgive the Issuer from paying all or any
portion of the principal of and/or interest on the Notes as contemplated herein,
wherever enacted, now or at any time hereafter in force.

 

  (b) To the extent that any payment by or on behalf of the Issuer is made to
any Noteholder, and such payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
insolvency proceeding or otherwise, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be
reinstated and continued in full force and effect as if such payment had not
been made.

 

4.4 Business days

In these Conditions “business day” means any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in New
York City, USA, Warsaw, Poland, or Moscow, Russia, are authorized or required by
Law or other governmental action to close.

 

4.5 Paying and Transfer Agents

The initial Registrar and Paying and Transfer Agents and their initial specified
offices are listed below. The Issuer reserves the right at any time to vary or
terminate the appointment of any Paying and Transfer Agent and the Registrar and
appoint additional or other Paying and Transfer Agents, provided that it will
maintain (i) a Registrar and a Fiscal Agent, (ii) Paying and Transfer Agents
having specified offices in at least two major European cities and (iii) a
Paying and Transfer Agent with a specified office in a European Union member
state that will not be obliged to withhold or deduct tax pursuant to any law
implementing European Council Directive 2003/48/EC or any other Directive
implementing the conclusions of the ECOFIN Council meeting of 26-27 November
2000, to the extent such a Paying and Transfer Agent is not already maintained
pursuant to (ii) above. The Issuer shall promptly provide notice to the
Noteholders of any such variation, termination or appointment.

 

16



--------------------------------------------------------------------------------

5. REDEMPTION AND PURCHASE

 

5.1 Optional Redemption by the Issuer

At the option of the Issuer, the Notes may be redeemed, at a price equal to 100%
of the aggregate principal amount of the Notes, together with accrued and unpaid
interest thereon to the date of such redemption, from time to time without
penalty, in whole or in part.

 

5.2 Notice of Optional Redemption

If the Issuer elects to redeem Notes pursuant to Condition 5.1, it shall notify
the Fiscal Agent and the relevant Noteholders at least 30 days, but not more
than 60 days, before the redemption date unless the Fiscal Agent or the relevant
Noteholder (as the case may be) consents to a shorter period in its sole
discretion. The notice shall identify the Notes to be redeemed and shall state:

 

  (a) the redemption date and the record date;

 

  (b) the redemption price, and, if applicable, the appropriate calculation of
such redemption price and the amount of accrued interest to the redemption date;

 

  (c) if fewer than all the outstanding Notes are to be redeemed, the
certificate numbers and principal amounts of the particular Notes to be
redeemed;

 

  (d) that, unless the Issuer defaults in making such redemption payment or the
Fiscal Agent is prohibited from making such payment, interest on Notes (or
portion thereof) called for redemption ceases to accrue on and after the
redemption date;

 

  (e) the Common Codes or ISIN number, as applicable, if any, printed on the
Notes being redeemed; and

 

  (f) the Condition pursuant to which the Notes are being redeemed.

At the Issuer’s request, the Fiscal Agent shall give the notice of redemption in
the Issuer’s name and at the Issuer’s expense. In such event, the Issuer shall
provide the Fiscal Agent with the information required and within the time
periods specified by this Condition 5.2.

 

5.3 Effect of Notice of Redemption

Once notice of redemption is delivered, Notes called for redemption become due
and payable on the redemption date and at the redemption price stated in the
notice.

 

5.4 Deposit of Redemption Price

No later than 11:00 am (London time) on the business day prior to the redemption
date, the Issuer shall deposit with the Fiscal Agent money sufficient to pay the
redemption price of and accrued interest on all Notes or portions thereof to be
redeemed on that date other than Notes or portions of Notes called for
redemption that have been delivered by the Issuer to the Fiscal Agent for
cancellation. On and after the redemption date, interest shall cease to accrue
on Notes or portions thereof called for redemption so long as the Issuer has
deposited with the

 

17



--------------------------------------------------------------------------------

Fiscal Agent funds sufficient to pay the principal of, plus accrued unpaid
interest premium, if any, on, the Notes to be redeemed, unless the Fiscal Agent
is prohibited from making such payment under these Conditions.

 

5.5 Selection of Notes to be Redeemed or Repurchased

If less than all of any series of Notes is to be redeemed at any time, the
Fiscal Agent or the Registrar will select Notes for redemption in compliance
with the requirements of the principal securities exchange, if any, on which the
Notes are listed, and in compliance with the requirements of Euroclear, or if
the Notes are not so listed or such exchange prescribes no method of selection
and the Notes are not held through Euroclear, or Euroclear prescribes no method
of selection, on a method that most nearly approximates a pro rata selection;
provided, however, that no Note of $150,000 in aggregate principal amount or
less shall be redeemed in part.

 

5.6 Notes Redeemed in Part

Subject to the terms hereof, upon surrender of a Note that is redeemed in part,
the Issuer shall execute for the Noteholder (at the Issuer’s expense) a new Note
equal in principal amount to the unredeemed portion of the Note surrendered.

 

5.7 Redemption

Unless previously redeemed or purchased and cancelled, the Notes will be
redeemed at their principal amount on the Final Maturity Date, together (if
applicable) with interest accrued and unpaid to but excluding the Final Maturity
Date.

 

5.8 Mandatory Prepayments

The Issuer shall prepay the Notes in full, at a price equal to 100% of the
aggregate unpaid principal amount of the Notes, together with all accrued and
unpaid interest thereon, upon the occurrence of a Change of Control.

 

5.9 Payment at Maturity

On the Final Maturity Date or any accelerated maturity of the Notes, the Issuer
will pay the entire principal amount of the Notes then outstanding, together
with all accrued and unpaid interest thereon.

 

5.10 Application of Payments

All payments made by the Issuer under the Notes shall be applied first, to the
payment in full of accrued and unpaid interest, and second, to the reduction of
principal.

 

5.11 Purchase

The Issuer or any subsidiary may at any time purchase Notes in the open market
or otherwise at any price. Any Notes so purchased, while held by or on behalf of
the Issuer or any Subsidiary or any of their respective Affiliates, shall not be
deemed to be outstanding for the purposes of Conditions 7, 8, 9 or 13.

 

18



--------------------------------------------------------------------------------

5.12 Cancellation

All Notes purchased by or on behalf of the Issuer or any Subsidiary or any of
their respective Affiliates may be cancelled or held and resold, provided that
any Notes so purchased, while held by or on behalf of the Issuer or any
Subsidiary or any of their respective Affiliates, shall not be deemed to be
outstanding for the purposes of Conditions 7, 8, 9 or 13. Any Notes so purchased
and cancelled may not be re-issued or resold.

 

6. STAMP TAXES

The Issuer shall pay or cause to be paid any present or future stamp, court,
documentary or any similar taxes or levies which arise in any jurisdiction from
the execution, delivery or registration of the Notes (other than a transfer or
assignment of the Notes), or the receipt of any payments with respect to the
Notes.

 

7. EVENTS OF DEFAULT

Each of the following events shall constitute an “Event of Default”.

 

7.1 Non-payment

The Issuer shall fail to make any payment in respect of (a) interest on the
Notes as the same shall become due, whether at maturity, by acceleration or
otherwise, and such Default (as defined below) is not remedied within 30 days
after the same becomes due, or (b) principal of the Notes as the same shall
become due, whether at maturity, by acceleration or otherwise.

 

7.2 Breach of Covenant

The Issuer fails to comply with any covenant or agreement under the Notes and
such failure continues for 30 calendar days after the receipt by the Issuer of
written notice thereof from holders of not less than a majority of the aggregate
principal amount of the Notes then outstanding.

 

7.3 Insolvency

The Issuer or any of its “significant subsidiaries,” as such term is defined
under Rule 1-02 of Regulation S-X under the Securities Act and the Exchange Act
(each, a “Significant Subsidiary”), shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
the Issuer or such Significant Subsidiary or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of the Issuer or such Significant Subsidiary, as the case may be, or
any substantial part of its property, or shall consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or admits in writing its inability
generally to pay its debts as they become due.

 

19



--------------------------------------------------------------------------------

7.4 Proceedings

There shall have been the entry by a court of competent jurisdiction of (a) a
decree or order for relief in respect of the Issuer or any of its Significant
Subsidiaries in an involuntary case or proceeding under Title 11 of the United
States Code or any similar federal or state law for the relief of debtors or
(b) a decree or order adjudging the Issuer or any of its Significant
Subsidiaries bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or such Significant
Subsidiary under any applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Issuer or such Significant Subsidiary or any substantial part
of its property, or ordering the wind up or liquidation of affairs of the Issuer
or such Significant Subsidiary, and any such decree or order for relief shall
continue to be in effect, or any such other decree or order shall be unstayed
and in effect, for a period of 60 consecutive days.

 

7.5 Cross default

An event of default by the Issuer or any subsidiary of the Issuer with respect
to:

 

(a) the Convertible Notes or the Senior Secured Notes; provided that such Event
of Default shall be automatically annulled if the event of default triggering
such Event of Default is remedied or cured, or waived by the holders of the
Convertible Notes or the Senior Secured Notes, as the case may be, and so long
as (i) the Issuer has paid any overdue interest on the Notes, all principal of
the Notes that is due and payable and is unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any such overdue interest in respect of the Notes
at the Default Rate, (ii) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived and (iii) no judgment or decree
has been entered for the payment of any monies due pursuant hereto; or

 

(b) any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed of the Issuer and/or any subsidiary of the Issuer, whether such
indebtedness now exists or shall hereafter be created either (i) resulting in
such indebtedness becoming or being declared due and payable, or
(ii) constituting a failure to pay the principal or interest of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration or otherwise (and, in the case of this clause (ii), if such Default
is not cured or waived within 30 calendar days), and, in each case, the
principal amount of any such indebtedness, together with the principal amount of
any other such indebtedness or the maturity of which has been so accelerated,
aggregates U.S.$30 million or more.

 

7.6 Enforcement Proceedings

Final judgment or judgments in the aggregate for the payment of U.S.$30 million
or more (excluding any amounts covered by insurance) rendered against the Issuer
or any of its Significant Subsidiaries, which judgment is not discharged or
stayed within 60 days after (a) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (b) the date on which all rights
to appeal have been extinguished.

 

20



--------------------------------------------------------------------------------

8. ACCELERATION

 

8.1 Acceleration Event

If an Event of Default with respect to the Issuer described in Condition 7.3 or
7.4 has occurred, the Notes (including unpaid principal, interest and other
amounts owing under the Notes) shall automatically become immediately due and
payable (an “Acceleration”).

 

8.2 Notice of Acceleration

Upon the occurrence and during the continuance of any Event of Default other
than an Event of Default described in Condition 7.3 or 7.4, the holders of not
less than a majority of the aggregate principal amount of the Notes at the time
outstanding may at any time at their option, by notice or notices to the Issuer,
declare an Acceleration with respect to the Notes.

 

9. REMEDIES

 

9.1 Notes payable forthwith

Upon the Notes becoming due and payable under Condition 8, whether automatically
or by declaration, the Notes will forthwith mature and the entire unpaid
principal amount of the Notes, plus all accrued and unpaid interest thereon,
shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.

 

9.2 Noteholders’ right to action

If an Event of Default has occurred and is continuing, and irrespective of
whether the Notes have become or have been declared immediately due and payable
under Condition 8, any Noteholder may proceed to protect and enforce the rights
of such Noteholder by an action at law, suit in equity or other appropriate
proceeding or in aid of the exercise of any power granted hereby or thereby or
by law or otherwise

 

9.3 Notice of recission

At any time after the Notes have been declared due and payable pursuant to
Condition 8.2, the holders of not less than a majority of the aggregate
principal amount of the Notes at the time outstanding, by written notice to the
Issuer, may rescind and annul any such declaration and its consequences if
(a) the Issuer has paid all overdue interest on the Notes, all principal of the
Notes that is due and payable and is unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any such overdue interest in respect of the Notes
at the Default Rate, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived and (c) no judgment or decree
has been entered for the payment of any monies due pursuant hereto. No
rescission and annulment under this Condition 9.3 will extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.

 

21



--------------------------------------------------------------------------------

9.4 Unconditional Right of Noteholders to receive Principal and Interest

Notwithstanding any other provision herein, each Noteholder shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest on the Notes on the Final Maturity Date and to institute suit
for the enforcement of any such payment.

 

10. OTHER PROVISIONS UPON A DEFAULT

 

10.1 Statement by Officers as to Default

The Issuer shall deliver to the Noteholders, within 14 calendar days of becoming
aware of any Default or any Event of Default under the Notes, a certificate,
signed by (a) the Chief Executive Officer, the President or any Vice President
and (b) the Chief Financial Officer, Controller, Treasurer or Assistant
Treasurer (and one of the officers signing such certificate shall be the
principal executive, financial or accounting officer of the Issuer), specifying
with particularity such Default or Event of Default and further stating what
action the Issuer has taken, is taking or proposes to take with respect thereto.
By acceptance of the Notes, each Noteholder agrees to keep, and to procure that
its Affiliates and representatives keep, confidential any and all confidential
information about the Issuer received or obtained in such certificate
(including, without limitation, proprietary information, trade secrets,
competitively sensitive information, acquisition, divestiture and other
strategic information, in each case to the extent such information is not
publicly known or available other than as a result of disclosure in breach of
such Noteholder’s confidentiality obligations set forth herein or otherwise
owing to the Issuer); provided, that the foregoing restriction will not prohibit
such Noteholder from using such information to assist such Noteholder in
determining whether to exercise any of its rights set forth in this clause 10.1
or in determining to take any other action with respect to its ownership of the
Notes.

 

10.2 Expenses

After the occurrence of an Event of Default, the Issuer will pay (a) the
reasonable costs and expenses (including reasonable attorneys’ fees of a single
special counsel and, if reasonably required, local counsel, but not more than a
single counsel in any relevant jurisdiction) incurred by the Noteholder in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under the Notes, and (b) the reasonable costs and expenses (including
reasonable attorneys’ fees of a single special counsel and, if reasonably
required, local counsel, but not more than a single counsel in any relevant
jurisdiction and reasonable financial advisors’ fees) incurred by the Noteholder
in connection with the insolvency or bankruptcy of the Issuer or any subsidiary
of the Issuer or in connection with any work-out or restructuring of the Issuer.
The obligations of the Issuer under this clause 10.2 will survive the payment or
transfer of the Notes, and the enforcement, amendment or waiver of any provision
of the Notes.

 

11. DEFINITIONS

For purposes of the Notes, the following terms shall have the following
respective meanings:

“Affiliate” of a person means any corporation or other business entity
controlled by, controlling or under common control with such person.

 

22



--------------------------------------------------------------------------------

“Change of Control” shall have the meaning assigned to such term the Senior
Secured Notes Indenture as in effect on the date hereof, provided that a
transaction that results in beneficial ownership by Russian Standard Corporation
(or any successor entity) and its Affiliates of more than 50% of the Voting
Securities of the Issuer will not constitute a “Change of Control” under the
Notes.

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.

“Convertible Notes” means the 3.00% Convertible Senior Notes due 2013 issued by
the Issuer.

“Default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default.

“Original Holder” means Russian Standard Corporation.

“Person” means any individual, corporation, company, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Senior Secured Notes” means the 9.125% Senior Secured Notes due 2016 and the
8.875% Senior Secured Notes due 2016 issued by CEDC Finance Corporation
International, Inc.

“Senior Secured Notes Indenture” means the indenture governing the Senior
Secured Notes, as in effect from time to time.

“Voting Securities” means any and all shares of capital stock of the Issuer and
securities issued in respect thereof that are entitled to vote generally in the
election of directors of the Issuer.

 

12. REPLACEMENT OF NOTES

If any Note is lost, stolen, mutilated, defaced or destroyed it may be replaced
at the specified office of the Fiscal Agent, subject to all applicable laws and
other relevant authority requirements, upon payment by the claimant of the
expenses incurred in connection with such replacement and on such terms as to
evidence, security, indemnity and otherwise as the Issuer may reasonably
require. Mutilated or defaced Notes must be surrendered before replacements will
be issued.

 

13. AMENDMENT

 

13.1

The Notes may be amended, and the observance of any term of the Notes may be
waived (either retroactively or prospectively), with (and only with) the written
consent of the Issuer as set forth and any holder or holders of not less than a
majority of the aggregate principal amount of Notes at the time outstanding,
except that no such amendment or waiver may, without the written consent of the
holder of each Note at the time outstanding affected thereby, (a) subject to the
provisions of Conditions 8 or 9 relating to acceleration and rescission, change
the

 

23



--------------------------------------------------------------------------------

  amount or time of any prepayment or payment of principal of, or reduce the
rate or change the time of payment or method of computation of interest on, the
Notes, (b) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver,
(c) amend any of Condition 7.1, Condition 8 or Condition 9, or this Condition
13, or (d) make any Note payable in money other than that stated herein.

 

13.2 The Issuer will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Condition 13 to each Noteholder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Noteholders. The Issuer shall not, directly or indirectly, pay or cause to be
paid any consideration to or for the benefit of any Noteholder for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of the Notes unless such consideration is offered to be paid and is paid to all
Noteholders that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement, other
than any Noteholder who waives the right to receive all or any part of such
consideration.

 

13.3 Any amendment or waiver consented to as provided in this Condition 13
applies equally to all Noteholders affected thereby and is binding upon them and
upon each future Noteholder and upon the Issuer without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right arising
therefrom.

 

13.4 Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under the Notes, or
have directed the taking of any action provided in the Notes to be taken upon
the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Issuer or any subsidiary of the Issuer shall be deemed not to be
outstanding.

 

13.5 No Implied Noteholder Waiver; Remedies Cumulative

No failure or delay on the part of the Noteholder in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing hereunder are cumulative to and not exclusive of,
any rights or remedies otherwise available.

 

13.6 Issuer Waivers

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury or other law
that would prohibit or forgive the Issuer from paying all or any portion of the
principal of and/or interest on the Notes as contemplated herein, wherever
enacted, now or at any time hereafter in force.

 

24



--------------------------------------------------------------------------------

14. FURTHER ISSUES

The Issuer may from time to time without the consent of the Noteholders create
and issue further securities either having the same terms and conditions as the
Notes in all respects (or in all respects except for the first payment of
interest on them) and so that such further issue shall be consolidated and form
a single series with the outstanding securities of any series (including the
Notes) or upon such terms as the Issuer may determine at the time of their
issue. References in these Conditions to the Notes include (unless the context
requires otherwise) any other securities issued pursuant to this Condition and
forming a single series with the Notes.

 

15. NOTICES

All notices to Noteholders shall be mailed by registered mail or by private
courier to them at their respective addresses appearing in the Register and
shall be deemed to have been given on the fourth day (excluding Saturday and
Sunday) after the date of mailing.

 

16. GOVERNING LAW

 

16.1 Governing Law

THE FISCAL AGENCY AGREEMENT AND THE NOTES AND ANY NON-CONTRACTUAL OBLIGATIONS
ARISING OUT OF OR IN CONNECTION WITH THEM SHALL BE GOVERNED BY, CONSTRUED UNDER,
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

16.2 Jurisdiction

EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE COMPETENT COURTS OF THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

16.3 Waiver of Jury Trial; No Set-Off

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, THE
ISSUER (BY ITS EXECUTION HEREOF) AND EACH NOTEHOLDER (BY ITS ACCEPTANCE OF THE
NOTES) WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THE NOTES,
WHETHER NOW EXISTING OR HEREAFTER ARISING. ALL PAYMENTS HEREUNDER SHALL BE MADE
WITHOUT ANY DEDUCTIONS WHATSOEVER, INCLUDING DEDUCTION FOR SET-OFF,
COUNTERCLAIM, OR RECOUPMENT.

 

25



--------------------------------------------------------------------------------

17. ASSIGNABILITY

The Notes shall bind and inure to the benefit of the Issuer and the Noteholders
and their respective successors and assigns; provided, however, that (a) the
obligations of the Issuer hereunder may not be transferred or assigned except
with the prior written consent of the Noteholders and (b) the Noteholders may
not transfer or assign the Notes except in compliance with federal and state,
and applicable foreign, securities laws.

 

18. TAX FORMS

Each Noteholder agrees to provide the Fiscal Agent with a correct, properly
completed and executed U.S. Internal Revenue Service Form (a) upon the original
issuance of the Notes (in the case a Noteholder acquiring Notes upon such an
issuance), (b) promptly upon becoming a Noteholder (in the case of a Noteholder
not covered by preceding clause (a)), (c) promptly upon any reasonable demand by
the Fiscal Agent, and (d) promptly upon learning that any form or other document
previously provided by such Noteholder has become obsolete or incorrect.

 

26



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF TRANSFER CERTIFICATE

CENTRAL EUROPEAN DISTRIBUTION CORPORATION (the “Issuer”)

[Up to U.S.$107,500,000] Senior Notes due 2016

(the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement (the “Agency Agreement”)
dated [—] 2012 between the Issuer and the other parties named therein.
Capitalised terms used but not defined herein shall have the meanings given to
them in the Agency Agreement.

This letter relates to U.S.$[—] principal amount of Notes which are held in the
form of an interest in the Notes evidenced by the Global Note (ISIN No. [—])
with Euroclear in the name of [insert name of transferor] (the “Transferor”).
The Transferor has requested a transfer or exchange of such Notes for individual
definitive Note certificates registered in the name of [insert name of
transferee].

In connection with any such transfer of any of the Notes occurring prior to the
date that is one year after the later of the date of original issuance of such
Notes and the last date, if any, on which such Notes were owned by the Issuer or
any Affiliate of the Issuer, the undersigned confirms that such Notes are being
transferred in accordance with the transfer restrictions set forth in such
Notes:

CHECK ONE BOX BELOW

 

(1)

 

¨

   to the Issuer; or

(2)

 

¨

   to the Registrar for registration in the name of the Noteholder, without
transfer; or

(3)

 

¨

   pursuant to an effective registration statement under the Securities Act; or

(4)

 

¨

   to a “qualified institutional buyer” (as defined in Rule 144A under the U.S.
Securities Act of 1933 (the “Securities Act”)) that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act; or

(5)

 

¨

   outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 903 under the
Securities Act and such Note shall be held immediately after the transfer
through Euroclear until the expiration of the 40-day restricted period (as
described in Regulation S); or

 

27



--------------------------------------------------------------------------------

(6)   ¨    outside the United States in an offshore transaction within the
meaning of Regulation S under the Securities Act in compliance with Rule 904
under the Securities Act and such Note shall be held immediately after the
transfer through Euroclear until the expiration of the 40-day restricted period
(as described in Regulation S); or (7)   ¨    pursuant to Rule 144 under the
Securities Act or another available exemption from registration.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (7) is checked, the
Registrar may require, prior to registering any such transfer of the Notes, such
legal opinions, certifications and other information as the Registrar or the
Issuer has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

[Name of Transferor]

By:

Authorised Signature

[Date]

 

28



--------------------------------------------------------------------------------

SCHEDULE 5

REGULATIONS CONCERNING THE TRANSFER

AND REGISTRATION OF THE NOTES

 

1. Each Note shall be in the minimum denomination of U.S.$150,000 and integral
multiples of U.S.$1,000 in excess thereof. Note Certificates, each evidencing
entitlement to one or more Notes, shall be issued in accordance with the Terms
and Conditions of the Notes (the “Conditions”).

 

2. The Notes are transferable by execution of the form of transfer on each Note
Certificate endorsed under the hand of the transferor or, where the transferor
is a corporation, under its common seal or under the hand of its duly authorised
officer or officers. In this Schedule “transferor” shall where the context
permits or requires include joint transferors and be construed accordingly.

 

3. The Note Certificate issued in respect of the Notes to be transferred must be
delivered for registration to the office of a Paying and Transfer Agent
accompanied by such other evidence (including, in connection with transfers made
pursuant to certain securities law exemptions identified in the restrictive
legend on the Notes, certificates and legal opinions) as such Paying and
Transfer Agent may reasonably require to prove the title of the transferor or
his right to transfer the relevant Notes and his identity and, if the form of
transfer is executed by some other person on his behalf or in the case of the
execution of a form of transfer on behalf of a corporation by its officers, the
authority of that person or those persons to do so. The signature of the person
effecting a transfer of a Note shall conform to any list of duly authorised
specimen signatures supplied by the registered holder or be certified by a
recognised bank, notary public or in such other manner as the Agent may require.

 

4. The executors or administrators of a deceased holder of the Notes (not being
one of several joint holders) and in the case of the death of one or more of
joint holders the survivor or survivors of such joint holders shall be the only
persons recognised by the Issuer as having any title to such Notes.

 

5. Any person becoming entitled to the Notes in consequence of the death or
bankruptcy of the holder of such Notes may, upon producing such evidence that he
holds the position in respect of which he proposes to act under this paragraph
or of his title as the Paying and Transfer Agent shall require (including
certificates and legal opinions), be registered himself as the holder of such
Notes or, subject to the preceding paragraphs as to transfer, may transfer such
Notes. The Issuer and the Agents may retain any amount payable upon the Notes to
which any person is so entitled until such person shall be so registered or
shall duly transfer the Notes.

 

6. Unless otherwise requested by him and agreed by the Issuer, a holder of the
Notes shall be entitled to receive only one Note Certificate in respect of his
holding.

 

7. The joint holders of a Note shall be entitled to one Note Certificate only in
respect of their joint holding which shall, except where they otherwise direct,
be delivered to the joint holder whose name appears first in the Register in
respect of the joint holding.

 

29



--------------------------------------------------------------------------------

8. The Issuer and the Paying and Transfer Agents shall make no charge to the
holders for the registration of any holding of the Notes or any transfer of the
Notes or for the issue of any Note Certificates or for the delivery of Note
Certificates at the specified office of the Agent to whom the request for
registration, transfer or delivery was delivered or by uninsured post to the
address specified by the holder. If any holder entitled to receive a Note
Certificate wishes to have it delivered to him otherwise than at the specified
office of such Agent, such delivery shall be made upon his written request to
such Agent, at his risk and (except where sent by uninsured post to the address
specified by the holder) at his expense.

 

9. Each Paying and Transfer Agent will within three business days (as defined in
Condition 4.4) of receipt of a request to effect a transfer of a Note (or within
5 business days if the transfer is of a Note evidenced by the Global Note)
deliver at its specified office to the transferee or despatch by mail (at the
risk of the transferee) to such address as the transferee may request, a new
Note Certificate in respect of the Notes transferred. In the case of a transfer
of fewer than all the Notes in respect of which a Note Certificate is issued, a
new Note Certificate in respect of the Notes not transferred will be so
delivered to the holder to its address appearing on the Register.

 

10. Unless there is delivered to a Paying and Transfer Agent such satisfactory
evidence, which may include an opinion of legal counsel, as may be reasonably
required by the Issuer, that neither the Securities Act legend nor the
restrictions on transfer set forth therein are required to ensure compliance
with the provisions of the Securities Act, in accordance with applicable laws,
all Notes or Note Certificates, as the case may be, issued in replacement for or
on exchange or transfer of the Notes or Note Certificates, as the case may be,
bearing the Securities Act legend, will bear such legend.

 

11. Unless and until otherwise determined by the Issuer, in accordance with
applicable law, all Notes or Note Certificates, issued in substitution for or on
exchange or transfer of the Notes or Note Certificates, as the case may be, that
do not bear the Securities Act legend will not bear such legend.

 

12. Notwithstanding any other provisions of this Agreement, the Registrar shall
register the transfer of any Notes only upon presentation of an executed and
duly completed form of transfer substantially in the form set forth in Schedule
IV of the form of the Global Note set out in Schedule 2 to the Fiscal Agency
Agreement together with any other documents thereby required. Nothing herein
shall require the Registrar to register any transfer during a closed period.

 

13. The Registrar and the Paying and Transfer Agents may promulgate any other
regulations that they may deem necessary for the registration and transfer of
the Notes.

 

30



--------------------------------------------------------------------------------

Exhibit D

FORM OF GOVERNANCE AGREEMENT

Exhibit D-1

 

 

 

GOVERNANCE AGREEMENT

BY AND BETWEEN

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

AND

ROUST TRADING LTD.

Dated as of April 23, 2012

 

 

 

 



--------------------------------------------------------------------------------

THIS GOVERNANCE AGREEMENT (this “Agreement”) is entered into as of April 23,
2012 (the “Effective Date”), by and between Central European Distribution
Corporation (the “Company”) and Roust Trading Ltd. (“RTL”).

RECITALS:

WHEREAS, the Company intends to issue and sell, and RTL or an Affiliate of RTL
intends to purchase from the Company as an investment in the Company, for an
aggregate purchase price of $100,000,000, (i) 5,714,286 shares (the “Initial
Shares”) of common stock, $0.01 par value per share, of the Company (the “Common
Stock”), at a subscription price of $5.25 per share in cash, and (ii) a debt
instrument (the “New Debt”) that will be cleared through the Depositary Trust
Company, Euroclear S.A./N.V. or Clearstream Banking, société anonyme with a face
value of $70,000,000, as each transaction is contemplated in a Securities
Purchase Agreement, dated the date hereof (the “Securities Purchase Agreement”)
between the parties hereto;

WHEREAS, subject to the Company Stockholder Approval and certain other
conditions, RTL or an Affiliate of RTL will purchase from the Company an
additional 13,333,333 shares plus a number of shares determined by dividing the
accrued but unpaid interest on the New Debt at the time of the Second Closing
(as defined in the Securities Purchase Agreement) by $5.25 (the “Exchange
Shares” and, together with the Initial Shares, the “Shares”) of Common Stock,
reflecting a purchase price of $5.25 per share, the proceeds of which will be
used by the Company to repurchase and cancel the New Debt; and

WHEREAS, at the Second Closing (as such term is defined in the Securities
Purchase Agreement), subject to the terms and conditions set forth in the
Securities Purchaser Agreement, RTL or an Affiliate of RTL will purchase from
the Company a debt instrument to be issued by the Company that will be cleared
through the Depositary Trust Company, Euroclear S.A./N.V. or Clearstream
Banking, société anonyme with a face value of $102,554,000 (the “Rollover
Notes”), and the cash proceeds of such purchase will be used by the Company to
repurchase the Company’s 3.00% Convertible Senior Notes due 2013 (the
“Convertible Notes”) held by the Purchaser or any of its Affiliates with a face
value of $102,554,000, at a price equal to such face value amount, plus accrued
but unpaid interest thereon;

WHEREAS, at the Second Closing, RTL or an Affiliate of RTL has agreed to provide
the Company with the right to put a debt security (that will be cleared through
the Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking,
société anonyme) to be issued by the Company to RTL (the “Backstop Notes”) in
exchange for up to $107,500,000.

NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms

“2016 Senior Secured Notes” means any notes issued under the 2016 Senior Secured
Notes Indenture, as amended or extended in accordance herewith and notes issued
in exchange therefore in accordance herewith.

“2016 Senior Secured Notes Indenture” means the indenture with respect to the
$380,000,000 of 9.125% Senior Secured Notes due 2016 and the €380,000,000 of
8.875% Senior Secured Notes due 2016 issued by CEDC Finance Corporation
International, Inc. dated as of December 2, 2009, as amended by the first
supplemental indenture dated December 29, 2009 and the second supplemental
indenture dated December 8, 2010, as amended or extended in accordance herewith,
and any indenture governing notes exchanged for 2016 Senior Secured Notes in
accordance herewith.

“Affiliate” of a person means (i) any corporation or other business entity
Controlled by, Controlling or under common Control with such person and (ii) any
other person proposed by RTL to be deemed to be an Affiliate hereunder to which
the Company consents in writing, in each of clause (i) and (ii) above, where
such Affiliate agrees to be bound by the provisions of this Agreement by
executing and agreeing to an assumption agreement reasonably acceptable to the
parties hereto.

“Board” means the Board of Directors of the Company.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in New York City, USA,
Warsaw, Poland, or Moscow, Russia, are authorized or required by Law or other
governmental action to close.

“Breach” is defined in Section 2.10(a).

“Bylaws” means the Bylaws of the Company as in effect on the Effective Date, as
they may be amended, supplemented or otherwise modified from time to time in
accordance with their terms, the terms of the Certificate of Incorporation and
the terms of this Agreement.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as in effect on the Effective Date, as it may be
amended, supplemented or otherwise modified from time to time in accordance with
its terms and the terms of this Agreement.

“Common Stock” means any and all classes of the Company’s common stock as
authorized pursuant to the Certificate of Incorporation.

“Company” is defined in the preamble.

 

2



--------------------------------------------------------------------------------

“Company Stockholder Approval” means the approval by the affirmative vote of the
holders of a majority of shares of Common Stock present or represented by proxy
at the Stockholders Meeting (other than the Initial Shares, which shares of
Common Stock shall not be entitled to vote on such matter and not be considered
present or represented by proxy at the Stockholders Meeting for the purposes of
this vote) of the issuance of the Exchange Shares and any other shares of Common
Stock potentially issuable pursuant to this Agreement or the other Operative
Agreements as required by NASDAQ Rules.

“Competitive Business Information” means competitively sensitive information
relating to marketing plans or marketing budgets relating to the Company’s
export business (it being agreed that marketing plans or marketing budgets
relating to the Company’s business in Russia does not constitute Competitive
Business Information).

“Conflicted Director” means any Director who is (or has been in the 6 months
prior to his/her nomination as a director) an employee of, or consultant to,
Roust Trading (Cyprus) Limited (UK Branch) and its Subsidiaries with direct
responsibility for, or where the scope of consulting services directly relate
to, Roust Trading (Cyprus) Limited (UK Branch)’s and its Subsidiaries’ export
business, provided, however, that Mr. Roustam Tariko will not be considered a
Conflicted Director.

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Director” means any member of the Board.

“Equity Incentive Plans” has the meaning specified in Section 3.1(b)(i) below.

“Equity Securities” means any class of capital stock of, or other profit or
voting interests in, the Company and all securities convertible into or rights
to purchase capital stock of such interests in the Company, if any, including
any Equity Security Equivalent (as defined below) and any and all other equity
securities of the Company or securities convertible into or exchangeable for
such securities or issued as a distribution with respect to or in exchange for
such securities.

“Equity Security Equivalent” means any option, warrant, right or similar
security or right exercisable into, exchangeable for, or convertible into Equity
Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Debt Amount” means the sum of the aggregate principal amount of the New Debt,
Rollover Notes and Backstop Notes; provided, that to the extent that any such
debt instrument is not outstanding at the time of the relevant calculation of
the Debt Amount, such debt instrument shall not be included in the calculation
of Debt Amount.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” means any (i) nation, state, county, city, town,
district or other jurisdiction of any nature; (ii) federal, state, local,
municipal, or other government; (iii) governmental or quasi-governmental
authority of any nature; or (iv) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
power or authority of any nature.

“Indebtedness” means without duplication, (i) all outstanding debt (including
short-term and long-term debt but not including trade payables in respect of
goods or services purchased in the ordinary course of business) for borrowed
money; (ii) all obligations evidenced by a note, bond, debenture or similar
instrument; (iii) all capital lease obligations (as determined under GAAP);
(iv) the deferred purchase price of property or services due more than six
months after such property is acquired or services fully rendered, except trade
payables in respect of goods or services purchased in the ordinary course of
business; (v) obligations in respect of letters of credit, banker’s acceptances,
bank guarantees and similar instruments (other than those issued in respect of
(A) taxes owed to Governmental Authorities or (B) arrangements with suppliers of
the Company or any of its Subsidiaries, in the case of each of clause (A) and
(B), in the ordinary course of business); (vi) the net obligations under
interest rate protection agreements, swap agreements and call agreements;
(vii) guarantees of Indebtedness of the type described in clauses (i) through
(vi) (other than guarantees in respect of (A) taxes owed to Governmental
Authorities or (B) arrangements with suppliers of the Company or any of its
Subsidiaries, in the case of each of clause (A) and (B), in the ordinary course
of business) and (viii) all obligations in respect of unpaid interest owing on
or in respect of any such Indebtedness described in clauses (i) and (ii) above.

“Independent” means any Person meeting the independence requirements of NASDAQ
Rule 5605(a)(2) with respect to the Company.

“Law” means any applicable foreign or domestic, federal, state or local,
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, order, judgment, decree, injunction or requirement of any
Governmental Authority or any arbitration tribunal.

“NASDAQ” means the NASDAQ Stock Market.

“NASDAQ Rules” means the NASDAQ Listing Rules.

“Operative Agreements” means the Securities Purchase Agreement, the agreements
with respect to the New Debt, the Rollover Notes and the Backstop Notes, and the
Registration Rights Agreement, together with this Agreement.

“person” or “Person” means an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Exchange Act), trust, association or
entity or Government Authority.

“Roust Assets” means certain distribution rights of Roust, Inc. that may be
agreed between the Company and RTL.

 

4



--------------------------------------------------------------------------------

“RTL Director” means any Director nominated by RTL pursuant to Section 2.1(a).

“RTL Nominee” means any Person designated by RTL to be nominated to the Board
pursuant to Section 2.1(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Senior Executive Management of the Company” means the chief executive officer,
the chief financial officer, the chief operations officer and the director of
investor relations of the Company.

“Senior Russian Management Team” means the Chief Executive Officer, Chief
Operating Officer, and Chief Marketing Officer of the Russian Alcohol Group and
the Chief Executive Officer of the Whitehall Group, and any analogous successor
position in the event of a reorganization of the Company leading to the
elimination of these positions.

“Stockholders Meeting” means a meeting of the stockholders of the Company.

“Subsidiary” of any entity means any other entity in which such first entity
owns or Controls, directly or indirectly, an amount of the voting securities,
other voting interests or voting partnership interests sufficient to elect at
least a majority of such other entity’s board of directors or other governing
body (or, if there are no such voting interests, 50% or more of the equity
interests of such other entity).

“Superior Proposal” has the meaning set forth in the Securities Purchase
Agreement.

“Transfer” (and the correlative term “Transferred”) means to directly or
indirectly transfer, sell, encumber, hypothecate, assign or otherwise dispose of
any New Debt, Rollover Notes or Backstop Notes to any Person that is not an
Affiliate of RTL; provided, that in no event shall a Transfer occur as a result
of (i) the Company or any of its Subsidiaries repaying, prepaying, repurchasing
or taking any similar action with respect to the New Debt, Rollover Notes or
Backstop Notes and (ii) RTL or any of its Affiliates exercising any rights of
participation under this Agreement by paying for any Equity Security thereunder
by redeeming or exchanging New Debt, Rollover Notes or Backstop Notes.

“Voting Securities” means any and all shares of capital stock of the Company and
securities issued in respect thereof that are entitled to vote generally in the
election of Directors, including the Common Stock.

 

5



--------------------------------------------------------------------------------

ARTICLE II

CORPORATE GOVERNANCE

Section 2.1 Board Representation

(a) From and after the Effective Date, RTL shall have the right to designate one
or more individuals as Directors, and the Company shall ensure that, at all
times when RTL has the right to designate one or more Directors pursuant to this
Agreement, any slate of nominees recommended by the Board includes the following
individuals:

(i) for so long as RTL and its Affiliates hold a minimum of 9.0% of the Voting
Securities, one nominee designated by RTL; and

(ii) for so long as RTL and its Affiliates hold a minimum of 15.0% of the Voting
Securities, two nominees designated by RTL; and

(iii) for so long as RTL and its Affiliates hold a minimum of 24.9% of the
Voting Securities, three nominees designated by RTL;

provided that, (x) for so long as RTL shall be entitled to designate three
nominees under Section 2.1(a)(iii) above, at least one RTL Director must be
Independent and (y) if RTL fails to designate a nominee to serve as a member of
the Board pursuant to this Section 2.1(a) prior to the 45th day before the
meeting of stockholders to elect Directors, the RTL Director previously holding
such directorship shall be deemed the RTL Nominee unless no such RTL Director
has otherwise previously been appointed to serve as a Director, in which case
the Board shall be free to nominate such Director at its discretion. RTL hereby
designates Alessandro Picchi as the initial RTL Nominee, and the Company shall
cause such RTL Nominee to be appointed to the Board, effective immediately. No
less than five (5) Business Days prior to the Initial Closing (as defined in the
Securities Purchase Agreement), RTL will notify the Company of its proposed
nominee that will be appointed to the Board at the Initial Closing pursuant to
Section 2.1(a)(ii) above, and the Company shall evaluate such nominee in
accordance with the standards set forth in Section 2.1(b) below. Until
termination of this Section 2.1(a), the Company will cause the size of the Board
not to exceed ten (10) Directors without obtaining the prior written consent of
RTL.

(b) RTL shall exercise its right to designate any RTL Director set forth in
Section 2.1(a) above by submitting the names of any proposed candidates to the
Nominating and Corporate Governance Committee of the Board. The Nominating and
Corporate Governance Committee of the Board may only reject a candidate proposed
by

 

6



--------------------------------------------------------------------------------

RTL if such candidate is manifestly unsuitable to serve as a Director by reason
of prior criminal or civil misconduct or demonstrable lack of qualification.
Upon exercise of the right to designate any RTL Director set forth in
Section 2.1(a) and approval of the nominee by the Nominating and Corporate
Governance Committee of the Board, the Board shall, as needed and subject to the
last sentence of Section 2.1(a) above, promptly increase the size of the Board
to create the number of vacancies necessary to appoint and elect such RTL
Director(s), and upon creation of such vacancy or vacancies, to appoint and
elect such RTL Director(s) pursuant to the applicable provisions of the
Certificate of Incorporation and Bylaws. At each annual or special meeting of
the stockholders of the Company at which Directors are to be elected, the
Company will include in the slate of nominees recommended by the Board and the
Nominating and Corporate Governance Committee of the Board and in the Company’s
proxy statement or notice of such meeting all of the RTL Directors designated
pursuant to Section 2.1(a) and approved by the Nominating and Corporate
Governance Committee of the Board, and both the Company and RTL shall use their
respective reasonable best efforts to cause, and RTL shall vote all of its
Voting Securities then owned or held in favor of, the election to the Board of
each of those nominees recommended by the Board, which shall include those RTL
Nominees to be elected as RTL Directors as provided in this Agreement.

(c) To the extent permitted by Law (including under the NASDAQ Rules, the
Securities Act and the Exchange Act), at least one RTL Director will be
appointed as a member of each committee of the Board (including without
limitation any ad hoc committee of the Board). If there is only one RTL
Director, RTL and the Company will discuss in good faith appropriate committee
representation (it being understood that such RTL Director will be entitled to
serve on each committee to the extent desired by RTL and to the extent permitted
by Law (including under the NASDAQ Rules, the Securities Act and the Exchange
Act)).

(d) If a vacancy is created at any time by the death, disability, retirement,
resignation or removal (with or without cause) of any Director who is a RTL
Director, then the Company, the Board and RTL will take all actions necessary to
cause the vacancy to be filled as soon as practicable by a new RTL Director who
is nominated in the manner specified in this Section 2.1.

(e) If RTL ceases to have the right to nominate one or more Directors in
accordance with this Section 2.1, then RTL shall use its reasonable best efforts
to cause the removal or resignation of the applicable number of RTL Directors at
the earliest possible time.

(f) Upon the written request of any RTL Director, the Company will promptly
execute and deliver to such RTL Director an indemnification agreement either, at
the election of the RTL Director, (i) in the form of the Company’s current form
of director indemnification agreement (or a modified version of such form
proposed by the Company that is no less favorable to the RTL Director) or
(ii) in a form entered into between any other Director and the Company that is
no less favorable to the Director than the Company’s current form.

 

7



--------------------------------------------------------------------------------

Section 2.2 Conflicts of Interest; Treatment of Competitive Business
Information; Waiver of Corporate Opportunity

(a) RTL agrees to procure that any RTL Director who is an employee of RTL or any
Affiliate of RTL shall comply with the Company’s policies on the treatment of
confidential information by Directors to the extent such policies are generally
applicable to the Company’s Directors. If a Conflicted Director is then serving
as a Director, to the maximum extent possible and without limiting the
availability of Competitive Business Information to Directors who are not
Conflicted Directors, the Company shall present the operating and other
financial results of the Company to the Board in a format that will allow,
without revealing Competitive Business Information, all Directors, including
Conflicted Directors, to evaluate the performance of the Company and its
prospects. If a Conflicted Director is then serving as a Director, to the extent
Competitive Business Information is presented to the Board, Conflicted Directors
shall not be entitled to receive such information. Each RTL Director who is not
a Conflicted Director shall be entitled to receive such information, and the
Company shall, as a general matter, make information available to Directors who
are not Conflicted Directors, including Competitive Business Information, in a
manner consistent with past practice. The Board may form a committee of
Directors to receive, consider and discuss Competitive Business Information,
provided that each RTL Director who is not a Conflicted Director is appointed to
such committee and such committee is not empowered to approve any action, but
only to make recommendations to the Board with respect to actions to be taken
(with any such recommendations to avoid disclosure of Competitive Business
Information to a Conflicted Director).

(b) Subject to Section 2.8 below, with it being the intention of the parties
hereto that Section 2.8 fully regulates the obligations of RTL, any Affiliate of
RTL and any RTL Director with respect to corporate opportunities:

(i) To the fullest extent permitted by Law, the doctrine of corporate
opportunity and any analogous doctrine shall not apply to RTL, any RTL Director
and any Affiliate of RTL or any RTL Director;

(ii) To the fullest extent permitted by Law, the Company, on behalf of itself
and its Subsidiaries, renounces any interest or expectancy of the Company or any
of its Subsidiaries in, or in being offered an opportunity to participate in,
business opportunities that are from time to time presented to RTL, any RTL
Director or any Affiliate of RTL or any RTL Director; and

(iii) RTL, each RTL Director and any Affiliate of RTL or any RTL Director who
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for the Company or any of its Subsidiaries
shall not (A) have any duty to communicate or offer such opportunity to the
Company or any of its Subsidiaries and (B) to the fullest extent permitted by
Law, shall not be liable to the Company or any of its Subsidiaries or to the
stockholders of the

 

8



--------------------------------------------------------------------------------

Company for breach of any fiduciary or other duty by reason of the fact that RTL
or any RTL Director pursues or acquires for, or directs such opportunity to,
itself or another Person or does not communicate such opportunity or information
to the Company or any of its Subsidiaries.

Section 2.3 Compliance with Laws

RTL will not nominate any Person as a RTL Nominee if the participation of that
Person on the Board would violate any Law, including any antitrust Law; provided
that this provision will not serve as a basis for contractual damages against
RTL so long as RTL acted in good faith in its nomination of such RTL Nominee. In
the event that the continued service of any RTL Director on the Board would
violate any Law, including any antitrust Law, RTL will use its reasonable best
efforts to assist the Board in removing such RTL Director and nominating a
replacement director if necessary and will not vote in favor of such removed RTL
Director at any annual or special meeting of the Company’s stockholders.

Section 2.4 Appointment of Senior Russian Management Team

(a) Upon and after the Second Closing Date (as defined under the Securities
Purchase Agreement) and for so long as RTL and its Affiliates hold at least
20.0% of the Voting Securities, the Company shall not make any changes to the
Senior Russian Management Team or material amendments to such individuals’
responsibilities or compensation arrangements, other than with the written
consent of RTL in compliance with this Section 2.4.

(b) With respect to any changes to the Senior Russian Management Team to be
proposed by RTL, RTL shall notify the Company of any changes it proposes. Upon
receipt of such notice, the Company shall consider any changes proposed by RTL.
If the Company accepts any such changes, the relevant member(s) of the Senior
Russian Management Team shall be changed accordingly. If the Company does not
accept such changes, the existing member(s) of the Senior Russian Management
Team shall remain in office.

(c) With respect to any members of the Senior Russian Management Team that the
Company may seek to terminate or otherwise remove, the Company shall notify RTL
in advance and give RTL an opportunity to consider the person being so
terminated or removed and the Company’s suggested replacement. If RTL does not
agree with the suggested removal and replacement, then the existing member of
the Senior Russian Management Team shall remain in office.

(d) With respect to any vacancies among the Senior Russian Management Team
caused by the resignation of a member of the Senior Russian Management Team, RTL
and the Company shall select members of the Senior Russian Management Team as
follows:

(i) the Company shall identify and present a candidate to RTL for any vacancy;

 

9



--------------------------------------------------------------------------------

(ii) the Company and RTL shall consider the candidate proposed pursuant to
Section 2.4(d)(i);

(iii) if the Company and RTL fail to agree on a mutually acceptable candidate
following such consideration under Section 2.4(d)(ii), then the Company and RTL
shall each propose one (1) candidate for such vacancy;

(iv) the Company and RTL shall consider the candidate proposed by the other
pursuant to Section 2.4(iii);

(v) if the Company and RTL fail to agree on a mutually acceptable candidate
following such consideration under Section 2.4(d)(iv), then the candidate
recommended by the Board from among the two candidates proposed by the Company
and RTL under Section 2.4(d)(iii) shall be deemed the mutually agreed candidate
and shall be appointed to the relevant position on the Senior Russian Management
Team.

(e) With respect to any bona fide candidates proposed in good faith by the
Company but rejected by RTL under Section 2.4(d) above or members of the Senior
Russian Management Team proposed for replacement by RTL under Section 2.4(b),
RTL and its Affiliates shall not hire or otherwise arrange or agree to the
hiring of such individuals without the Company’s written consent for a period of
twelve (12) months following such rejection.

(f) If the Second Closing does not occur under the Securities Purchase
Agreement, RTL shall have no rights under this Agreement to agree the Senior
Russian Management Team under this Section 2.4.

(g) For the purposes of this Section 2.4, a material amendment to a compensation
arrangement occurs where the amended compensation arrangement deviates by more
than 25% from the individual’s existing arrangements.

Section 2.5 Veto Rights

Upon and after the Effective Date:

(a) The Company shall not, and shall cause its Subsidiaries not to, except as
expressly required by the terms of this Agreement or any other Operative
Agreement, do or propose or agree to, directly or indirectly, do any of the
following without the prior written consent or direction of RTL:

(i) increase the size of the Board;

(ii) conduct any non-ordinary course business restructuring, spin-off or
split-off transaction or other type of corporate reorganization, whether done in
a single step or series of related steps, involving assets with book or fair
market value in excess of $35 million

 

10



--------------------------------------------------------------------------------

(when aggregated with the book or fair market value of any other non-ordinary
course business restructuring, spin-off or split-off transactions or other type
of corporate reorganization), or any non-ordinary course debt restructuring
(including but not limited to any material amendment to any material
Indebtedness of the Company); provided that, if the Roust Assets have not been
assigned or otherwise transferred to the Company by December 31, 2012, the
Company shall have the right to effect a merger or other similar business
combination of its significant Russian subsidiaries; and, provided further, that
beginning March 14, 2014 and thereafter, the Company will be free to (x) amend
the terms and extend the maturity of the 2016 Senior Secured Notes (including by
way of exchange of the 2016 Senior Secured Notes), provided, that any such
amended or extended terms are not materially less favorable from the perspective
of the holders of the Rollover Notes or the Backstop Notes than the terms in
effect on the Effective Date, and (y) refinance by way of a loan or debt issue
the 2016 Senior Secured Notes so long as in connection with any such refinancing
the Rollover Notes and Backstop Notes are repaid in full;

(iii) merge with or into, consolidate with or enter into any strategic
partnership with any other Person, or enter into any series of such
transactions, involving aggregate transaction values in excess of $35 million;

(iv) acquire any business or brand, or make any acquisitions of or investments
in securities of another business, in excess of an aggregate amount of $35
million (as measured by fair market value);

(v) sell or encumber (subject to the second to last sentence of Section 2.5(c)):

(1) any of the Company’s or any of its Subsidiaries’ properties or tangible
assets in excess of $10 million individually or in excess of $25 million in the
aggregate (in both such cases, as measured by book or fair market value);
provided, that (i) the Company cannot sell any properties or tangible assets
under the thresholds set forth above in this clause (1) unless the Company first
offers RTL the right to purchase such properties or tangible assets on equal
terms and (ii) a production or operational facility that is material to a brand
that is permitted to be sold pursuant to Section 2.5(a)(v)(2) below (and not
material to a brand that is not being sold) may be sold even if the value of
such facility or assets exceeds these limits (it being agreed that, for purposes
of this Section 2.5(a)(v)(1), a facility will be deemed material to a brand if
70% of its operations, as measured by aggregate production volume, is devoted to
such brand); and

(2) any of the Company’s or any of its Subsidiaries’ intangible assets that are
material to their businesses or any

 

11



--------------------------------------------------------------------------------

immaterial assets to their businesses in excess of $35 million in the aggregate
(as measured by book or fair market value); provided, that (A) it is agreed that
the following brands are material to the businesses of the Company and its
Subsidiaries and therefore cannot be sold or encumbered without RTL’s consent:
Żubrówka, Soplica, Absolwent, Bols, Green Mark, Parliament, Zhuravli, Talka,
Silver Blend, Kauffman, Marusia and Royal Vodka; and (B) the Company or any of
its Subsidiaries shall be permitted to undertake disposals of intangible
immaterial assets (other than those intangible assets described in clause
(A) above, which are material for purposes of this Agreement) without prior
approval from RTL only if (I) the Company offers RTL the right to purchase such
intangible assets on equal terms on all such disposals and (II) proceeds from
such disposals are utilized to repay Indebtedness of the Company in the
following manner:

(A) for so long as the 2016 Senior Secured Notes are outstanding the Company
shall utilize all Net Proceeds (as defined in the 2016 Senior Secured Notes
Indenture) from such disposals of intangible assets (i) to make an Asset Sale
Offer (as defined in the 2016 Senior Secured Notes indenture) as and when
contemplated by the 2016 Senior Secured Notes Indenture and/or (ii) to the
extent not prohibited by the terms of the 2016 Senior Secured Notes, the New
Debt, the Rollover Notes or the Backstop Notes, to repay part or all of the New
Debt (if the Securities Purchase Agreement has been terminated prior to the
Second Closing Date (as defined in the Securities Purchase Agreement)), the
Rollover Notes and the Backstop Notes, in this order of priority, immediately
upon receipt, and

(B) if the 2016 Senior Secured Notes are no longer outstanding, and to the
extent not prohibited by the terms of the New Debt, the Rollover Notes or the
Backstop Notes, the Company shall utilize all proceeds (net of transaction fees)
from such disposals of intangible assets to repay part or all of the New Debt
(if the Securities Purchase Agreement has been terminated prior to the Second
Closing Date (as defined in the Securities Purchase Agreement)), the Rollover
Notes and the Backstop Notes, in this order of priority, immediately upon
receipt.

Notwithstanding the provisions of Section 2.5(a)(v)(1) and (2) above, should the
Company face any short-term liquidity issues, then prior to engaging in an asset
disposal or encumbering any asset in order to solve such problems, the Company
will approach RTL to explore potential solutions to such problems;

 

12



--------------------------------------------------------------------------------

(vi) issue or sell any shares of Common Stock or any other equity ownership
interests (including but not limited to equity-linked securities) in the Company
or any of its Subsidiaries in excess of $35 million in the aggregate prior to
April 15, 2015, excluding shares sold by or issued to members of the Board and
Company officers and/or employees for bona fide compensatory purposes. After
April 15, 2015, the Company shall be permitted to make any such issuance or sale
without prior approval from RTL in the event that (1) RTL (or an Affiliate
thereof designated by RTL) is provided the right to exchange up to 100% of the
Backstop Notes and/or the Rollover Notes at an exchange price that is equal to
the price at which the new equity is issued in order to avoid dilution; and
(2) all proceeds from such issuance or sale are utilized to repay part or all of
the Rollover Notes and/or the Backstop Notes, in that order of priority,
immediately upon receipt (it being agreed that the Rollover Notes and/or
Backstop Notes will not be repaid pursuant to this clause (2) without RTL first
being given a reasonable opportunity to exercise its rights under clause
(1) above). Notwithstanding the provisions of this Section 2.5(a)(vi) above, if
the Company faces any short-term liquidity problems, then prior to issuing
equity or any other equity ownership interests (including but not limited to
equity-linked securities) in order to solve such problems, the Company will
approach RTL to explore potential solutions to such problems;

(vii) provide any equity compensation to Senior Executive Management of the
Company in excess of $4 million in the aggregate in any fiscal year including
all stock option awards and restricted share awards (valued in accordance with
GAAP);

(viii) pay any cash dividends on shares of Equity Securities;

(ix) pay any equity dividends on shares of Equity Securities other than
necessary for the purposes of effecting the Company’s stockholder rights plan or
other “poison pill” arrangements;

(x) repurchase or cancel the Company’s existing Common Stock, or engage in any
other transaction involving Common Stock that will cause RTL and its Affiliates’
to fall within the mandatory tender offer provisions of the Polish Act of
29 July 2005 on Public Offering, Conditions Governing the Introduction of
Financial Instruments to Organized Trading, and Public Companies;

(xi) incur an aggregate amount of Indebtedness outside the ordinary course of
the Company’s business in excess of $20 million (it being agreed between the
Company and RTL that any incurrence used to finance working capital constitutes
an ordinary course incurrence), other than (A) Indebtedness issued to RTL and
its Affiliates and (B) refinancing Indebtedness in compliance with clause
(ii) of this Section 2.5(a);

 

13



--------------------------------------------------------------------------------

(xii) make any capital expenditures which are more than:

(1) to the extent that the amount budgeted for capital expenditures in the
annual budget approved by the Board is greater than $10 million, 25% greater (in
local currency); and

(2) to the extent that the amount budgeted for capital expenditures in the
annual budget approved by the Board is less than $10 million, 50% greater (in
local currency),

in each case than such budgeted amounts, excluding any capital expenditures that
result from a casualty event or capital expenditures made in response to an
emergency; and

(xiii) any amendment to the Certificate of Incorporation or Bylaws that does any
of the following:

(1) adversely affects the right of RTL to designate RTL Directors pursuant to
Section 2.1 above (including any amendment to Section 6.1 of the Certificate of
Incorporation or Section 3.2, 3.3 or 3.8 of the Bylaws or the manner in which
the business of the Board is conducted);

(2) changes the method for calling or holding meetings of the Board (including
any amendment to Section 3.4 or 3.5 of the Bylaws);

(3) adversely changes the exculpatory or indemnification provisions now existing
in the Certificate of Incorporation or the Bylaws for the benefit of the
Directors (including Section 6.3 of the Certificate of Incorporation or Article
6 of the Bylaws); or

(4) changes the rights, preferences of privileges of Common Stock existing as of
the Effective Date or creates (including by reclassification or otherwise) any
new class or series of Equity Securities having terms that frustrates or impairs
the rights of RTL set forth in Section 2.1 above or this Section 2.5; provided,
that the Company may, subject to Section 2.5(a)(vi) above and Article III below,
amend the Certificate of Incorporation to increase its authorized amount of
capital stock.

 

14



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 2.5(a) above and subject to
Article III, (i) if Company Stockholder Approval is not obtained, the Company
may (A) issue equity or any other equity ownership interests (including but not
limited to equity-linked securities) provided that any proceeds from such issue
are first used to repay the Convertible Notes (as defined in the Securities
Purchase Agreement) and New Debt on a pro rata basis and (B) issue additional
Indebtedness provided that the proceeds from such issuances are first utilized
to repay the Convertible Notes (as defined in the Securities Purchase Agreement)
and New Debt on a pro rata basis, and (ii) the Company may issue equity or any
other equity ownership interests (including but not limited to equity-linked
securities) and/or additional Indebtedness to the extent necessary, and to the
extent the proceeds of such issuance are used, to satisfy in full the
Convertible Notes at maturity in the event that pursuant to Section 2.5(e) of
the Securities Purchase Agreement RTL elects to waive its rights under
Section 2.5(a) with respect to such issuances.

(c) Notwithstanding any provision in Section 2.5(a) to the contrary: (i) no such
provision shall or shall be construed to encumber or restrict the ability of any
Restricted Subsidiary of the Company to (a) pay dividends or make any other
distributions on its Capital Stock to the Company or any of its Restricted
Subsidiaries, (b) pay any Indebtedness owed to the Company or any of its
Restricted Subsidiaries, (c) make loans or advances to the Company or any of its
Restricted Subsidiaries, or (d) sell, lease or transfer any properties or assets
to the Company or any of its Restricted Subsidiaries, in each case to the extent
that and for so long as such provision would constitute a Default or Event of
Default under the 2016 Senior Secured Indenture and (ii) no such provision shall
apply with respect to the enforcement of remedies or exercise of rights by any
security trustee (or similar agent under secured indebtedness permitted to be
incurred in accordance with this Agreement) with respect to any security that is
permitted to be granted in accordance with this Agreement (provided that, with
respect to any Indebtedness incurred after the date hereof, any provisions
related to security are not materially less favorable from the perspective of
the holders of the New Debt, the Rollover Notes or the Backstop Notes than the
terms of any security documents related to secured indebtedness outstanding on
the date hereof). The limitations and restrictions arising under this clause
shall apply only as long as the 2016 Senior Secured Indenture and such other
security documents are in force (in each case to the extent applicable). In
addition, notwithstanding anything in this Section 2.5, the Company and its
Subsidiaries shall be permitted to provide security or otherwise encumber assets
in connection with any incurrence or refinancing of Indebtedness permitted
hereunder; provided, however, that the Company and its Subsidiaries shall not be
permitted to provide security or otherwise encumber assets relating to the
following brands: Żubrówka, Green Mark and Zhuravli. All capitalized terms
relevant to the construction of this clause and defined in the 2016 Senior
Secured Indenture shall have the meanings ascribed to them in the 2016 Senior
Secured Indenture.

(d) In addition, and notwithstanding the provisions of Section 2.5(a) above, the
Company may enter into an acquisition agreement or similar agreement with
respect to any Superior Proposal after termination of the Securities Purchase
Agreement in accordance with Section 7.1(c).

 

15



--------------------------------------------------------------------------------

(e) For purposes of determining compliance with the U.S. dollar-denominated
restriction on the incurrence of Indebtedness expressed in Section 2.5(a)(xi)
above, the U.S. dollar equivalent principal amount of Indebtedness denominated
in a foreign currency shall be calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term Indebtedness, or first committed, in the case of revolving credit
Indebtedness; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a non-U.S. dollar currency, and such refinancing
would cause the applicable U.S. dollar-dominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-dominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced (plus
fees, expenses and other reasonable costs associated with such refinancing);
provided further, that if and for so long as any such Indebtedness is subject to
an agreement or arrangement designed to protect such Person against fluctuations
in currency exchange rates with respect to the currency in which such
Indebtedness is denominated covering principal and interest on such
Indebtedness, the amount of such Indebtedness will be deemed to be the amount of
the principal payment required to be made under such agreement or arrangement
determined in U.S. dollars in accordance with the first clause of this sentence.
Notwithstanding any other provision of this Section 2.5, the maximum amount of
Indebtedness that the Company may incur pursuant to this Section 2.5, shall not
be deemed to be exceeded solely as a result of fluctuations in the exchange rate
of currencies. The principal amount of any Indebtedness incurred to refinance
other Indebtedness, if incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such refinancing Indebtedness is
denominated that is in effect on the date of such refinancing.

Section 2.6 Non-Solicitation

(a) To the extent permitted by Law, RTL shall not, and RTL shall use its
reasonable best efforts to cause its Affiliates not to, directly or indirectly
(i) at all times during the period commencing with the Effective Date and
continuing until the termination of this Agreement, solicit for employment or
other engagement the employees of the Company or any of its Subsidiaries or
otherwise encourage such employees to leave the employ of the Company or any of
its Subsidiaries or hire such employees for a period of one year following the
termination of their employment with the Company or any of its Subsidiaries and
(ii) during such time when RTL and the Company are in discussions about a
potential combination of aspects of their respective businesses (but in any
event not to exceed one (1) year from the Effective Date), solicit the business
of the customers and suppliers of the Company or its Subsidiaries in Russia in a
manner that is harmful to the business or operations of the Company or any of
its Subsidiaries in Russia or otherwise encourage such customers or suppliers in
Russia to cease doing business with, or reduce the amount of business done with,
the Company or any of its Subsidiaries (it being agreed that RTL or the Company
may at any time, in its sole discretion, notify the other in writing that it is
ceasing discussions of such potential business combination and, at such time,
the restrictions contained in this clause (ii) shall terminate).

 

16



--------------------------------------------------------------------------------

(b) To the extent permitted by Law, the Company shall not, and the Company shall
use its reasonable best efforts to cause its Subsidiaries not to, directly or
indirectly (i) at all times during the period commencing with the Effective Date
and continuing until the termination of this Agreement, solicit for employment
or other engagement the employees of RTL or any of its Affiliates or otherwise
encourage such employees to leave the employ of RTL or any of its Affiliates or
hire such employees for a period of one-year following the termination of their
employment with RTL or any of its Affiliates and (ii) during such time when RTL
and the Company are in discussions about a potential combination of aspects of
their respective businesses (but in any event not to exceed one (1) year from
the Effective Date), solicit the business of the customers and suppliers of RTL
or its Affiliates in Russia in a manner that is harmful to the business or
operations of RTL or any of its Affiliates in Russia or otherwise encourage such
customers or suppliers in Russia to cease doing business with, or reduce the
amount of business done with, RTL or any of its Affiliates (it being agreed that
RTL or the Company may at any time, in its sole discretion, notify the other in
writing that it is ceasing discussions of such potential business combination
and, at such time, the restrictions contained in this clause (ii) shall
terminate).

Section 2.7 Failure to Fund Backstop Notes

In the event the Company exercises its right to put the Backstop Notes to RTL or
an Affiliate thereof in accordance with Section 2.5 of the Securities Purchase
Agreement and, upon satisfaction or waiver of the conditions specified in
Section 5.5 of the Securities Purchase Agreement, RTL or an Affiliate thereof
fails to perform its obligations to fund the required amounts due to the Company
(other than a failure to perform resulting from and during a good faith dispute
as to whether RTL or any of its Affiliates is obligated to perform its
obligations thereunder), RTL shall not be entitled to the benefit of Section 2.4
and Section 2.5 above and shall relinquish all rights in respect thereof.

Section 2.8 RTL Offer of New Opportunities

From and after the Effective Date and until the earlier of such time when
(i) RTL and its Affiliates cease to hold any Rollover Notes, Backstop Notes or
New Debt and (ii) RTL and its Affiliates own less than 9.0% of the Voting
Securities:

(a) RTL shall offer any opportunity presented to it or any of its Affiliates to
acquire a business within the spirits sector that has a fair market value in
excess of $35 million to the Company in the first instance (subject to Law and
confidentiality obligations). In the event the Company does not or chooses not
to actively pursue such an opportunity within twenty (20) Business Days after
receiving a notice in writing with respect to such opportunity from RTL, RTL and
its Affiliates shall be free to pursue any such opportunities independently.

 

17



--------------------------------------------------------------------------------

(b) Neither RTL nor its Affiliates shall acquire any business that it was
required to offer to the Company pursuant to Section 2.8(a) and failed to do so
or denied the Company approval to acquire pursuant to Section 2.5(a)(iv) above.

Section 2.9 Information Rights; Notices

(a) The Company shall promptly provide RTL written notice of any breach, or any
event or occurrence that would reasonably be expected to, with notice or lapse
of time or both, constitute a breach, of any of its covenants and agreements set
forth in Section 2.4 or Section 2.5 above.

(b) Upon the written request of RTL, the Company shall provide RTL with all
information reasonably requested by RTL in connection with its exercise or
non-exercise of any of its rights set forth in Section 2.5(a) above (it being
agreed that any request by RTL for Competitive Business Information that the
Company has a legitimate business interest to keep confidential from RTL shall
not be deemed to be a reasonable request under this Section 2.9(b)).

(c) The Company and its Subsidiaries shall permit RTL and/or its designated
representatives, or any of them, twice each fiscal year, at any reasonable time
during normal business hours and with reasonable advance notice to (i) request
any information or materials that a director of the Company would be entitled to
receive, and (ii) discuss the affairs, finances and accounts of the Company and
its Subsidiaries with any officer or director of the Company and its
Subsidiaries, it being understood that a meeting with the Chief Executive
Officer or the Chief Financial Officer of the Company will ordinarily suffice
for such purposes and that the Chief Executive Officer of the Company may attend
any such meeting with an officer or director of the Company and its
Subsidiaries; provided, that nothing in this Section 2.9(c) shall require the
Company and its Subsidiaries to make available to RTL and its representatives
any Competitive Business Information that the Company has a legitimate business
interest to keep confidential from RTL.

(d) Regardless of whether any 2016 Senior Secured Notes are then outstanding,
the Company shall provide RTL with all information that it is required to
provide pursuant to Section 4.14 of the 2016 Senior Secured Notes Indenture as
in effect as of the Effective Date, in the manner and at the times required by
Section 4.14 of the 2016 Senior Secured Notes Indenture as in effect as of the
Effective Date, mutatis mutandis.

(e) RTL agrees that it will, and will procure that its Affiliates and
representatives which receive information pursuant to this Section 2.9 will,
keep confidential all confidential information relating to the Company and
Subsidiaries that it receives pursuant to this Section 2.9; provided, that the
information subject to the foregoing confidentiality provisions will not include
any information generally available to, or known by, the public (other than as a
result of disclosure in violation hereof); and provided, further, that the
provisions of this Section 2.9(e) will not prohibit any retention of copies of
records or disclosure (A) required by any applicable Law (in the case of

 

18



--------------------------------------------------------------------------------

disclosure, so long as reasonable prior notice is given of such disclosure and a
reasonable opportunity is afforded to the Company to contest the same) or
(B) made in connection with the enforcement of any right or remedy relating to
this Agreement, any other Operative Agreement or any of the transactions
contemplated hereby or thereby.

(f) RTL acknowledges and agrees that it is aware that the materials furnished to
it or its representatives under this Section 2.9 may contain material,
non-public information regarding the Company and its Subsidiaries and it
acknowledges and agrees to comply with all applicable restrictions relating to
the use of such information under applicable securities Laws.

Section 2.10 Remedy for Breach of Veto Rights

(a) In the event of a Breach by the Company and/or its Subsidiaries of its or
their obligations under Section 2.4 or Section 2.5 above, RTL may claim for
repayment under any New Debt, Rollover Notes and Backstop Notes that it and any
Affiliate of RTL then hold and such notes shall be immediately due and payable
and such Breach shall be treated as an Acceleration (as defined in the Rollover
Notes, the Backstop Notes and the New Debt and contemplated by Section 8.15 of
the Securities Purchase Agreement). For purposes of this Section 2.10, a
“Breach” shall be a violation of the obligations of the Company and its
Subsidiaries under Section 2.4 or Section 2.5 above, of which RTL has given the
Company notice reasonably promptly after RTL’s senior executives actually become
aware of such Breach, and, solely with respect to a Breach that the Company does
not dispute, which the Company and its Subsidiaries have had a period of thirty
(30) days after such notice to remedy.

(b) In the event that the Company disputes any assertion of a Breach, or alleged
Breach, by RTL pursuant to Section 2.10(a) or the Company seeks a declaratory
judgment or similar judicial declaration that it has not Breached, in each case,
prior to the Backstop Closing (as defined in the Securities Purchase Agreement),
RTL and the Company shall resolve such dispute solely in accordance with the
procedures set forth in Section 10.1(d) of the Securities Purchase Agreement.

(c) During the pendency of any proceeding related to a Breach by the Company
and/or its Subsidiaries of this Section 2.5, the Company shall, and shall cause
its Subsidiaries to, take all commercially reasonably efforts to stay its
actions in order to reduce the impact of such actions on RTL’s rights under
Section 2.5.

ARTICLE III

PARTICIPATION RIGHTS / TRANSFERS

Section 3.1 Participation Rights

(a) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the termination of this Agreement, the
Company grants RTL a participation right to purchase RTL’s pro rata share of New
Securities (as defined below) that the Company may, from time to time,

 

19



--------------------------------------------------------------------------------

propose to sell and issue. RTL’s pro rata share, for purposes of this
participation right, is the ratio of the number of shares of Common Stock owned
by RTL and its Affiliates immediately before the issuance of New Securities,
assuming full exchange of the New Debt held by RTL and its Affiliates as
contemplated by Section 8.11(c) of the Securities Purchase Agreement, to the
total number of shares of Common Stock outstanding immediately before the
issuance of New Securities, assuming full exchange of the New Debt held by RTL
and its Affiliates as contemplated by Section 8.11(c) of the Securities Purchase
Agreement (the “Pro Rata Percentage”). RTL (or an Affiliate thereof designated
by RTL) may deliver to the Company, as consideration for any equity purchased
pursuant to such participation right, Backstop Notes, Rollover Notes and/or New
Debt.

(b) As used in this Agreement, the term “New Securities” means any of the
Company’s capital stock, whether or not now authorized, and rights, options, or
warrants to purchase such capital stock, and securities of any type whatsoever
that are, or may become, convertible into capital stock; provided that the term
“New Securities” expressly does not include:

(i) subject to Section 3.2 below and to the extent that at least once a year the
Company offers RTL and its Affiliates the opportunity to purchase shares of
Common Stock at its then trading value to permit RTL and its Affiliates to
maintain their Pro Rata Percentage (as of immediately prior to such issuance of
New Securities), shares of capital stock issuable or issued to the Company’s
officers, directors, employees, consultants, or advisors pursuant to the
Company’s 2007 Stock Incentive Plan, or other employee stock incentive programs,
or other arrangements approved by the Company Board for the primary purpose of
soliciting or retaining such parties’ services (collectively, “Equity Incentive
Plans”), or upon exercise or conversion of options, warrants, or convertible
securities granted to such parties pursuant to any such plan or arrangement;

(ii) shares of capital stock issuable or issued upon the exercise, exchange,
adjustment, or conversion of any outstanding Equity Security Equivalents that
are disclosed in reports, statements, or other documents filed by the Company
with U.S. Securities and Exchange Commission and outstanding as of the Effective
Date;

(iii) shares of capital stock issuable or issued on a pro rata basis as a
dividend or distribution on Common Stock;

(iv) shares of capital stock issuable or issued on a pro rata basis pursuant to
any stock dividend, stock split, share combination, reverse stock split,
reorganization, recapitalization, or other reclassification affecting the
Company’s equity securities; or

(v) shares of capital stock issued upon the exercise of convertible or
exercisable instruments issued in compliance with this Section 3.1.

 

20



--------------------------------------------------------------------------------

(c) If the Company proposes to issue New Securities, then the Company will give
RTL written notice of the Company’s intention, describing the type of New
Securities, their price, and the general terms upon which the Company proposes
to issue the New Securities. RTL will have fifteen (15) Business Days after any
such notice is delivered and RTL has been provided access to all information and
due diligence material to which the other prospective acquirers of such New
Securities have been provided, if any, to agree to purchase (or nominate an
Affiliate of RTL to purchase) up to its Pro Rata Percentage of such New
Securities for the price and upon the terms specified in the notice by giving
written notice to the Company and stating in such notice the quantity of New
Securities to be purchased.

(d) If RTL (or such nominated Affiliate of RTL) fails to exercise fully the
participation right within the time period set forth in Section 3.1(c) above,
then the Company will have 90 days thereafter to sell or enter into an agreement
(pursuant to which the sale of New Securities covered thereby will be closed, if
at all, within 90 days from the date of such agreement) to sell the New
Securities with respect to which RTL’s participation right specified in this
Section 3.1 was not exercised, at a price, and upon terms, no more favorable to
the purchasers thereof than specified in the Company’s notice to RTL pursuant to
Section 3.1(c). If (x) the Company has not sold such New Securities within such
90-day period, (y) the Company has not entered into an agreement within such
90-day period to sell the New Securities in accordance with the foregoing
sentence within 90 days from the date of such agreement or (z) the Company has
entered into an agreement within such 90-day period to sell the New Securities
in accordance with the foregoing sentence within 90 days from the date of such
agreement and the Company does not effectuate such closing within 90 days from
the date of such agreement, then, in each of clauses (x), (y) and (z), the
Company will not thereafter issue or sell any New Securities, without first
again offering such securities to RTL in the manner provided in this
Section 3.1.

Section 3.2 Employee Equity. In the event that New Securities are issued
pursuant to Section 3.1(b) after the date of this Agreement or that options,
warrants or convertible securities issued prior to the date of this Agreement
pursuant to an Equity Incentive Plan are exercised or converted into Equity
Securities after the date of this Agreement, RTL (or a designated Affiliate
thereof) shall be permitted (i) to acquire in the open market an amount of
Equity Securities and/or (at the election of RTL) (ii) exchange New Debt,
Rollover Notes and/or Backstop Notes with the Company for an amount of Equity
Securities, in each of clauses (i) and (ii), sufficient to increase its Pro Rata
Percentage up to an amount equal to its Pro Rata Percentage immediately prior to
such issuance of New Securities; provided, that to the extent that the New
Securities are issued pursuant to an Equity Incentive Plan and are not exercised
or have not been converted into Equity Securities, RTL (or a designated
Affiliate thereof) shall only be permitted to acquire Equity Securities pursuant
to this Section 3.2 at such time when such New Securities are exercised or
converted into Equity Securities. In the case of an exchange contemplated by
clause (ii) of this Section 3.2, if multiple forms of Equity Securities are
outstanding at such time, the form of such Equity Security acquired thereunder
will be selected by RTL (or such designated Affiliate) from the outstanding
Equity Securities of the Company at such time and the exchange ratio for such
Equity Securities to be determined by dividing the principal amount of each
dollar of the Indebtedness exchanged by the then prevailing fair market value of
such selected Equity Security.

 

21



--------------------------------------------------------------------------------

Section 3.3 Exemption from the Pill. The Company shall take all actions
necessary to (i) approve any acquisition of securities by RTL (or a designated
Affiliate thereof) pursuant to this Article III or otherwise pursuant to any
other Operative Agreement in order not to (A) cause RTL to constitute an
“Acquiring Person” under the Rights Agreement by and between the Company and
American Stock Transfer & Trust Company, LLC, dated September 6, 2011 or
(B) otherwise trigger any rights under any other “poison pill” or similar
agreement or plan of the Company or any of its direct or indirect subsidiaries
and (ii) cause any takeover, anti-takeover, moratorium, “fair price,” “control
share” or other similar law applicable to the Company not to apply to any
acquisition of securities by RTL (or a designated Affiliate thereof) pursuant to
this Article III or otherwise pursuant to any other Operative Agreement.

Section 3.4 Rule 16b-3. The Company shall take such steps as may be required and
reasonably practicable to cause any disposition of the Company’s Equity
Securities (including derivative securities) by RTL (or an Affiliate thereof)
pursuant to a transaction approved by the Board to be exempt under Rule 16b-3
promulgated under the Exchange Act.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Termination

Subject to the early termination of any provision of this Agreement as provided
in accordance with its terms, (i) this Agreement will terminate at any time by
mutual agreement of the Company and RTL, (ii) this Agreement (other than
Sections 2.4, 2.5 and 2.9) will terminate upon such time as RTL and its
Affiliates own less than 9.0% of the Voting Securities, (iii) after the Initial
Closing (as defined the Securities Purchase Agreement), Sections 2.4, 2.5, 2.8
and 2.9 of this Agreement will terminate upon the earlier of (A) such time when
RTL and its Affiliates have Transferred more than 66.6% of the Debt Amount and
(B) RTL and its Affiliates cease to own any New Debt, Rollover Notes or Backstop
Notes and (iv) this Agreement will terminate if the Securities Purchase is
terminated pursuant to Section 7.1(a) of the Securities Purchase Agreement;
except in each of clauses (i), (ii) and (iii) above that Section 2.1(e),
Section 4.2 through Section 4.5 and Section 5.1 through Section 5.7 of this
Agreement will not terminate and will survive any termination of this Agreement.

Section 4.2 Amendments and Waivers

(a) Except as otherwise provided in this Agreement, no modification, amendment
or waiver of any provision of this Agreement will be effective without the
written approval of the Company and RTL, except that any party hereto may waive
(in writing) the benefit of any provision of this Agreement with respect to
itself for any purpose.

 

22



--------------------------------------------------------------------------------

(b) No delay or omission to exercise any right, power or remedy accruing to any
party, upon any breach, default or noncompliance by another party under this
Agreement, will impair any right, power or remedy of any non-breaching and
non-defaulting party, nor will it be construed to be a waiver of any breach,
default or noncompliance, or any acquiescence in it, or of or in any similar
breach, default or noncompliance later occurring. No waiver of any default with
respect to any provision, condition or requirement of this Agreement will be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof.

Section 4.3 Rights Cumulative

Each and all of the various rights, powers and remedies of the parties hereto
shall be considered to be cumulative with and in addition to any other rights,
powers and remedies which such parties may have at law or in equity in the event
of the breach of any of the terms of this Agreement. The exercise or partial
exercise of any right, power or remedy shall neither constitute the exclusive
election thereof nor the waiver of any other right, power or remedy available to
such party.

Section 4.4 Further Assurances

Each party hereto agrees to cooperate fully with the other party and to execute
such further instruments, documents and agreements and to give such further
written assurances, as may be reasonably requested by the other party to better
evidence and reflect the transactions described herein and contemplated hereby,
and to carry into effect the intents and purposes of this Agreement.

Section 4.5 Notices

Any notices, reports or other correspondence (hereinafter collectively referred
to as “correspondence”) required or permitted to be given hereunder shall be in
writing and shall be sent by postage prepaid first class mail, courier or
facsimile or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder, and shall be deemed sufficient upon
receipt when delivered personally or by courier, overnight delivery service or
confirmed facsimile, or three (3) Business Days after being deposited in the
regular mail as certified or registered mail (airmail if sent internationally)
with postage prepaid, if such notice is addressed to the party to be notified at
such party’s address or facsimile number as set forth below:

(a) All correspondence to the Company shall be addressed as follows:

     Central European Distribution Corporation

     Bobrowiecka 6

     00-728 Warsaw

     Poland

     Attention: William V. Carey

     Facsimile: +48 22 456 60 01

 

23



--------------------------------------------------------------------------------

with a copy to

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank St., Canary Wharf

London E14 5DS

UK

Attention:     Scott Simpson, Esq.

Facsimile:     +44 20 7519 7070

and

Dewey & LeBoeuf

No. 1 Minster Court

Mincing Lane

London EC3R 7YL

UK

Attention:     Frank Adams, Esq.

Facsimile:     +44 20 7459 5900

(b) All correspondence to RTL shall be addressed as follows:

Roust Trading Ltd.

25 Belmont Hills Drive

Warwick WK 06, Bermuda

Attention:     Wendell M. Hollis

with a copy to

Ropes & Gray LLP

One Metro Center

700 12th Street, Suite 900

Washington, DC 20005-3948

Attention:     James Myers

Facsimile: +1 (202) 383-8349

and

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attention:     Christopher Comeau

Facsimile:     +1 (617) 951-7050

 

24



--------------------------------------------------------------------------------

(c) Either party may change the address to which correspondence to it is to be
addressed by written notification as provided for herein.

ARTICLE V

GOVERNING LAW AND OTHER PROVISIONS

Section 5.1 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial;
Injunctive Relief

(a) This Agreement shall be governed by and construed in accordance with the
internal procedural and substantive laws of the State of New York without regard
to any conflicts of laws concepts which would apply the substantive law of some
other jurisdiction.

(b) The parties hereto agree, subject to Section 2.10(b), that any dispute
between them relating to this Agreement or the transactions contemplated hereby
will be resolved solely in the manner set forth in clauses (i) and (ii) below:

(i) Each of the parties hereto irrevocably submits to the jurisdiction of the
United States District Court located in the State of New York and in the Borough
of Manhattan, and all appellate courts relating thereto, for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(ii) Any dispute or claim arising under this Agreement or the transactions
contemplated hereby may be submitted to arbitration in New York, New York. Such
arbitration will take place at and under the auspices of the American
Arbitration Association or JAMS in accordance with its rules. The arbitration
tribunal will consist of a single arbitrator agreed to by the parties (or if
there is no agreement, as selected by the American Arbitration Association or
JAMS (as applicable)); provided, that the parties agree to express a preference
for such arbitrator to be a retired federal district court judge (or, if a
retired federal district court judge is unavailable to hear such matter, a
retired trial judge with commercial experience). Such arbitrator may not have
any preexisting, direct or indirect

 

25



--------------------------------------------------------------------------------

personal, social or financial relationship with any party to the dispute. Each
party hereto expressly consents to, and waives any future objection to, such
forum and arbitration rules. The parties hereto agree to instruct the arbitrator
(i) that the arbitration hearing must be completed within thirty (30) days of
the request for arbitration, (ii) that his or her decision must be limited
solely to disputes directly under this Agreement and the other Operative
Agreements and the transactions contemplated hereby and thereby, and each party
hereto agrees that any decision or award of the arbitrator (or part thereof)
that purports to address, interpret, apply, enforce or resolve any other
agreement, issue or dispute between the parties will be deemed to be beyond the
scope of the arbitrator’s power and authority and will be given no force or
effect by either party hereto or any other Person or any court, either directly
or by application of collateral estoppel, res judicata or otherwise; and each
party hereto covenants that it will not argue that such decision should be given
any such effect and (iii) that he or she must deliver to the parties a written
award and explanation of the basis for such award within seven (7) days after
completion of the arbitration hearing. Subject to clause (ii) of the preceding
sentence, the parties hereto agree that (A) the arbitrator’s decision shall be
final and binding upon the parties and (B) that any final arbitral award may be
entered as a judgment or order in any court of competent jurisdiction. The costs
of such arbitration (including reasonable attorneys’ fees and expenses incurred
by the parties hereto in connection with such arbitration) will be the
responsibility of the party hereto who did not prevail in such arbitration (and
the parties hereto shall instruct the arbitrator to make such a determination).

The plaintiff in the actions described in clauses (i) and (ii) above may divide
any disputes or issues in question between the two forums in its discretion (to
the extent permitted by applicable Law).

(c) Each of the parties hereto acknowledges and agrees that damages will not be
an adequate remedy for any material breach or violation of this Agreement if
such material breach or violation would cause immediate and irreparable harm (an
“Irreparable Breach”). Accordingly, in the event of a threatened or ongoing
Irreparable Breach, each party hereto shall be entitled to equitable relief of a
kind appropriate in light of the nature of the ongoing or threatened Irreparable
Breach, without the necessity of posting a bond or providing an undertaking,
which relief may include, without limitation, specific performance or injunctive
relief. Such remedies shall not be the parties’ exclusive remedies, but shall be
in addition to all other remedies provided in this Agreement.

Section 5.2 Interpretation

All pronouns or any variation thereof shall be deemed to refer to the masculine,
feminine or neuter, singular or plural, as the identity of the person, persons,
entity or entities may require. The captions and paragraph headings of this
Agreement are solely for the convenience of reference and shall not affect its
interpretation. This

 

26



--------------------------------------------------------------------------------

Agreement shall be deemed to be the joint work product of the Company and RTL,
and any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.

Section 5.3 Severability

Should any part or provision of this Agreement be held unenforceable or in
conflict with the Laws of any jurisdiction, the invalid or unenforceable part or
provisions shall be replaced with a provision which accomplishes, to the extent
possible, the original business purpose of such part or provision in a valid and
enforceable manner, and the remainder of this Agreement shall remain binding
upon the parties hereto.

Section 5.4 Entire Agreement

This Agreement, together with the other Operative Agreements, embodies the
complete agreement and understanding among the parties to this Agreement with
respect to the subject matter of this Agreement and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, that may have related to the subject matter of this Agreement
in any way.

Section 5.5 No Third Party Beneficiaries

This Agreement is entered into solely for the benefit of the Company and its
successors (whether by merger, operation of law or otherwise) and RTL and its
successors (whether by merger, operation of law or otherwise), and no other
Person may exercise any right or enforce any obligation under this Agreement.

Section 5.6 Counterpart

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

Section 5.7 Costs of Enforcement

In the event that legal proceedings are commenced by any party to this Agreement
against another party to this Agreement in connection with this Agreement or the
other Operative Agreements, the non-prevailing party in such proceedings shall
pay the reasonable attorneys’ fees and other reasonable out-of-pocket costs and
expenses incurred by the prevailing party in such proceedings.

[Rest of page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date set forth in the first paragraph hereof.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:     Name:   William V. Carey
Title:   Chairman, CEO and President

ROUST TRADING LTD. By:     Name:   Wendell M. Hollis Title:   Director By:    
Name:   Dana Bean Title:   Secretary

 



--------------------------------------------------------------------------------

Exhibit E

FORM OF BACKSTOP ESCROW AGREEMENT

 



--------------------------------------------------------------------------------

ESCROW AGREEMENT

by and among

ROUST TRADING LTD.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

 

 

and

THE BANK OF NEW YORK MELLON

Dated as of [—], 201[—]

ACCOUNT NUMBER(S):

SHORT TITLE OF ACCOUNT:

 

 



--------------------------------------------------------------------------------

This ESCROW AGREEMENT (this “Agreement” or this “Escrow Agreement”) is made this
[—] day of [—], 2012, by and among THE BANK OF NEW YORK MELLON (“Escrow Agent”),
Central European Distribution Corporation, a Delaware corporation (the
“Company”), and Roust Trading Ltd., a Bermuda company, (the “Investor”, and
collectively with the Company, the “Depositors”). Reference is made to the
certain Securities Purchase Agreement, by and between the Investor and the
Company, dated as of April 23, 2012 (as it may be amended from time to time in
accordance with its terms, the “Purchase Agreement”).

WHEREAS, the Investor and the Company entered into the Purchase Agreement, which
provided for, among other things and subject to certain conditions, the issuance
by the Company of certain notes to the Investor and the repurchase of the
Company’s convertible senior notes due in 2013 (the “Convertible Notes”) held by
the Investor and its affiliates;

WHEREAS, subject to the terms and conditions set forth in the Purchase
Agreement, the Investor has the right to purchase certain notes of the Company
with a face value of up to $107,500,000 (the “Backstop Notes”), the proceeds of
which will be used by the Company to pay in full the Convertible Notes (other
than Convertible Notes held by the Investor and its affiliates) at maturity; and

WHEREAS, the Company and the Investor agreed that, subject to the terms and
conditions set forth in the Purchase Agreement, at any Backstop Closing (as
defined in the Purchase Agreement) (i) the Investor will fund or cause to be
funded the purchase price for the Backstop Notes into escrow, to be released for
the benefit of the Company solely in connection with satisfaction and discharge
in full of all of the Company’s then outstanding Convertible Notes (other than
Convertible Notes held by the Investor and its affiliates) at maturity (and all
accrued but unpaid interest thereon) and (ii) the Company will place the
Backstop Notes into escrow, to be released for the benefit of the Investor
solely in connection with the release of Cash Escrow Funds (as defined below)
for the benefit of the Company pursuant to this Escrow Agreement.

The Depositors and the Escrow Agent hereby agree that, in consideration of the
mutual promises and covenants contained herein, the Escrow Agent shall hold in
escrow and shall distribute Escrow Property (as defined below) in accordance
with and subject to the following Instructions and Terms and Conditions:

I. INSTRUCTIONS:

 

1. Escrow Property

On any Backstop Closing, (i) the Investor may deposit or cause to be deposited
with the Escrow Agent cash funds in US dollars and (ii) the Company may deposit
with the Escrow Agent (a) the Backstop Notes and (b) a letter of instruction
relating to delivery of the Backstop Notes (the “Letter of Instruction”) (such
Letter of Instruction together with the Backstop Notes, the “Backstop
Documentation”). Such cash funds, plus all interest, dividends and other
distributions and payments thereon (collectively the “Interest”) received by
Escrow Agent, less any funds distributed or paid in accordance with this Escrow
Agreement (the “Cash Escrow Funds”), together with the Backstop Documentation,
are collectively referred to herein as the “Escrow Property”. The Depositors
will endeavor to give the Escrow Agent two (2) business days’ notice before any
Backstop Closing.



--------------------------------------------------------------------------------

2. Investment of Escrow Property

The Depositors are to select one of the following options:

           (a) The Escrow Agent shall have no obligation to pay interest on or
to invest or reinvest any Cash Escrow Funds deposited or received hereunder.

  X      (b) The Escrow Agent shall invest or reinvest the Cash Escrow Funds,
without distinction between principal and income, in The Bank of New York
Mellon’s Cash Reserve, a depository account with the Bank of New York Mellon,
(the “BNYMCR”) unless otherwise directed by written instrument signed by the
Depositors.

The Escrow Agent shall have no liability for any loss arising from or related to
any such investment other than in accordance with Section II.3 (Terms and
Conditions).

 

3. Distribution of Escrow Property

The Escrow Agent is directed to hold and distribute the Escrow Property as set
forth in this Section I.3.

 

  (a) Unless an Arbitration Funding Notice has been delivered by the Investor
pursuant to Section I.3(b) below, subject to receipt by the Escrow Agent and the
Investor on March 12, 2013 of a certificate executed by the Chief Financial
Officer of the Company that (i) requests that the Escrow Agent disburse all or
any portion of the Cash Escrow Funds pursuant to the Securities Purchase
Agreement, (ii) certifies the amount of the Company’s then outstanding
Convertible Notes, (iii) certifies that the Company has irrevocably funded to
the trustee under the indenture governing the Convertible Notes (the
“Convertible Notes Trustee”) an amount that, when combined with the Cash Escrow
Funds requested pursuant to clause (i) above, will be sufficient to satisfy and
discharge in full all of the Company’s then outstanding Convertible Notes (other
than Convertible Notes held by the Investor or any of its affiliates) at
maturity (plus all accrued but unpaid interest thereon), in accordance with
their terms and (iv) certifies that upon the distribution hereunder of the Cash
Escrow Funds requested pursuant to clause (i) above, the substantially
simultaneous consummation of the satisfaction and discharge in full of all of
the Company’s then outstanding Convertible Notes (plus accrued but unpaid
interest thereon) in accordance with their terms will occur (the “Company
Certificate”), the Escrow Agent shall distribute, on March 14, 2013, all or the
requested portion of the Cash Escrow Funds to the Convertible Notes Trustee in
accordance with the wire instructions set forth on Exhibit 3(a). If any
distribution of Cash Escrow Funds is made pursuant this Section I.3(a), then any
Cash Escrow Funds not distributed pursuant to this Section I.3(a) will be
returned to the Investor by the Escrow Agent simultaneously with such
distribution.

 

-2-



--------------------------------------------------------------------------------

  (b) After January 25, 2013 and on or prior to January 31, 2013, in the event
that the Investor and the Company are in arbitration pursuant to Section 10.1(d)
of the Purchase Agreement and the Investor elects to fund the Escrow Account
during such time pursuant to Section 2.5(d) of the Purchase Agreement, the
Investor shall deliver written notice to the Escrow Agent and the Company of
such election (an “Arbitration Funding Notice”). In the event that an
Arbitration Funding Notice is provided pursuant to this Section I.3(b), then
(i) if the Company delivers to the Investor and the Escrow Agent a final,
written arbitration decision by JAMS stating that the Investor is obligated to
fund the Backstop Escrow Account pursuant to the Purchase Agreement (each as
defined in the Purchase Agreement), then the Cash Escrow Funds shall be
distributed in the manner and pursuant to the procedures set forth in Section
I.3(a) above, and (ii) if the Investor delivers to the Escrow Agent and the
Company a final, written arbitration decision by JAMS stating that the Investor
is not obligated to fund the Backstop Escrow Account pursuant to the Purchase
Agreement, then the Escrow Agent shall return the Cash Escrow Funds to the
Investor (or its designee) in accordance with the wire instructions set forth on
Exhibit 3(b) as soon as possible and, in any event, within two (2) business days
of the delivery of the notice contemplated by this sentence above.

 

  (c) Upon any release of Cash Escrow Funds pursuant to Section I.3(a) above,
the Escrow Agent shall deliver the Backstop Documentation to [ ], as the fiscal
agent and registrar in respect of the Backstop Notes.

 

  (d) Upon any release of Cash Escrow Funds to the Investor pursuant to Section
I.3(b) above, the Escrow Agent shall deliver the Backstop Documentation to the
Company.

 

  (e) In addition to distribution of Escrow Property pursuant to clauses 3(a)
and 3(b) above, the Escrow Agent shall distribute the Escrow Property in
accordance with (i) a written instrument that is executed by the Company and the
Investor and delivered to the Escrow Agent that instructs the Escrow Agent as to
the disbursement of some or all of the Escrow Property or (ii) a final
non-appealable order of a court of competent jurisdiction or arbitral tribunal,
a copy of which is delivered to the Escrow Agent by either the Company or the
Investor and to the other party hereto, that instructs the Escrow Agent as to
the disbursement of some or all of the Escrow Property.

 

  (f) Amounts distributed pursuant to this Section I.3 shall be paid in
accordance with wire instructions furnished to the Escrow Agent pursuant to this
Section I.3.

 

-3-



--------------------------------------------------------------------------------

4. Addresses

Notices, instructions and other communications hereunder shall be sent to the
Escrow Agent at [—], and to the Depositors as follows:

 

To the Company at:

 

  

To the Investor at:

 

Central European Distribution Corporation

Bobrowiecka 6

00-728 Warsaw

Poland

Attention: William V. Carey

  

Roust Trading Ltd.

25 Belmont Hills Drive

Warwick WK 06, Bermuda

Attention: Wendell M. Hollis

 

Facsimile: +48 22 456 60 01

   with a copy (which shall not constitute notice) to:

 

with a copy (which shall not constitute notice) to:

    

 

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank St., Canary Wharf

London E14 5DS

UK

Attention: Scott Simpson, Esq.

Facsimile: +44 20 7519 7070

 

and

 

Dewey & LeBoeuf

No. 1 Minster Court

Mincing Lane

London EC3R 7YL

UK

Attention: Frank Adams, Esq.

Facsimile: +44 20 7459 5900

  

Ropes & Gray LLP

One Metro Center

700 12th Street, NW, Suite 900

Washington, DC 20005-3948

USA

Attention: James Myers

Facsimile: +1 (202) 383-8349

  

 

and

 

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

USA

Attention: Christopher Comeau

Facsimile: +1 (617) 951-7050

 

-4-



--------------------------------------------------------------------------------

Notices, instructions or other communications hereunder shall be in writing and
shall be delivered by hand, sent by facsimile, or sent, postage prepaid, by
registered or certified mail, or overnight courier service, and shall be deemed
given when so delivered by hand, the next business day if sent by facsimile
(transmission confirmed) outside of the business hours of the Escrow Agent, date
of receipt if sent by facsimile (transmission confirmed) during the business
hours of the Escrow Agent or three business days after mailing if mailed (one
business day in the case of overnight courier service) to the addresses set
forth above. The Investor and the Company agree to indemnify and hold harmless
the Escrow Agent against any and all claims, losses, damages liabilities,
judgments, costs and expenses (including reasonable attorneys’ fees)
(collectively, the “Escrow-Related Losses”) incurred or sustained by the Escrow
Agent as a result of or in connection with the Escrow Agent’s reliance upon and
compliance with instructions or directions given by facsimile by such party;
provided, however, that such Escrow-Related Losses have not arisen from the
gross negligence or willful misconduct of the Escrow Agent, it being understood
that the failure of the Escrow Agent to verify or confirm that the person giving
the instructions or directions is, in fact, an authorized person does not
constitute gross negligence or willful misconduct.

 

5. Distribution of Escrow Property and Upon Termination

 

  (a) Whenever the Escrow Agent will be required to make a payment from the Cash
Escrow Funds, the Escrow Agent will pay such amounts by liquidating such
investments of the Cash Escrow Funds as will be directed in writing by the
Depositors; provided, however, that if the Depositors have not furnished such
direction to the Escrow Agent upon delivery of the certificate or other
documentation delivered pursuant to Section I.3, the Escrow Agent will pay such
amounts by liquidating such investments of the Cash Escrow Funds as will be
determined by the Escrow Agent in its sole discretion.

 

  (b) After such time when the Escrow Funds have been deposited with the Escrow
Agent pursuant to this Escrow Agreement, this Escrow Agreement shall be
automatically terminated upon the earlier to occur of (i) March 18, 2013 and
(ii) the date on which all Escrow Property has been distributed; provided, that
the Escrow Agreement may also be terminated at any time by a written agreement
executed by each of the Depositors. In the event of a termination of the Escrow
Agreement pursuant to clause (i) of this Section I.5(b), all Cash Escrow Funds
shall be returned to the Investor in accordance with the wire instructions set
forth in Exhibit 3(b), and the Backstop Documentation shall be returned to the
Company at the address set forth in Section I.4 above.

 

6. Compensation

 

  (a) Unless waived, the Depositors shall pay the Escrow Agent an annual fee of
$3,500, payable upon execution of this Escrow Agreement and thereafter on each
anniversary date of this Escrow Agreement, provided that the annual fee shall be
waived so long as the Escrow Property is invested in the BNYMCR. The annual fee
shall not be pro-rated for any portion of a year, but shall be subject to
pro-ration to the extent the Escrow Property is only invested in the BNYMCR for
a portion of a given year.

 

-5-



--------------------------------------------------------------------------------

  (b) Depositors shall pay all activity charges as per Escrow Agent’s current
fee schedule, which is attached as Exhibit 6(b).

 

  (c) Depositors shall be responsible for and shall reimburse the Escrow Agent
promptly upon demand for all reasonable and documented out-of-pocket expenses
relating to the provision of the escrow services contemplated hereby, which may
include, but are not limited to, telephone; facsimile; courier; copying;
postage; supplies; and expenses of foreign depositaries.

 

  (d) The Company and the Investor shall each be responsible for one-half of all
amounts payable or reimbursable to the Escrow Agent under this Section I.6 or
otherwise provided for in this Escrow Agreement.

 

-6-



--------------------------------------------------------------------------------

II. TERMS AND CONDITIONS:

 

1. The duties, responsibilities and obligations of the Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or
obligations shall be inferred or implied. The Escrow Agent shall not be subject
to, nor required to comply with, any other agreement between or among any or all
of the Depositors or to which any Depositor is a party, even though reference
thereto may be made herein, or to comply with any direction or instruction
(other than those contained herein or delivered in accordance with this Escrow
Agreement) from any Depositor or any entity acting on its behalf. The Escrow
Agent shall not be required to, and shall not, expend or risk any of its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder.

 

2. This Escrow Agreement is for the exclusive benefit of the parties hereto and
their respective successors and permitted assigns hereunder, and shall not be
deemed to give, either express or implied, any legal or equitable right, remedy,
or claim to any other entity or person whatsoever.

 

3. (a) The Escrow Agent shall not be liable for any action lawfully taken or
omitted or for any loss or injury resulting from its actions or its performance
or lack of performance of its duties hereunder in the absence of bad faith,
gross negligence or willful misconduct on its part. In no event shall the Escrow
Agent be liable (i) for acting in accordance with or relying upon any written
instruction, notice, demand, certificate or document from the Depositors,
(ii) for any consequential, punitive or special damages, (iii) for the acts or
omissions of its nominees, correspondents, designees, subagents or subcustodians
in the absence of bad faith, gross negligence or willful misconduct on their
parts, or (iv) for an amount in excess of the value of the Escrow Property.

(b) The Escrow Agent may consult legal counsel of its own choosing in the event
of any dispute or question as to the construction of this Escrow Agreement, or
the Escrow Agent’s duties hereunder, and the Escrow Agent will incur no
liability and will be fully protected with respect to any action taken or
omitted in good faith in accordance with the reasonable opinion and instructions
of such counsel. Notwithstanding anything to the contrary herein, in no event
shall the Escrow Agent be entitled to reimbursement of the expenses of such
counsel with respect to any matter arising from the Escrow Agent’s bad faith,
gross negligence or willful misconduct.

(c) The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).

(d) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any

 

-7-



--------------------------------------------------------------------------------

way affects the Escrow Property (including but not limited to orders of
attachment or garnishment or other forms of levies or injunctions or stays
relating to the transfer of Escrow Property), the Escrow Agent (i) is authorized
to comply therewith in any manner as it or its legal counsel of its own choosing
reasonably deems appropriate and (ii) shall provide a copy of such judicial
administrative order, judgment, decree, writ or other form of judicial or
administrative process to the Depositors. If the Escrow Agent complies with any
such judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, the Escrow Agent shall not be liable to any
of the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

 

4. [INTENTIONALLY OMITTED]

 

5. The Escrow Agent shall provide to Depositors monthly statements identifying
transactions, transfers or holdings of the Escrow Property and each such
statement shall be deemed to be correct and final upon receipt thereof by the
Depositors unless the Escrow Agent is notified in writing to the contrary within
thirty (30) business days of the date of such statement.

 

6. The Escrow Agent shall not be responsible in any respect for the form,
execution, validity, value or genuineness of documents or securities deposited
hereunder, or for any description therein, or for the identity, authority or
rights of persons executing or delivering or purporting to execute or deliver
any such document, security or endorsement

 

7. Notices, instructions or other communications shall be given in accordance
with Section I.4. Whenever under the terms hereof the time for giving a notice
or performing an act falls upon a Saturday, Sunday, or banking holiday, such
time shall be extended to the next day on which the Escrow Agent is open for
business.

 

8. The Company and the Investor shall be jointly and severally liable for and
shall reimburse and indemnify the Escrow Agent and hold the Escrow Agent
harmless from and against any and all Escrow-Related Losses that are incurred by
it as a result of its involvement in any arbitration or litigation arising from
the performance of its duties hereunder, provided, however, that nothing
contained herein shall require the Escrow Agent to be indemnified for
Escrow-Related Losses caused by its bad faith, gross negligence or willful
misconduct. The Company and the Investor agree that irrespective of any joint
and several liability that either may have to the Escrow Agent under this Escrow
Agreement, as between them, the Company and the Investor shall each only be
liable for 50% of any Escrow-Related Losses incurred by the Escrow Agent which
result in reimbursement or indemnification under this Section II.8. If the
Company or the Investor incur greater than 50% of any such Escrow-Related
Losses, the Company or the Investor, as applicable, shall promptly make payment
to the other such that each of the Company and the Investor has borne 50% of all
amounts which are paid to the Escrow Agent under this Section II.8.

 

9.

(a) The Depositors may remove the Escrow Agent at any time by giving to the
Escrow Agent thirty (30) calendar days’ prior notice in writing signed by all
Depositors. The Escrow Agent may resign at any time by giving to the Depositors
thirty (30) calendar days’ prior written notice thereof. Within ten
(10) calendar days after giving the foregoing notice of removal to the Escrow
Agent or receiving the foregoing notice of resignation from the Escrow Agent,
the Depositors shall jointly agree on and appoint a successor escrow agent. If
the Depositors are unable to agree on a successor escrow agent within such
10-day period or if the chosen successor to the escrow agent has not

 

-8-



--------------------------------------------------------------------------------

accepted such appointment by the end of such 10-day period, the Escrow Agent may
apply to a court of competent jurisdiction for the appointment of a successor to
the Escrow Agent or for other appropriate relief. One-half of the costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by the
Escrow Agent in connection with such proceeding shall be paid by the Investor
and the Company.

(b) Upon receipt of the identity of the successor escrow agent, the Escrow Agent
shall either deliver the Escrow Property then held hereunder to the successor
escrow agent, less the Escrow Agent’s fees, costs and expenses or other
obligations owed to the Escrow Agent pursuant to this Agreement, or hold such
Escrow Property (or any portion thereof), pending distribution, until all such
fees, costs and expenses or other obligations are paid.

(c) Upon delivery of the Escrow Property to the successor escrow agent, the
Escrow Agent shall have no further duties, responsibilities or obligations
hereunder.

 

10. (a) In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction or other communication received by the Escrow Agent hereunder, the
Escrow Agent may, in its sole discretion, refrain from taking any action other
than retain possession of the Escrow Property, unless the Escrow Agent receives
written instructions, signed by all Depositors, which eliminates such ambiguity
or uncertainty.

(b) In the event of any dispute between or conflicting claims by or among the
Depositors with respect to any Escrow Property, the Escrow Agent shall be
entitled, in its sole discretion, to refuse to comply with any and all claims,
demands or instructions with respect to such Escrow Property so long as such
dispute or conflict shall continue, and the Escrow Agent shall not be or become
liable in any way to the Depositors for failure or refusal to comply with such
conflicting claims, demands or instructions. The Escrow Agent shall be entitled
to refuse to act until, in its sole discretion, either (i) such conflicting or
adverse claims or demands shall have been determined by a final order, judgment
or decree of a court of competent jurisdiction or arbitral tribunal, which
order, judgment or decree is not subject to appeal, or settled by agreement
between the conflicting parties as evidenced in a writing satisfactory to the
Escrow Agent or (ii) the Escrow Agent shall have received security or an
indemnity satisfactory to it sufficient to hold it harmless from and against any
and all Escrow-Related Losses which it may incur by reason of so acting. The
Escrow Agent may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such proceeding shall
be paid by, and shall be deemed a joint and several obligation of, the
Depositors. The Company and the Investor agree that irrespective of any joint
and several liability that either may have to the Escrow Agent under this Escrow
Agreement, as between them, the Company and the Investor shall each only be
liable for 50% of any Escrow-Related Losses incurred by the Escrow Agent which
result in reimbursement or indemnification under this Section II.10(b). If the
Company or the Investor incur greater than 50% of any such Escrow- Related
Losses, the Company or the Investor, as applicable, shall promptly make payment
to the other such that each of the Company and the Investor has borne 50% of all
amounts which are paid to the Escrow Agent under this Section II.10(b).

 

11.

This Escrow Agreement shall be interpreted, construed, enforced and administered
in accordance with the internal substantive laws (and not the choice of law
rules) of the State of New York. Each party hereto hereby submits to the
personal jurisdiction of and each agrees that all proceedings relating hereto
shall be brought in courts located within the City and State of New York. Each
party hereto hereby waives the right to trial by jury in any such proceedings.
To the extent that in any jurisdiction any party hereto may

 

-9-



--------------------------------------------------------------------------------

  be entitled to claim, for itself or its assets, immunity from suit, execution,
attachment (whether before or after judgment) or other legal process, each
hereby irrevocably agrees not to claim, and hereby waives, such immunity. Each
party hereto waives personal service of process and consents to service of
process by certified or registered mail, return receipt requested, directed to
it at the address last specified for notices hereunder, and such service shall
be deemed completed ten (10) calendar days after the same is so mailed.

 

12. Except as otherwise permitted herein, this Escrow Agreement may be modified
only by a written amendment signed by all the parties hereto, and no waiver of
any provision hereof shall be effective unless expressed in a writing signed by
the party to be charged.

 

13. The rights and remedies conferred upon the parties hereto shall be
cumulative, and the exercise or waiver of any such right or remedy shall not
preclude or inhibit the exercise of any additional rights or remedies. The
waiver of any right or remedy hereunder shall not preclude the subsequent
exercise of such right or remedy.

 

14. Each Depositor and the Escrow Agent hereby represents and warrants (a) that
this Escrow Agreement has been duly authorized, executed and delivered on its
behalf and constitutes its legal, valid and binding obligation and (b) that the
execution, delivery and performance of this Escrow Agreement by such party does
not and will not violate any applicable law or regulation now in effect.

 

15. The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision; and if any provision is held to be enforceable as a matter of
law, the other provisions shall not be affected thereby and shall remain in full
force and effect.

 

16. This Agreement shall constitute the entire agreement of the parties with
respect to the subject matter and supersedes all prior oral or written
agreements in regard thereto.

 

17. This Agreement shall terminate as provided for herein. The provisions of
these Terms and Conditions shall survive termination of this Escrow Agreement
and/or the resignation or removal of the Escrow Agent.

 

18. No printed or other material in any language, including prospectuses,
notices, reports, and promotional material which mentions “The Bank of New York
Mellon” by name or the rights, powers, or duties of the Escrow Agent under this
Agreement shall be issued by any other parties hereto, or on such party’s
behalf, without the prior written consent of Escrow Agent.

 

19. The headings contained in this Agreement are for convenience of reference
only and shall have no effect on the interpretation or operation hereof.

 

20. This Escrow Agreement may be executed by each of the parties hereto in any
number of counterparts, each of which counterpart, when so executed and
delivered, shall be deemed to be an original and all such counterparts shall
together constitute one and the same agreement. Documents delivered via
facsimile or via email by pdf shall constitute original signatures.

 

-10-



--------------------------------------------------------------------------------

21. This Escrow Agreement and the rights of the parties hereunder may not be
assigned and shall be binding on and inure to the benefit of the parties hereto,
the legal representatives and successors of the Investor and the Escrow Agent,
and the heirs and legal representatives of the Company.

 

22. The Escrow Agent does not have any interest in the Escrow Property deposited
hereunder but is serving as escrow holder only and having only possession
thereof. The Company and the Investor shall each pay or reimburse the Escrow
Agent upon request for 50% of any transfer taxes or other taxes relating to the
Escrow Property incurred in connection herewith and shall indemnify and hold
harmless the Escrow Agent for 50% of any amounts that it is obligated to pay in
the way of such taxes. Any payments of income from this Escrow Account shall be
subject to withholding regulations then in force with respect to United States
taxes. The parties hereto will provide the Escrow Agent with appropriate W-9
forms for tax I.D., number certifications, or W-8 forms for non-resident alien
certifications. The parties agree that, for purposes of U.S. federal and other
taxes based on income, the Investor shall be treated as the owner of the Escrow
Property and of 100% of the Interest, and the Investor shall report all such
Interest as its taxable income in the taxable year or years in which such
Interest is properly includible and pay any taxes attributable thereto. No later
than thirty (30) calendar days after the end of each calendar quarter beginning
with the quarter ending [—], 201[—], the Escrow Agent shall distribute to the
Investor in accordance with the wire instructions set forth on Exhibit 22, or
such other wire instructions provided to the Escrow Agent in writing by the
Investor, an amount equal to 50% of all Interest earned during such quarter. At
the end of each calendar year, the Escrow Agent shall duly and timely prepare
and file the appropriate IRS Forms 1099 and shall promptly deliver copies of
such forms to the Investor.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Escrow Agreement to be
executed by a duly authorized officer as of the day and year first written
above.

 

ROUST TRADING LTD. By:  

 

Name:   Wendell M. Hollis Title:   Director By:  

 

Name:   Dana Bean Title:   Secretary CENTRAL EUROPEAN DISTRIBUTION CORPORATION
By:  

 

Name:   Title:  

THE BANK OF NEW YORK MELLON,

as Escrow Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 3(a)



--------------------------------------------------------------------------------

Exhibit 3(b)



--------------------------------------------------------------------------------

Exhibit 6(b)



--------------------------------------------------------------------------------

Exhibit 22



--------------------------------------------------------------------------------

Exhibit F

FORM OF REGISTRATION RIGHTS AGREEMENT

Exhibit F-1

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated as of April 23, 2012 (this
“Agreement”), is between (i) CENTRAL EUROPEAN DISTRIBUTION CORPORATION, a
Delaware corporation (the “Company”), and (ii) ROUST TRADING LTD. (the
“Securities Holder”).

WHEREAS, at the Initial Closing (as defined in the Securities Purchase
Agreement), the Company will (i) issue to the Securities Holder (or an Affiliate
thereof) 5,714,286 shares (the “New Common Stock”) of common stock, par value
$0.01 per share, of the Company (“Common Stock”) pursuant to that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) by and
between the Company and the Securities Holder dated April 23, 2012; and
(ii) issue to the Securities Holder (or an Affiliate thereof) a debt instrument
with a face value of $70 million (the “New Debt”) pursuant to the Securities
Purchase Agreement and the terms of note underlying the New Debt, which New
Debt, upon certain conditions specified in the Securities Purchase Agreement,
may be used to purchase from the Company an additional 13,333,333 shares of
Common Stock plus a number of shares of Common Stock determined by dividing the
accrued and unpaid interest on the New Debt through the Initial Closing (as
defined in the Securities Purchase Agreement) by $5.25 (the “New Exchanged
Common Stock”). The New Common Stock, any New Exchanged Common Stock that may be
issued to the Securities Holder, any Common Stock held by the Securities Holder
on the date hereof and any additional shares of Common Stock issued to or
purchased by the Securities Holder or any Affiliate pursuant to the Operative
Agreements (as defined in the Securities Purchase Agreement) are collectively
referred to herein as the “Shares.”

WHEREAS, upon the Second Closing (as defined in the Securities Purchase
Agreement), the Company will issue to the Securities Holder (or an Affiliate
thereof) a debt instrument with a face value of $102,500,000 (the “Rollover
Notes”).

WHEREAS, upon the Backstop Closing (as defined in the Securities Purchase
Agreement), the Company will issue to the Securities Holder (or an Affiliate
thereof) a debt instrument in the amount specified in Section 2.5 and
Section 2.6 of the Securities Purchase Agreement (the “Backstop Notes”).

WHEREAS, the shares of New Common Stock, the New Debt, the Rollover Notes and
the Backstop Notes have not been and, upon issuance, any shares of New Exchanged
Common Stock or other shares of Common Stock issued pursuant to the Operative
Agreements, the New Debt, the Rollover Notes and the Backstop Notes will not be,
registered under the Securities Act (as hereinafter defined) or any state
securities laws.

WHEREAS, in connection with the foregoing, the Company has agreed, subject to
the terms, conditions and limitations set forth in this Agreement, to provide
the Securities Holder and the Securities Holder with certain registration
rights.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Capitalized words and phrases used and not otherwise defined in
this Agreement shall have the following meanings:

“Affiliate” means (i) with respect to any Person other than the Securities
Holder, any other Person that, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
first party and (ii) with respect to the Securities Holder, any Person that
Mr. Roustam Tariko directly or indirectly, through one or more intermediaries
(A) Controls or (B) beneficially owns fifty percent (50%) or more of the equity
interests of.

“Agreement” has the meaning set forth in the preamble.

“Backstop Notes” has the meaning set forth in the recitals.

“Business Day” means any day other than a Saturday or Sunday or a day on which
commercial banking institutions in New York, New York are authorized by law to
be closed.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Controls” means, as to any party, the power to direct or cause the direction of
the management and policies of such party, whether through the ownership of
voting securities, by contract or otherwise. The terms “Controlled,” “Controlled
by” and “under common Control with” shall be construed accordingly.

“Demand Registration” has the meaning set forth in Section 2.1.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor to
such statute, and the rules and regulations of the Commission issued under such
Act, as they each may, from time to time, be amended and in effect.

“Group” means the Securities Holder together with its Affiliates.

“Losses” has the meaning set forth in Section 6.1.

“Misstatement/Omission” has the meaning set forth in Section 6.1.

 

- 2 -



--------------------------------------------------------------------------------

“Non-Registration Expenses” means (a) all overhead and compensation expenses
relating to officers, directors, and employees of the Company performing legal
or accounting duties, and (b) qualification, filing, printing, messenger and
delivery fees and expenses and all reasonable fees and disbursements of legal
counsel, accountants, management and other advisors relating to any filings of
the Company made with the Commission prior to and following the filing of a
registration statement pursuant to this Agreement, whether or not filed in
connection with causing the registration of Registrable Securities pursuant to
this Agreement, or causing any such registration to be declared effective
pursuant to this Agreement, other than such fees and expenses directly relating
to supplements or amendments to registration statements filed in connection
herewith.

“Permitted Transferee” has the meaning set forth in Section 9.2.

“Person” means any individual, corporation, partnership, trust or other entity
of any nature whatsoever.

“Piggyback Registration” has the meaning set forth in Section 3.1.

“Registration Availability Date” means the first day after the expiration or
termination of the lock-up arrangement specified in Section 8.9 of the
Securities Purchase Agreement pursuant to the terms thereof; provided, that if
the lock-up has expired or terminated because of the failure of the Second
Closing to have occurred by the End Date (as defined in the Securities Purchase
Agreement), the Securities Purchase Agreement shall have been terminated.

“register”, “registered”, and “registration”, when used with respect to the
capital stock of the Company, mean a registration effected by preparing and
filing a registration statement or similar document in compliance with the
Securities Act which has been declared or ordered effective (or become
automatically effective) in accordance with the Securities Act.

“Registrable Securities” means (i) the Shares (upon issuance, with respect to
those not yet issued), (ii) any Common Stock issued (or issuable upon the
conversion or exercise of any warrant, right, option or other convertible
security which is issued) as a dividend or other distribution with respect to,
or in exchange for, or in replacement of, the Common Stock referred to in clause
(i) above, and (iii) any Common Stock issued by way of a stock split of the
Common Stock referred to in clauses (i) or (ii) above. Shares of Common Stock
shall cease to be Registrable Securities when (A) a registration statement with
respect to the sale of such shares of Common Stock shall have become effective
under the Securities Act pursuant to this Agreement and such shares of Common
Stock have been sold pursuant to such effective registration statement, (B) such
shares of Common Stock shall have been sold or otherwise distributed pursuant to
Rule 144 (or any successor provision) under the Securities Act, (C) such shares
of Common Stock are Transferred (other than to a Permitted Transferee) or are
otherwise no longer held by the Securities Holder or a Permitted Transferee who
has acquired such Shares in accordance with the terms hereof, or (D) such shares
of Common Stock shall have ceased to be outstanding.

“Rollover Notes” has the meaning set forth in the recitals.

 

- 3 -



--------------------------------------------------------------------------------

“Registration Expenses” means all registration, qualification, filing, printing,
messenger and delivery fees and expenses and all reasonable fees and
disbursements of legal counsel, accountants and other advisors relating to the
registration of Registrable Securities pursuant to this Agreement, relating to
causing such registration to become effective pursuant to this Agreement, and
relating to causing such registration to remain effective for the time periods
set forth in this Agreement, but excluding all underwriting discounts and
selling commissions applicable to the registration and sale of Registrable
Securities pursuant to this Agreement.

“Rule 144” means Rule 144 under the Securities Act, and any successor rule or
regulation thereto, and in the case of any referenced section of such rule, any
successor section thereto, collectively and as from time to time amended and in
effect.

“Securities Act” means the Securities Act of 1933, and any successor to such
statute, and the rules and regulations of the Commission issued under such Act,
as they each may, from time to time, be amended and in effect.

“Securities Holder” means individually or collectively, as applicable: (i) the
entity defined as such in the recitals; (ii) upon the death of any individual
Securities Holder, the executor of such Securities Holder or such Securities
Holder’s heirs, devisees, legatees or assigns; or (iii) upon the disability of
any Securities Holder, any guardian or conservator of such Securities Holder.

“Securities Holder Indemnified Parties” has the meaning set forth in
Section 6.1.

“Shares” has the meaning given to it in the recitals.

“Transfer” means any transfer, sale, gift, assignment, distribution, conveyance,
pledge, hypothecation, encumbrance or other voluntary or involuntary transfer of
title or beneficial interest, whether or not for value, including, without
limitation, any disposition by operation of law or any grant of a derivative or
economic interest therein.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Securities Purchase Agreement.

ARTICLE II

DEMAND REGISTRATION

2.1 Demand Registration.

(a) On and after the Registration Availability Date, the Securities Holder may
make written request to the Company requesting that the Company register under
the Securities Act all or any part of the issued and outstanding Registrable
Securities, but such request may be made only after the Registrable Securities
relating to such Shares have been issued (a “Demand Registration Request”). The
Securities Holder is entitled to make a total of three Demand

 

 

- 4 -



--------------------------------------------------------------------------------

Registration Requests pursuant to this Agreement, but not more than one such
request in any 12 month period. Upon receipt by the Company of a valid Demand
Registration Request, subject to the restrictions contained herein, the Company
shall, in accordance with Article V below, (i) file a registration statement
under the Securities Act with the Commission as promptly as practicable after
receiving such request to register under the Securities Act that number of
Registrable Securities that has been issued and requested in the respective
Demand Registration Request, or (ii) file with the Commission a prospectus
supplement (the “Prospectus Supplement”) to an existing shelf registration
statement on Form S-3 which is at the time currently effective (the “Form S-3”)
as promptly as practicable after receiving such request hereof to register such
number of Registrable Securities, but, in each case, only to the extent that the
Securities Holder has complied with its obligations under Section 7.1 below
(each a “Demand Registration”).

(b) In the event that the Securities Purchase Agreement has been terminated
pursuant to the terms thereof, the Securities Holder may make two written
requests to the Company requesting that the Company register under the
Securities Act the New Debt. The Company shall endeavor to register such New
Debt in substantially the same manner as, and the Company and the Securities
Holder shall be subject to the same terms, conditions and agreements herein
provided for, a Demand Registration of Shares, with such appropriate changes to
reflect the nature of the security registered, as the parties hereto shall
agree, each acting reasonably.

(c) From and after the Debt Securities Lock-Up End Date (as defined in the
Securities Purchase Agreement), the Securities Holder may make three written
requests to the Company requesting that the Company register under the
Securities Act the Rollover Notes and/or the Backstop Notes. The Company shall
endeavor to register such Rollover Notes and/or Backstop Notes, as applicable,
in substantially the same manner as, and the Company and the Securities Holder
shall be subject to the same terms, conditions and agreements herein provided
for, a Demand Registration of Shares, with such appropriate changes to reflect
the nature of the security registered, as the parties hereto shall agree, each
acting reasonably.

2.2 Expenses. With respect to a Demand Registration, the Company shall bear sole
responsibility for all Registration Expenses and Non-Registration Expenses
incurred in connection therewith.

2.3 Underwriting. If the Securities Holder intends to distribute the Registrable
Securities covered by any such Demand Registration by means of an underwriting,
then the Securities Holder shall so advise the Company in the corresponding
Demand Registration Request. In such case, the Securities Holder shall negotiate
with an underwriter selected by it (which managing underwriter shall be an
internationally recognized financial institution experienced in securities
offerings registered under the Securities Act) and approved by the Company,
which approval shall not be unreasonably withheld, with regard to the
underwriting of such requested Demand Registration. The right of the Securities
Holder to include Registrable Securities in such registration shall be
conditioned upon (i) the entry of the Securities Holder (together with the
Company and other holders distributing their securities through such
underwriting) into an underwriting agreement in customary form reasonably
acceptable to the Securities Holder with the underwriter or underwriters
selected for such underwriting, and (ii) the completion and execution by the
Securities Holder of all questionnaires, powers of attorney,

 

- 5 -



--------------------------------------------------------------------------------

indemnities and other documents required under the terms of such underwriting
arrangements. The Company shall bona fide cooperate with the Securities Holder
and any underwriter to effect such underwritten offering. Upon the reasonable
request (relative to the proposed size of the offering) of the managing
underwriter in such an underwriting, the Company will include in any
registration statement filed in response to a Demand Registration Request the
information that would be required by Part I of Form S-1 for a Form S-1 filed
pursuant to the Securities Act. Notwithstanding the foregoing sentence, the
Company shall not be required to include in any such registration statement the
information required by Item 11(l) of Form S-1.

2.4 Registration on Form S–3. In addition to registrations pursuant to
Section 2.1(a), on and after the Registration Availability Date, the Securities
Holder may request that the Company file one or more shelf registration
statements on Form S-3 (provided that (i) each such request contemplates the
sale of at least $10 million of Common Stock and (ii) no more than two such
requests may be made in any 12 month period), if at such time the Company is a
registrant entitled to use Form S–3 or any successor thereto to register shares
of Common Stock. Following any such request, the Company shall effect the
registration on Form S–3 or any successor thereto for an offering of Registrable
Securities to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act (a “Shelf Registration Statement”) and shall use its
reasonable best efforts to keep the Shelf Registration Statement effective and
usable for the resale or Registrable Securities until the date on which all
Registrable Securities so registered have been sold pursuant to the Shelf
Registration Statement or until such securities cease to be Registrable
Securities.

2.5 Priority for Registrations. Notwithstanding any other provision of this
Article II, if the managing underwriter advises the Company or the Securities
Holder that the marketability of the offering would be adversely affected by the
number of securities included in such offering, then the Company shall so advise
the Securities Holder, or the Securities Holder shall so advise the Company, as
applicable, and the number of shares of Common Stock proposed to be included in
such registration other than Registrable Securities shall be reduced as required
by the underwriter(s). For the avoidance of doubt, this Section 2.5 applies only
to registration statements filed pursuant to Article II of this Agreement.

ARTICLE III

PIGGYBACK REGISTRATION

3.1 Right to Piggyback Registrations. On and after the Registration Availability
Date, whenever the Company or another party having registration rights proposes
that the Company register any of the Company’s equity securities under the
Securities Act for any reason (other than a registration on Form S-4 or Form S-8
or any successor forms thereto), whether or not for sale for the Company’s own
account, the Company will give written notice of such proposed registration to
the Securities Holder at least 30 days before the anticipated filing date. Such
notice shall offer the Securities Holder the opportunity to register such amount
of Registrable Securities as it shall request (a “Piggyback Registration”). The
Company shall include in each Piggyback Registration all Registrable Securities
with respect to which the Company has received a written request for inclusion
therein from the Securities Holder within 20 days after notice has been given
the Securities Holder. If the registration statement relating to

 

- 6 -



--------------------------------------------------------------------------------

the Piggyback Registration is for an underwritten offering, such Registrable
Securities shall be included in the underwriting on the same terms and
conditions as the securities otherwise being sold through the underwriters. The
Securities Holder shall be permitted to withdraw all or part of the Registrable
Securities from a Piggyback Registration prior to the effective time of such
Piggyback Registration. The right of the Securities Holder to a Piggyback
Registration that is an underwritten offering shall be conditioned upon the
Securities Holder entering into an underwriting agreement in customary form with
the managing underwriter or underwriters for such registered offering. No
registration pursuant to this Article III will relieve the Company of its
obligations to register Registrable Securities pursuant to Article II hereof.
The rights to Piggyback Registration may be exercised an unlimited number of
occasions.

3.2 Priority for Piggyback Registrations. If the managing underwriter of a
Piggyback Registration advises the Company that, in its opinion, the shares of
Common Stock requested to be included in such Piggyback Registration exceeds the
amount which can be sold in such offering without adversely affecting the
distribution of the securities being offered, then the Company will allocate the
securities to be included in such registration as follows:

(i) first, pro rata among (A) the Company, to the extent the Company proposes to
register any securities for its own account, and (B) other Persons who have
exercised demand registration rights granted by the Company prior to the date
hereof causing the Company to effect such registration;

(ii) second, to the Securities Holder; and

(iii) third, to other shareholders, including any shareholders who are granted
piggyback registration rights after the date of this Agreement in accordance
with Section 10.2.

3.3 Expenses. With respect to Piggyback Registrations, the Company shall bear
sole responsibility for all Registration and Non-Registration Expenses incurred
in connection with any such Piggyback Registration.

ARTICLE IV

PERMITTED DELAYS IN REGISTRATION

4.1 Suspension of Company Obligations.

(a) Notwithstanding anything to the contrary herein, the Company’s obligations
under Article II of this Agreement to maintain the effectiveness of any
registration statement shall be suspended (and, to the extent applicable, the
Securities Holder shall suspend the disposition of any Registrable Securities
pursuant to a then currently effective registration statement from and after the
time at which it has received written notice from the Company with respect to
such suspension) for a period not to exceed 60 days (and such suspension not to
occur more than twice in any 12-month period) in the event that, in the good
faith reasonable judgment of the Company’s Board of Directors, effecting or
maintaining the effectiveness of the registration of such Registrable Securities
(i) would be detrimental to any material financing, acquisition, merger,
disposition of assets, disposition of stock or other comparable transaction

 

- 7 -



--------------------------------------------------------------------------------

then being pursued by the Company or (ii) would require the Company to make
public disclosure of material, non-public information which is not otherwise
required to be publicly disclosed at that time, and the public disclosure of
which could reasonably be expected to have an adverse effect upon the Company.

(b) The Company shall notify the Securities Holder in writing of the existence
of any suspension event set forth in this Section 4.1 and, to the extent
requested by the Securities Holder (but only if requested by the Securities
Holder) the reasons therefor. Such notice and, if requested and provided, all
facts and circumstances relating to such suspension event, shall be kept
confidential by the Securities Holder. The Company shall provide the Securities
Holder with further written notice at such time that the Company reasonably
believes the suspension event ceases to justify a suspension pursuant to
Section 4.1(a), and shall lift such suspension at such time.

ARTICLE V

REGISTRATION PROCEDURES

5.1 Registration Procedures. Whenever the Company is obligated to register
Registrable Securities pursuant to this Agreement, subject to and in accordance
with the terms hereof, the Company shall:

(a) use its reasonable best efforts to cause the registration statement filed
with respect to such Registrable Securities (i) to become effective as promptly
as practicable after the making of such filing and (ii) to remain effective and
usable for the resale of Registrable Securities until the date on which all
Registrable Securities so registered have been sold, the relevant offering has
been abandoned or until such securities cease to be Registrable Securities;

(b) furnish the Securities Holder, its underwriters, if any, and their
respective counsel, at such times so as to permit their reasonable review, the
opportunity to review the registration statement, each prospectus included
therein or filed with the Commission, and each amendment thereof or supplement
thereto, and to consider in good faith incorporating any comments reasonably
requested by the Securities Holder, its underwriters, if any, and their
respective counsel, provided that the Securities Holder’s, the underwriters’, if
any, and their respective counsels’ review of such documents shall not delay the
filing of the registration statement so long as such parties have been provided
a reasonable time to review the same;

(c) make available for reasonable inspection by, or give reasonable access to,
any underwriter and its counsel participating in any disposition of Registrable
Securities all pertinent financial and other records, pertinent corporate
documents and properties of the Company and, in respect of any Demand
Registration, to cause its senior management to participate in such management
presentations and roadshow as such underwriters may reasonably request
(provided, however, that such senior management have been given reasonable
advanced notice of such presentations and roadshows and that such senior
management shall only be obligated to participate in one roadshow of reasonably
customary duration in respect of any Demand Registration) and to cause the
Company’s directors, officers and employees to

 

- 8 -



--------------------------------------------------------------------------------

supply all information reasonably requested by any such underwriter in
connection with the offering thereunder;

(d) promptly notify counsel for the Securities Holder and the managing
underwriter or agent and confirm the notice in writing (i) when the registration
statement, or any post-effective amendment to the registration statement, will
have become effective, or any supplement to the prospectus or any amendment to
the prospectus will have been filed, (ii) of the receipt of any comments from
the Commission, (iii) of any request of the Commission to amend the registration
statement or amend or supplement the prospectus or for additional information,
and (iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or of any order preventing or
suspending the use of any preliminary prospectus, or of the suspension of the
qualification of the registration statement for offering or sale in any
jurisdiction, or of the institution or threatening of any proceedings for any of
such purposes;

(e) furnish, without charge, to the Securities Holder and to the underwriters of
the securities being registered such number of copies of the registration
statement, preliminary prospectus, final prospectus and other documents incident
thereto as such underwriters and the Securities Holder from time to time may
reasonably request;

(f) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act and applicable state securities laws with respect to the
disposition of all securities covered by such registration statement;

(g) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities
laws or state blue sky laws of such U.S. jurisdictions as shall be reasonably
requested by the Securities Holder for the distribution of the Registrable
Securities covered by the registration statement; provided, however, that the
Company shall not be required to qualify to do business or to file a general
consent to service of process in any such states or jurisdictions or to subject
itself to taxation in any such states or jurisdictions wherein it would not but
for the requirements of this paragraph (f) be required to do so;

(h) enter into customary agreements in form and substance reasonably
satisfactory to the Company (including a customary underwriting agreement in
form and substance reasonably satisfactory to the Company, if the offering is to
be underwritten, in whole or in part), which may include indemnification
provisions in favor of underwriters and other Persons in addition to the
provisions of Article VI hereof;

(i) notify the Securities Holder at any time when a prospectus relating thereto
covered by such registration statement is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and, at the request of
the Securities Holder,

 

- 9 -



--------------------------------------------------------------------------------

as promptly as practicable prepare and furnish to the Securities Holder a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing; provided that, upon receipt of such
notice from the Company, the Securities Holder will forthwith discontinue
disposition of its Registrable Securities pursuant to the registration statement
covering such Registrable Securities until the Securities Holder receives the
copies of the supplemented or amended prospectus covering such Registrable
Securities (and the Securities Holder shall return to the Company all copies of
the unsupplemented or unamended prospectus covering such Registrable
Securities);

(j) making all required filings necessary to list all Registrable Securities
covered by such registration statement on the Nasdaq or on such other securities
exchange on which shares of Common Stock are then currently listed;

(k) use its reasonable best efforts to prevent the issuance of any order
suspending the effectiveness of a registration statement or suspending the
qualification (or exemption from qualification) of any of the Registrable
Securities included therein for sale in any U.S. jurisdiction, and, in the event
of the issuance of any stop order suspending the effectiveness of a registration
statement, or of any order suspending the qualification of any Registrable
Securities included in such registration statement for sale in any U.S.
jurisdiction, use its reasonable best efforts to promptly obtain the withdrawal
of such order; provided that, upon receipt of notice from the Company of such
order, the Securities Holder will forthwith discontinue disposition of its
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until the Securities Holder is notified by the Company in
writing that the order relating to the prospectus covering such Registrable
Securities has been withdrawn;

(l) use its reasonable best efforts to obtain “cold comfort” letters and updates
thereof reasonably satisfactory to the managing underwriters from the
independent certified public accountants of the Company, addressed to each of
the underwriters, such letters to be in customary form and covering matters of
the type customarily covered in “cold comfort” letters in connection with
underwritten offerings;

(m) use its reasonable best efforts to obtain opinions of outside counsel to the
Company reasonably satisfactory to the managing underwriters, addressed to each
of the underwriters covering the matters customarily covered in opinions of
issuer’s counsel requested in underwritten offerings;

(n) cooperate with the Securities Holder and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA; and

(o) cooperate with the Securities Holder and the managing underwriter or agent,
if any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing securities to be sold under the
registration statement, and enable

 

- 10 -



--------------------------------------------------------------------------------

such securities to be in such denominations and registered in such names as the
managing underwriter or agent, if any, or the Securities Holder may request; and

(p) comply in all material respects with the Securities Act, the Exchange Act
and any other applicable rules and regulations of the Commission, and make
available to its securities holders, as soon as reasonably practicable, an
earnings statement covering the period of at least 12 months after the effective
date of such Registration Statement, which earnings statement shall satisfy
Section 11(a) of the Securities Act and any applicable regulations thereunder,
including Rule 158; and

(q) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereto and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

5.2 Company Lock-Up. In the case of an underwritten offering requested to be
effected by the Securities Holder hereunder, upon the reasonable request of the
lead underwriter, the Company will refrain for a period of up to 60 days
following the later of the effective date of the registration statement or bona
fide commencement of the offering, from directly or indirectly selling, offering
to sell, granting any option for the sale of, or otherwise disposing of any
common equity or securities convertible into common equity (other than pursuant
to Company employee equity plans or as consideration for the acquisition of a
business or all or a substantial portion of the assets thereof) without the
consent of the managing underwriter.

ARTICLE VI

INDEMNIFICATION

6.1 Indemnification by the Company. In the event of any registration of any
Registrable Securities pursuant to this Agreement under the Securities Act, the
Company will indemnify, hold harmless and reimburse the Securities Holder, each
of the directors, officers, employees, managers, shareholders, partners,
members, counsel, agents or representatives of the Securities Holder and its
Affiliates and each Person who controls the Securities Holder, if any, within
the meaning of the Securities Act (collectively, “Securities Holder Indemnified
Parties”), against any losses, claims, damages or liabilities, joint or several,
to which the participating Securities Holder or any such Person may become
subject under the securities laws (collectively, “Losses”), insofar as such
Losses arise out of or are based on any untrue statement or alleged untrue
statement of any material fact contained in the registration statement, or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (a
“Misstatement/Omission”), under which such Registrable Securities were
registered under the Securities Act, in any preliminary prospectus, final
prospectus or summary prospectus contained therein, or in any amendment or
supplement thereto, and shall reimburse such Securities Holder Indemnified
Parties for any legal and other expenses reasonably incurred by such Securities
Holder Indemnified Parties in connection with investigating and/or defending any
such Losses, whether or not resulting in any liability; provided, however, that
the Company shall not be liable in any such case to the extent that any such
Losses or expense arises out of or is based upon a Misstatement/Omission made in
such

 

- 11 -



--------------------------------------------------------------------------------

registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Securities
Holder Indemnified Parties specifically for use in the preparation thereof.

6.2 Indemnification by Securities Holder. If the Securities Holder’s Registrable
Securities are included or are to be included in any registration statement, as
a condition to including Registrable Securities in such registration statement,
the Securities Holder hereby agrees, to indemnify, hold harmless and reimburse
(in the same manner and to the same extent as set forth in Section 6.1) the
Company, each of its directors, officers, employees, managers, shareholders,
counsel, agents or representatives and the Company’s Affiliates and each Person
(other than the Securities Holder) who controls the Company, if any, within the
meaning of the Securities Act or the Exchange Act with respect to any Losses
that arise out of or are based on any Misstatement/Omission, from such
registration statement, preliminary prospectus, final prospectus or summary
prospectus, or any amendment or supplement thereto, if such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by the
Securities Holder and stated to be specifically for use therein. Notwithstanding
the foregoing, the obligation to indemnify will be limited to the net amount of
proceeds received by the Securities Holder from the sale of Registrable
Securities pursuant to such registration statement giving rise to such
indemnification obligation. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any such
director, officer, or any such underwriter or controlling person and shall
survive the transfer of such securities by the Securities Holder.

6.3 Notices of Claims. Promptly after receipt by an indemnified party of notice
of the commencement of any action or proceeding involving a claim referred to in
Section 6.1 or Section 6.2, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided, however, that the failure
of any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under Section 6.1 or Section 6.2, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party shall be entitled to participate in and to assume
the defense of such action, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party (whose approval shall not be unreasonably withheld), and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to the indemnified party for any legal or other expenses subsequently
incurred by the indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, that the indemnified party may
participate in such defense at the indemnified party’s expense, and provided,
further, that all indemnified parties shall have the right to employ one counsel
to represent them if, in the reasonable judgment of such indemnified parties,
after receiving the advice of counsel experienced in the defense of matters for
which indemnity may be sought hereunder, it is advisable for them to be
represented by separate counsel by reason of having legal defenses which are
different from or in addition to those

 

- 12 -



--------------------------------------------------------------------------------

available to the indemnifying party, and in that event the reasonable fees and
expenses of such one counsel shall be paid by the indemnifying party. If the
indemnifying party is not entitled to, or elects not to, assume the defense of a
claim, it will not be obligated to pay the fees and expenses of more than one
counsel for the indemnified parties with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other indemnified parties with respect to
such claim, in which event the indemnifying party shall be obligated to pay the
fees and expenses of such additional counsel for the indemnified parties. No
indemnifying party shall consent to entry of any judgment or enter into any
settlement without the consent of the indemnified party which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. No indemnifying party shall be subject to any liability for any
settlement made without its written consent. The indemnifying party’s liability
to any such indemnified party hereunder shall not be extinguished solely because
any other indemnified party is not entitled to indemnity hereunder.

6.4 Survival. The indemnification provided for under this Agreement will
(i) remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party and (ii) survive the termination of this
Agreement.

6.5 Contribution. If, for any reason, the foregoing indemnity is unavailable, or
is insufficient to hold harmless an indemnified party, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of the expense, loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other (determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission), as well as any other relevant equitable
considerations. The amount paid or payable by a party as a result of the
expense, loss, claim, damage or liability referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just or equitable if contribution pursuant to this Section 6.5
were determined by pro rata allocation or by any other means of allocation,
unless such contribution takes into account the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this
Section 6.5, a Securities Holder shall not be required to contribute any amount
in excess of the amount by which (i) the amount at which the securities that
were sold by such Securities Holder and distributed to the public were offered
to the public exceeds (ii) the amount of any damages which such Securities
Holder has otherwise been required to pay by reason of such
Misstatement/Omission or violation. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE VII

INFORMATION BY PARTICIPATING SECURITIES HOLDER

7.1 Information Regarding Securities Holder and its Affiliates. At the Company’s
reasonable request in writing, following delivery by the Securities Holder to
the Company of a Demand Registration Request pursuant to Article II hereof or
notice of a desire to participate in a Piggyback Registration pursuant to
Article III hereof, the Securities Holder shall furnish to the Company and any
applicable underwriter such information regarding the Securities Holder and the
distribution proposed by the Securities Holder and its Affiliates required by
applicable law or regulation to be included in any registration statement or
prospectus relating to such registration, as the Company or such underwriter
reasonably believes may be required in connection with any registration,
qualification or compliance referred to in this Agreement.

ARTICLE VIII

RULE 144 SALES

8.1 Reporting. With a view to making available to the Securities Holder the
benefits of certain rules and regulations of the Commission which may permit the
sale of Registrable Securities to the public without registration or through
short form registration forms, the Company agrees to use its reasonable best
efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) furnish to the Securities Holder forthwith upon request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, or as to its qualification as
a registrant whose securities may be resold pursuant to Form S-3, (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company and (iii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
which permits the selling of any such securities without registration or
pursuant to such form.

ARTICLE IX

RESTRICTIONS ON TRANSFER

9.1 Restrictions on Transferability.

(a) The Registrable Securities may be Transferred, in whole or in part, to any
Person; provided, that:

 

- 14 -



--------------------------------------------------------------------------------

(i) there is in effect a registration statement under the Securities Act
covering such proposed Transfer and such Transfer is made in accordance with
such registration statement, or

(ii) such Transfer is eligible under Rule 144 or such Transfer is otherwise made
in accordance with applicable securities law and the Securities Holder provides
the Company and the Company’s transfer agent with a legal opinion from
independent internationally recognized legal counsel experienced in such
matters, which legal opinion shall be in customary form reasonably acceptable to
the Company and shall state that such Transfer is eligible under Rule 144 or is
otherwise made in accordance with applicable securities laws.

(b) The Securities Holder is aware of the following Telephone Interpretation in
the SEC Manual of Publicly Available Telephone Interpretations (July 1997):

A.65. Section 5

An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.

(c) The Company is required to refuse to register any transfer of the Shares
which is not made in accordance with Regulation S under the Securities Act,
pursuant to a registration statement under the Securities Act or pursuant to an
available exemption therefrom.

(d) The Securities Holder shall not take any action with respect to any
distribution deemed to be made pursuant to any Registration that would
constitute a violation of Regulation M under the Exchange Act.

9.2 Permitted Transferees. Rights of the Securities Holder may be assigned (but
only with all related obligations as set forth below) in connection with a
transfer of Shares to a Permitted Transferee. Without prejudice to any other or
similar conditions imposed hereunder with respect to any such Transfer, no
assignment permitted under the terms of this Section 9.2 will be effective
unless the Permitted Transferee to which such assignment is being made has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that the Shares in respect of
which such assignment is made will continue to be deemed Shares and will be
subject to all of the provisions of this Agreement relating to Shares and that
such Permitted Transferee will be bound by, and will be a party to, this
Agreement. A Permitted Transferee to whom rights are transferred pursuant to
this Section 9.2 may not again transfer such rights to any other Permitted
Transferee, other than as provided in this Section 9.2. Any Person to whom
rights under this Agreement are transferred in accordance with this Section 9.2
who (i) is a member of the Group and (ii) acquires at least

 

- 15 -



--------------------------------------------------------------------------------

100,000 shares of Registrable Securities (equitably adjusted for any stock
splits, subdivisions, stock dividends, changes, combinations or the like) shall
be a “Permitted Transferee.”

9.3 No Participation in Other Securities Offerings. The rights granted by the
Company hereunder shall be the exclusive rights granted to the Securities Holder
with respect to the registration of Registrable Securities under the Securities
Act. Except as otherwise provided herein or in another Operative Agreement (as
defined in the Securities Purchase Agreement), the Securities Holder shall have
no rights to participate in any offering of securities by the Company to third
parties, whether such offering is effected pursuant to registration under the
Securities Act or pursuant to an exemption from registration thereunder.

ARTICLE X

COVENANTS OF THE PARTIES

10.1 Securities Holder. The Securities Holder hereby agrees (i) to cooperate
with the Company and, as a condition precedent to the Company’s obligation to
file any registration statement, to furnish to the Company all such information
regarding the Securities Holder, its ownership of Registrable Securities and the
disposition of such securities in connection with the preparation of and as
required by the registration statement and any filings with any state securities
commissions as the Company may reasonably request, (ii) to the extent required
by the Securities Act, to deliver or cause delivery of the prospectus contained
in the registration statement, any amendment or supplement thereto, to any
purchaser of the Registrable Securities covered by the registration statement
from the Securities Holder and (iii) if requested by the Company, to notify the
Company of any sale of Registrable Securities by the Securities Holder.

10.2 Company. Following the date of this Agreement, should the Company enter
into any agreements with any holder or prospective holder of Company securities
that grant such holder or prospective holder rights to include securities of the
Company in any Registration Statement, and holder or prospective holder is
reasonably believed by the Company to hold at least 5% of the outstanding shares
of Common Stock, the Company agrees to require such holder or prospective holder
to agree in the relevant agreement to the restrictions imposed on the Company
under Section 5.2 of this Agreement.

ARTICLE XI

TERMINATION

11.1 Termination. This Agreement and the rights provided hereunder shall
terminate and be of no further force and effect on the date that all Registrable
Securities cease to be Registrable Securities pursuant to the terms of this
Agreement. This Section 11.1 shall not, however, apply to the provisions of
Article VI of this Agreement, which shall survive the termination of this
Agreement.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.1 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors, assigns
and transferees of the parties. The Securities Holder shall be permitted to
assign or transfer its rights hereunder to any Permitted Transferee who acquires
all or part of the Shares; provided, however, that no Permitted Transferee shall
have any rights hereunder unless and until it has agreed in writing to become a
party to this Agreement in accordance with Section 9.2 hereof (at which time, it
shall be deemed to be a Securities Holder as that term is used herein).

12.2 Notices. All notices and other communications provided for hereunder shall
be in writing and sent by registered or certified mail, return receipt
requested, postage prepaid or delivered in person or by courier, telecopier or
electronic mail, and shall be deemed to have been duly given on the date on
which personally delivered to, or actually received by, the party to whom such
notice is to be given at its address set forth below, or at such other address
for the party as shall be specified by notice given pursuant hereto:

 

Central European Distribution Corporation

3000 Atrium Way, Suite 265

Mount Laurel, New Jersey 08054

United States of America Attn: William V. Carey, President with a copy (which
shall not constitute notice) to: Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank St., Canary Wharf London E14 5DS UK Attention: Scott Simpson, Esq.
Facsimile: +44 20 7519 7070 and Dewey & LeBoeuf LLP 1301 Avenue of the Americas
New York, New York 10019

United States of America

Attn: Frank R. Adams, Esq.

(a) If to the Securities Holder, to:

 

Roust Trading Ltd. 5 Belmont Hills Drive Warwick WK 06, Bermuda Attention:
Wendell M. Hollis

 

- 17 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

One Metro Center

700 12th Street, NW, Suite 900

Washington, DC 20005-3948 USA

Attention: James Myers

Facsimile: +1 (202) 383-8349

and

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, MA 02199-3600 USA

Attention: Christopher Comeau

Facsimile: +1 (617) 951-7050

12.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal procedural and substantive laws of the State of New
York without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.

12.4 Jurisdiction. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the United States District Court and other courts of
the United States of America located in the State of New York and the state
courts in the State of New York for the purpose of any suit, action, proceeding
or judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

12.5 Specific Performance. Each of the parties hereto acknowledges and agrees
that damages will not be an adequate remedy for any material breach or violation
of this Agreement if such material breach or violation would cause immediate and
irreparable harm (an “Irreparable Breach”). Accordingly, in the event of a
threatened or ongoing Irreparable Breach, each party hereto shall be entitled to
equitable relief, without posting any bond or similar

 

- 18 -



--------------------------------------------------------------------------------

undertaking, of a kind appropriate in light of the nature of the ongoing or
threatened Irreparable Breach, which relief may include, without limitation,
specific performance or injunctive relief. Such remedies shall not be the
parties’ exclusive remedies, but shall be in addition to all other remedies
provided in this Agreement.

12.6 Entire Agreement; Amendments and Waivers. This Agreement constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions
whether oral or written, of the parties. No supplement, modification or waiver
of this Agreement shall be binding unless executed in writing by all parties. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

12.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service, including via
email in .pdf format, shall be considered original executed counterparts.

12.8 Severability. In the event that any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect If any provision of this Agreement is found by any
court of competent jurisdiction to be invalid or unenforceable, each party
hereto hereby waives such provision to the extent that it is found to be invalid
or unenforceable. Such provision will, to the maximum extent allowable by law,
be modified by such court so that it becomes enforceable, and, as modified, will
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

12.9 Headings. The headings of the Articles and Sections herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

12.10 Gender and Other References. Unless the context clearly indicates
otherwise, the use of any gender pronoun in this Agreement shall be deemed to
include all other genders, and singular references shall include the plural and
vice versa.

12.11 Effectiveness. This Agreement will become effective upon the Initial
Closing (as defined in the Securities Purchase Agreement). In the event that the
Securities Purchase Agreement is terminated prior to the Initial Closing, this
Agreement shall become null and void in all respects.

[SIGNATURE PAGE FOLLOWS]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

 

 

  Name:   Title: ROUST TRADING LTD.

By:

 

 

Name:

  Wendell M. Hollis

Title:

  Director

By:

 

 

Name:

  Dana Bean

Title:

  Secretary



--------------------------------------------------------------------------------

Annex A

SOLVENCY CERTIFICATE

As of March 31, 2012, after giving effect to the consummation of the
transactions comprising the Initial Closing and after giving effect to the
application of the proceeds of such transactions:

 

  a. The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  c. The Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Agreement.

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries. In reaching the conclusions set forth in this
certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
Subsidiaries after consummation of the transactions on the Initial Closing Date.

Annex A-1

 



--------------------------------------------------------------------------------

SCHEDULE II

The voting agreements between the Purchaser and each of, William V. Carey, David
Bailey, N. Scott Fine, William Shanahan, Robert Koch, Markus Sieger, Marek
Forysiak and the Company, as well as the voting agreements between the Company
and each of Closed Joint Stock Company “Russian Standard Corporation” and
Limited Liability Company “Russian Standard—Invest” entered into as of the date
of this Agreement.

Annex A-2

 